Exhibit 10.10 - Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

Dated September 4, 2007

IDEA AG

- and -

ALPHARMA IRELAND LIMITED

 

EXCLUSIVE LICENSE AGREEMENT

 

 

CONTENTS

ARTICLES

Page

ARTICLE 1 - DEFINITIONS AND RULES OF CONSTRUCTION

1

ARTICLE 2 - GRANT OF RIGHTS

14

ARTICLE 3 - PAYMENTS AND WARRANTS

17

ARTICLE 4 - COMMERCIAL DILIGENCE

29

ARTICLE 5 - RESEARCH, DEVELOPMENT AND MANUFACTURE

35

ARTICLE 6 - CONFIDENTIALITY AND PUBLICITY

44

ARTICLE 7 - PATENT PROSECUTION AND MAINTENANCE

49

ARTICLE 8 - INFRINGEMENT

51

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

57

ARTICLE 10 - TERM AND TERMINATION

62

ARTICLE 11 - INDEMNIFICATION

66

ARTICLE 12 - TRADEMARKS

69

ARTICLE 13 - HSR MATTERS

73

ARTICLE 14 - MISCELLANEOUS

73

GUARANTEE

80

SCHEDULE A - Description of Diractin

A - 1

SCHEDULE B - The Licensed Patents

B - 1

SCHEDULE C - Skin Diseases

C - 1

SCHEDULE D - Test Method

D - 1

SCHEDULE E - The Trademarks

E - 1

SCHEDULE F - Specified Studies

F - 1

SCHEDULE G - Form of Phase III Milestone Warrant

G - 1

SCHEDULE H - Form of Approval Warrant

H - 1

SCHEDULE I - Registration Rights Agreement

I - 1

SCHEDULE J - ALPHARMA Operating and Other Requirements

J - 1

SCHEDULE K - Section 4.2 Assumptions

K - 1

SCHEDULE L - Phase 3 Clinical Trials

L - 1

 

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement ("Agreement") entered into this 4th day of
September, 2007 (the "Execution Date"), by and between IDEA AG, a German
corporation having an address at Frankfurter Ring 193a, 80807 Munich, Germany
(hereinafter referred to as "IDEA") and Alpharma Ireland Limited, an Irish
corporation having an address at Arthur Cox Building, Earlsfort Terrace, Dublin
2, Ireland (hereinafter referred to as "ALPHARMA"). IDEA and ALPHARMA are
sometimes referred to herein individually as a "Party" and collectively as the
"Parties".

W I T N E S S E T H

WHEREAS

, IDEA has conducted preclinical and clinical development and testing of
ketoprofen-containing compositions for topical uses, and is the owner of the
results of such development and testing as well as the certain patents and
patent applications relating to use of such compositions for the transcutaneous
delivery of NSAIDS including, without limitation, ketoprofen.



WHEREAS

, ALPHARMA wishes to acquire an exclusive, royalty-bearing right and license to
Licensed Products and Licensed Technology and a non-exclusive right and license
to Licensed Ancillary IPR in the Field in the Territory (all as defined below),
including the right to grant sublicenses, and IDEA is willing to grant such
right and license to ALPHARMA under the terms and conditions of this Agreement.



NOW, THEREFORE

, the Parties agree as follows:



ARTICLE 1 - DEFINITIONS AND RULES OF CONSTRUCTION

As used in this Agreement, the following terms shall have the meanings ascribed
to them as follows, and the following rules of construction shall apply:

1.1 Affiliate shall mean, with respect to a Party, any Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with a Party. For purposes of this definition only, the
terms "controls", "controlled" and "control" mean, with respect to a controlled
entity, (i) the direct or indirect ability or power to direct or cause the
direction of the management and policies of such entity or otherwise direct the
affairs of such entity, whether through ownership of equity, voting securities,
or beneficial interest, by contract, or otherwise, or (ii) the ownership,
directly or indirectly, of at least 50% of the voting securities (or other
comparable ownership interest for an entity other than a corporation) of such
entity. In this Agreement the term "Subsidiary" shall mean any Affiliate
controlled directly or indirectly (through one or more other so controlled
Affiliates) by a Person as provided in clause (ii) of the prior sentence. None
of the following entities shall constitute Affiliates of IDEA for so long as (a)
such entities do not, directly or indirectly, control IDEA and are not, directly
or indirectly, controlled by IDEA (whether or not such entities are under common
control with IDEA) and (b) such entities do not own or control Licensed
Technology or Licensed Ancillary IPR (other than pursuant to the rights and
licenses granted to TDT in the TDT License) and are not engaged in the research,
development or commercialization of Licensed Products in the Field: TDT Parent,
TDT, any Subsidiaries of TDT Parent or TDT, Celtic IDEA Holdings Limited
(incorporated under the laws of Malta), Celtic IDEA Limited (incorporated under
the laws of Malta), Nantofen Holdings Ltd. (incorporated under the laws of
Bermuda), and Nantofen Ltd. (incorporated under the laws of Bermuda).

1.2 ALPHARMA Group shall mean ALPHARMA and its Affiliates from time to time;
provided that, solely for the purpose of determining the Affiliates of ALPHARMA
that are included in the ALPHARMA Group for the purposes of the definitions of
Control and Controlled set forth in Section 1.14, the condition set forth in
clause (ii) of the definition of Affiliate set forth in Section 1.1 shall be
modified to require the ownership directly or indirectly of more than 50% of the
voting securities (or other comparable ownership interest for an entity other
than a corporation).

1.3 ALPHARMA Parent shall mean Alpharma Inc., a Delaware corporation.

1.4 Annual Sales Volume shall mean the aggregate Net Sales of Licensed Products
in the Territory during a Calendar Year.

1.5 Approval or Approved shall mean approval by the FDA of an NDA with respect
to a Licensed Product, and satisfaction of any related applicable FDA
registration and notification requirements.

1.6 Calendar Quarter shall mean a calendar quarter ending on the last day of
March, June, September or December, as the case may be.

1.7 Calendar Year shall mean a period of time commencing on January 1 and ending
on the following December 31.

1.8 Celebrex Comparator Data Option Payment shall have the meaning set forth in
Section 3.2.

1.9 Celebrex Comparator Data Post-Use Payment shall have the meaning set forth
in Section 3.2.

1.10 Celebrex Comparator Sub-Study shall mean the component of the Five Arm
Phase 3 Clinical Trial set out under the caption "Celebrex Comparator Sub-Study"
in Schedule L.

1.11 Commercial Sale shall mean a sale or transfer for value by ALPHARMA or any
of its Affiliates or sublicensees of a Licensed Product to an independent third
party in the Territory. If an Affiliate or sublicensee of ALPHARMA is the end
user of a Licensed Product (i.e., no further sale or transfer of the Licensed
Product is planned to be made), such Affiliate or sublicensee shall be deemed to
have purchased the Licensed Product for the purposes of determining whether a
Commercial Sale has occurred.

1.12 Commercially Reasonable Efforts shall mean efforts and resources that would
be used by a US specialty pharmaceutical company of comparable size and
resources as ALPHARMA in the development, Registration, reimbursement
authorization, market launch and manufacturing, with regard to a product at a
similar stage in its product life taking into account the following factors to
the extent reasonable and relevant: issues of safety and efficacy, product
profile, difficulty in manufacturing the relevant Licensed Product,
competitiveness of alternative products in the marketplace, the patent or other
proprietary position of the relevant Licensed Product, the regulatory structure
involved and the potential profitability of the relevant Licensed Product. Such
efforts and resources that are used by ALPHARMA's Affiliates and sublicensees
shall be attributed to ALPHARMA for the purposes of this Agreement.

1.13 Confidential Information shall have the meaning set forth in Section 6.1.

1.14 Control or Controlled shall mean, with respect to Intellectual Property
Rights or trademark rights, the possession, whether by ownership or license, by
any member of the IDEA Group or the ALPHARMA Group, as applicable in the
context, of the ability to grant to ALPHARMA or IDEA, as applicable in the
context, access or a license, as applicable, on terms as provided herein, to or
under such Intellectual Property Rights or trademark rights.

1.15 Current Good Clinical Practice or cGCP means the current standards for
clinical trials for drugs, as set forth in the FDCA and applicable FDA
regulations (including without limitation 21 C.F.R. Parts 50, 54 and 56) and
guidances promulgated thereunder, as amended from time to time.

1.16 Current Good Manufacturing Practice or cGMP means the current standards for
the manufacture of drugs, as set forth in the FDCA and applicable FDA
regulations (including without limitation 21 C.F.R. Parts 210 and 211) and
guidances promulgated thereunder, as amended from time to time.

1.17 Damages shall have the meaning set forth in Section 11.3(a).

1.18 Dermatological shall mean, as to a Product, that such Product is a Topical
Product formulated and Approved for the treatment of any (i) skin disease (as
defined in Schedule C) or (ii) cosmetic use on the skin, in each case whereby:

(a) Dermatological product has a viscosity of no greater than [**] (as measured
at room temperature with a rotation viscometer at [**] (corresponding to a shear
gradient of [**]) ("Test Conditions"), whereas, in contrast, Diractin has a
viscosity of no less than [**] (as measured under the Test Conditions); and

(b) when a Dermatological product is Topically applied to a location on an
appropriate [**] model (as defined in Schedule D) in accordance with its
intended or Approved label dosing directions, the concentration of NSAID from
the Dermatological product that is present in [**] (in terms of area under the
curve ("AUC") as determined in accordance with the test method attached hereto
as Schedule D and made a part hereof ) shall not exceed [**] percent ([**]%) of
the concentration of the NSAID that is present in [**] in terms of AUC from
Diractin when Diractin is Topically applied to a physiologically similar
location on [**] in accordance with Diractin's intended or Approved label dosing
directions.

1.19 Dermatological Product shall mean a Product that is Dermatological.

1.20 Diractin shall mean the Licensed Product described in Schedule A.

1.21 DOJ shall mean the United States Department of Justice.

1.22 Dollar shall mean United States dollar, the legal currency of the U.S.

1.23 Effective Date shall mean the earlier of (a) the date on which the FTC or
DOJ shall notify IDEA or ALPHARMA of early termination of the applicable waiting
period under the HSR Act or (b) the day after the date on which the applicable
waiting period under the HSR Act expires.

1.24 Exclusive Trademarks shall mean all trademark rights in the Territory in
the marks "Diractin" and "Movexa" which are Controlled by the IDEA Group during
the term of this Agreement, including without limitation the registrations set
forth in Schedule E.

1.25 External Factors shall mean any one or more of the following:

(a) material and adverse changes in reimbursement or pricing policies in the
Territory with respect to (I) prescription Products generally if at the time the
first Licensed Product sold in the Territory is a prescription product or (ii)
OTC Products generally if at the time the first Licensed Product sold in the
Territory is an OTC product, in either case by either government or private
entities, including without limitation health maintenance organization
formularies;

(b) a class warning is issued with respect to Products generally in the
Territory, including Licensed Products;

(c) users of the first Licensed Product sold in the Territory experience Serious
Adverse Drug Experiences, the intensity or frequency of which materially exceeds
that known for Products on the date of Approval of the first Licensed Product
sold in the Territory; and

(d) the label of the first Licensed Product sold in the Territory is changed
from the initially approved label for such Licensed Product in a manner that is
material and adverse.

1.26 FDA shall mean the United States Food and Drug Administration and successor
bodies.

1.27 FDCA means the United States Federal Food, Drug, and Cosmetic Act and all
regulations and rules promulgated thereunder.

1.28 Field shall mean all human uses of Products, including without limitation
all diagnostic, prophylactic and therapeutic uses thereof, but specifically
excluding any veterinary uses, uses for the treatment of any skin disease (as
defined in Schedule C) and cosmetic uses on the skin.

1.29 First Commercial Sale shall mean the first Commercial Sale by ALPHARMA or
any of its Affiliates or sublicensees of a Licensed Product to an independent
third party in the Territory. A sale or transfer which is not for value,
including without limitation for clinical trial purposes, shall not constitute a
First Commercial Sale.

1.30 Five Arm Phase 3 Clinical Trial shall mean the clinical trial, details of
which are set forth under "Synopsis of Clinical Study CL-033-III-03" in Schedule
L.

1.31 FTC shall mean the United States Federal Trade Commission.

1.32 Generic Competition shall have the meaning set forth in Section 3.4(a).

1.33 Generic Product shall mean with respect to a Licensed Product a
pharmaceutical product that is a "pharmaceutical equivalent" with a therapeutic
equivalence code of "A" with respect to the Licensed Product (as such term is
used in the Approved Drug Products with Therapeutic Equivalence Evaluations
(a.k.a. the Orange Book) published by the FDA Center for Drug Evaluation and
Research or any successor publication) and is approved through the ANDA process
and is substitutable for the Licensed Product without a physician's consent or
additional prescription.

1.34 HSR Act shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (15 U.S.C. Sec. 18a), and the rules and regulations promulgated
thereunder.

1.35 HSR Clearance shall mean either (a) early termination of the applicable
waiting period under the HSR Act with respect to the HSR Filings or (b)
expiration of the applicable waiting period under the HSR Act with respect to
the HSR Filings.

1.36 HSR Filings shall mean the filings by IDEA and ALPHARMA with the FTC and
the Antitrust Division of the DOJ of a Notification and Report Form for Certain
Mergers and Acquisitions (as that term is defined in the HSR Act) with respect
to the matters set forth in this Agreement, together with all required
documentary attachments thereto.

1.37 Hyperlinked Sites shall have the meaning set forth in Section 12.12(b).

1.38 IDEA Group shall mean IDEA and its Affiliates; provided that, solely for
the purpose of determining the Affiliates of IDEA that are included in the IDEA
Group for the purposes of the definitions of Control and Controlled set forth in
Section 1.14, the condition set forth in clause (ii) of the definition of
Affiliate set forth in Section 1.1 shall be modified to require the ownership
directly or indirectly of more than 50% of the voting securities (or other
comparable ownership interest for an entity other than a corporation).

1.39 Improvement shall mean any change, improvement, development or modification
of the Licensed Technology in the Field that is made or created after the
Effective Date and relates to a Product.

1.40 IND shall mean an investigational new drug application filed with the FDA
as more fully defined in 21 CFR Section 312.3.

1.41 Indemnified Party shall have the meaning set forth in Section 11.3(a).

1.42 Indemnifying Party shall have the meaning set forth in Section 11.3(a).

1.43 Intellectual Property Rights shall mean the following in each case to the
extent subsisting anywhere in the world:

(a) Patent Rights;

(b) copyrights, rights in designs, and database rights and all registrations and
applications for registration of any of the foregoing, including moral rights of
authors; and

(c) rights in Know-How.

1.44 Know-How means proprietary, confidential or secret information of all
kinds, including without limitation inventions, invention disclosures, statutory
invention registrations, trade secrets, know-how, experience, formulas,
processes, techniques, results, research and development information and data,
reports, protocols, methods, models, screens, assays, pre-clinical and clinical
trial data, Registrations and data created with a view to producing
Registrations, and chemical, pharmacological, toxicological, clinical,
analytical, quality control, and safety data, in all cases, whether or not
patentable, whether or not written (and if written then in any format), whether
or not copyrightable and whether or not reduced to practice.

1.45 LIBOR shall have the meaning given in Section 3.9.

1.46 Licensed Ancillary IPR shall mean all Intellectual Property Rights that
(a) relate to or would in the absence of a license be infringed by Licensed
Products in the Field (including without limitation relating to or covering the
manufacture of any Licensed Product in the Field or useful for, used in or
covering the manufacture, use, offer for sale, sale or importation of any
Licensed Product in the Field), and (b) are Controlled by any member of the IDEA
Group, but excluding the Licensed Technology.

1.47 Licensed Know-How shall mean all rights in Know-How that (a) relate to
Products in the Field other than Dermatological Products (including without
limitation relating to the manufacture of any such Product or useful for or used
in the manufacture, use, offer for sale, sale or importation of any such
Product), and (b) are Controlled by any member of the IDEA Group. Licensed
Know-How, if confidential, shall constitute Confidential Information of IDEA in
accordance with Article 6. For the avoidance of doubt, the inclusion of Know-How
generated in the Celebrex Comparator Sub-Study in the Licensed Know-How is
subject to the terms and conditions set forth in Section 3.2

1.48 Licensed Patent Rights shall mean:

(a) the patents and patent applications set forth in Schedule B;

(b) any other patents and patent applications that are Controlled by the IDEA
Group, at the Execution Date or at any time thereafter through the date of the
First Commercial Sale of a Licensed Product in the Territory, but excluding any
such other patents and patent applications that do not cover and have no
relationship or applicability to any Product in the Field;

(c) any and all patents which are granted on any patent application described in
clause (a) or (b) above; and

(d) any and all continuations, continuations-in-part, divisionals, renewals,
reissues, reexaminations, extensions, supplemental protection certificates,
patents of addition, and patents of importation of any of the Patent Rights
listed in clause (a), (b) or (c) above.

1.49 Licensed Product shall mean any Product, other than a Dermatological
Product, the manufacture, use, offer for sale, sale or importation of which by
ALPHARMA, its Affiliates or its sublicensees in the Territory incorporates, uses
or is covered by the Licensed Technology, including without limitation Diractin.

1.50 Licensed Technology shall mean the Licensed Patent Rights and the Licensed
Know-How.

1.51 Market Development Expenditures shall have the meaning set forth in
Section 4.1.

1.52 NDA shall mean a New Drug Application filed with the FDA pursuant to 21 USC
Section 355(b) for the purpose of seeking approval for ALPHARMA or any of its
Affiliates or sublicensees to sell a Licensed Product in the Territory.

1.53 Net Sales shall mean, with respect to a Licensed Product, the gross amount
invoiced by ALPHARMA, its Affiliates and/or its sublicensees on sales of
Licensed Products to unrelated third parties in the Territory, less the
following deductions determined in accordance with U.S. generally accepted
accounting principles, consistently applied:

(a) trade, cash and/or quantity discounts actually allowed and taken directly
with respect to such sales, as reflected in the amount invoiced;

(b) tariffs, duties, excises, sales taxes or other taxes imposed upon, or
collected or paid by, ALPHARMA, its Affiliates and/or its sublicensees with
respect to the production, sale, delivery or use of the Licensed Product
(excluding national, state or local taxes based on income), as reflected in the
amount invoiced;

(c) amounts repaid or credited by reason of rejections, defects, recalls or
returns because of chargebacks, refunds, rebates or retroactive price
reductions, and portions of invoiced amounts that are uncollectible (as treated
by ALPHARMA, its Affiliates or sublicensees for financial reporting purposes),
except to the extent actually collected thereafter;

(d) amounts paid, credited or reimbursed in respect of sales to any government
or governmental authority or under any government-subsidized program;

(e) amounts paid, credited or reimbursed to unrelated third party managed care
organizations, group purchasing organizations, third party payors, wholesalers
and distributors; and

(f) freight, insurance and other transportation charges incurred in shipping a
Licensed Product to third parties, as reflected in the amount invoiced.

Notwithstanding the foregoing, with respect to any Licensed Product that is sold
in the OTC market, deductions from gross amounts invoiced for coupons, slotting
fees, handling allowances, cooperative advertising, buy downs and price
reductions in the aggregate in respect of such Licensed Product may not exceed
[**] percent ([**]%) of the gross amounts invoiced for such Licensed Product
over any consecutive twelve (12) calendar month period.

Such amounts shall be determined from the books and records of ALPHARMA, its
Affiliates and/or its sublicensees, maintained in accordance with US generally
accepted accounting principles, consistently applied. There shall be no double
counting in determining the foregoing deductions from gross amounts invoiced to
calculate Net Sales. ALPHARMA or its Affiliate or sublicensee (as applicable)
shall issue an invoice in respect of all Licensed Products that are sold to
unrelated third parties. All Commercial Sales of Licensed Products to unrelated
third parties shall be made on arm's-length terms. Net Sales shall also include,
subject to all applicable deductions above, gross amounts invoiced to Affiliates
and sublicensees for Licensed Products sold in Commercial Sales in which such
Affiliates and sublicensees are the intended end users.

If any Licensed Product is sold as part of a Combination Product (as defined
below), the Net Sales from the Combination Product, for the purposes of
determining Royalties, shall be determined by multiplying the Net Sales of the
Combination Product during the applicable royalty reporting period, by the
fraction, A/A+B, where A is the average sale price of the Licensed Product when
sold separately in finished form and B is the average sale price of the other
product(s) included in the Combination Product when sold separately in finished
form, in each case during the applicable royalty reporting period or, if sales
of both the Licensed Product and the other product(s) did not occur in such
period, then in the most recent royalty reporting period in which sales of both
occurred. In the event that such average sale price cannot be determined for
both the Licensed Product and all other products(s) included in the Combination
Product, Net Sales for the purposes of determining Royalties shall be calculated
by multiplying the Net Sales of the Combination Product by the fraction of C/C+D
where C is the fair market value of the Licensed Product and D is the fair
market value of all other pharmaceutical product(s) included in the Combination
Product. In such event, ALPHARMA shall in good faith make a determination of the
respective fair market values of the Licensed Product and all other
pharmaceutical products included in the Combination Product, and shall notify
IDEA of such determination and provide IDEA with ALPHARMA's basis for such
determination. IDEA shall have the right to review such determination, and to
notify ALPHARMA if it disagrees with such determination. If IDEA does not agree
with such determination, IDEA shall give written notice of its disagreement
within 60 days of receiving the relevant Royalty report pursuant to Section 3.7,
and if thereafter the Parties are unable to agree in good faith as to such
respective fair market values, then such matter shall be referred to their
respective chief operating officers for discussion. If not resolved by this
discussion, the matter shall be referable to an arbitration under Section 14.10
by either Party by giving written notice of such referral to the other Party. As
used above, the term "Combination Product" means any pharmaceutical product that
consists of (x) a Licensed Product and (y) other active compounds and/or active
ingredients (that are not Licensed Products), the making, using, offering for
sale, sale or importation of which as separate products does not and would not
use Licensed Technology.

1.54 New Brands shall have the meaning set forth in Section 12.1.

1.55 Non-Exclusive Trademarks shall mean all trademark rights in the Territory
in the mark "Transfersome" which are Controlled by the IDEA Group during the
term of this Agreement, including without limitation the registrations set forth
in Schedule E.

1.56 NSAIDs shall mean the non-steroidal anti-inflammatory drugs within the
class of non-steroidal-drug-like chemicals that have an anti-inflammatory (and
possible analgesic and /or antipyretic) action, and inhibit cyclooxygenase
activity, which include but are not limited to ketoprofen, ibuprofen, and
diclofenac.

1.57 Patent Costs shall mean reasonably incurred out-of-pocket costs paid with
respect to the prosecution and maintenance of Patent Rights in the Territory,
including without limitation reasonable attorney fees, but excluding the costs
of any interference, nullity action, invalidity or revocation action, opposition
or other similar administrative proceeding brought by a third party or any
member of the IDEA Group.

1.58 Patent Rights shall mean all patents, patent applications, utility models,
design registrations and certificates of invention (including without
limitation, all related continuations, continuations-in-part, divisionals,
renewals, reissues, re-examinations, extensions, supplementary protection
certificates, patents of additions and patents of importation).

1.59 Person shall mean any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

1.60 Product shall mean a Topical product or composition containing an NSAID.

1.61 Promotional Purposes shall have the meaning set forth in Section 3.2.

1.62 Registration shall mean a filing with a governmental authority for the
purpose of obtaining consent from FDA to conduct clinical trials for a product
or approval from FDA to commence making, using, and/or selling a product,
including without limitation an NDA filing.

1.63 Regulatory Authority shall mean any applicable government regulatory
authority involved in granting approvals for the testing, manufacturing,
marketing, sale, distribution, reimbursement and/or pricing of a Licensed
Product in the Territory, including the FDA.

1.64 Relevant Individuals shall mean the directors of IDEA, excluding directors
who are members of the supervisory board of IDEA but who are not employees of
IDEA, and the officers of IDEA and in addition the following individuals: [**].

1.65 Royalties shall have the meaning set forth in Section 3.3(a)(i).

1.66 Royalty Term shall have the meaning set forth in Section 3.5.

1.67 Sales, Marketing and Education Expenditures shall have the meaning set
forth in Section 4.2.

1.68 Shared Domains shall have the meaning set forth in Section 12.11.

1.69 Shared Home Pages shall have the meaning set forth in Section 12.11.

1.70 Specified Studies shall mean the preclinical and clinical studies, the
details of which are set forth in Schedule F.

1.71 Subsidiaries shall have the meaning set forth in the last sentence of
Section 1.1.

1.72 TDT shall mean Targeted Delivery Technologies Limited (incorporated under
the laws of Malta).

1.73 TDT Parent shall mean Targeted Delivery Technologies Holdings Limited
(incorporated under the laws of Malta).

1.74 TDT License shall mean the license agreement between TDT and IDEA dated
February 17, 2006 as amended by one agreement dated February 17, 2006 and
another agreement dated July 2, 2007 (and excluding any other amendment
thereof).

1.75 Territory shall mean the United States.

1.76 To the actual Knowledge of IDEA shall mean, with respect to any fact or
matter, the actual knowledge of any of the Relevant Individuals after
consultation with the IDEA Group's chief patent counsel [**] but without
performing any other specific diligence.

1.77 Topical shall mean applied to the external surfaces of a human body.

1.78 Trademarks shall mean the Exclusive Trademarks and the Non-Exclusive
Trademarks.

1.79 U.S. and United States shall mean the United States of America (including
Puerto Rico) and its territories and possessions.

1.80 Valid shall mean, in relation to a claim of Patent Rights within an issued
patent or pending patent application, that such claim (a) has not been held
invalid by a non-appealed or un-appealable decision of a court or other
appropriate body and competent jurisdiction and has not been admitted to be
invalid through disclaimer or dedicated to the public and(b) has not expired,
become unenforceable, been cancelled, withdrawn, abandoned or, in the case of a
patent application, been pending for more than seven (7) years.

1.81 Warranty End Date shall have the meaning set forth in Section 11.3(b)(ii).

1.82 Web Sites shall have the meaning set forth in Section 12.11.

1.83 Construction. In construing this Agreement, unless expressly specified
otherwise;

(a) references to Sections and Schedules are to sections of, and schedules to,
this agreement;

(b) use of either gender includes the other gender, and use of the singular
includes the plural and vice versa;

(c) any reference to a "day" shall mean a period of 24 hours running from
midnight to midnight;

(d) headings and titles are for convenience only and do not affect the
interpretation of this agreement; and

(e) any list or examples following the word "including" shall be interpreted
without limitation to the generality of the preceding words.

1.84 Status of Schedules. The Schedules form part of this Agreement and shall
have the same force and effect as if expressly set out in the body of this
Agreement, and any reference to this Agreement shall include the Schedules.

ARTICLE 2 - GRANT OF RIGHTS

2.1 License Grant. Subject to the terms and conditions hereof, IDEA hereby
grants to ALPHARMA (a) an exclusive (even as to IDEA (but subject to IDEA's
retained right to engage in the activities set forth in the final sentence of
Section 2.3.1)) license, with the right to grant sublicenses subject to the
terms hereof, under the Licensed Technology to make, have made, use, sell, offer
for sale, have sold and import Licensed Products in the Field in the Territory,
(b) a nonexclusive license, with the right to grant sublicenses subject to the
terms hereof, under the Licensed Ancillary IPR to make, have made, use, sell,
offer for sale, have sold and import Licensed Products in the Field in the
Territory, and (c) a non-exclusive license, with the right to grant sublicenses
subject to the terms hereof, under the Licensed Technology and the Licensed
Ancillary IPR, to develop, conduct clinical trials of and manufacture Licensed
Products in the Field outside the Territory for the purpose of developing or
manufacturing such Licensed Products for sale, use or distribution solely in the
Territory (and for manufacturing such Licensed Products for use in clinical
trials conducted outside the Territory). At the end of the Royalty Term in
respect of a Licensed Product, the foregoing licenses shall become royalty-free,
fully paid up, perpetual and irrevocable licenses as to such Licensed Product in
the Field, with no additional payments and no Royalties due hereunder (other
than amounts previously accrued prior to the end of the Royalty Term). For the
avoidance of doubt, Affiliates of ALPHARMA to which a sublicense is granted
under Section 2.2 (which sublicenses shall be granted in writing by ALPHARMA)
shall be regarded as "sublicensees" of ALPHARMA for the purposes of this
Agreement. ALPHARMA shall provide to IDEA a copy of each sublicense promptly
(and in any event within 30 days) after entering into it. ALPHARMA shall include
in the terms of any sublicense, among other terms, recordkeeping obligations and
a right of audit, of which IDEA shall have the benefit, which are substantially
similar to Section 3.8.

2.2 Sublicenses. The terms of any sublicense shall be consistent with all of the
relevant terms and provisions of this Agreement (including without limitation
with respect to confidentiality) and ALPHARMA agrees to use commercially
reasonable efforts to enforce the compliance of each sublicensee with the terms
of any sublicense requiring compliance with the relevant terms and provisions of
this Agreement; provided that, if IDEA requests that ALPHARMA enforce such terms
against a sublicensee that IDEA believes is not in compliance therewith and
ALPHARMA determines that such enforcement is not advisable, then ALPHARMA shall
notify IDEA of such determination and thereafter IDEA may require ALPHARMA to
enforce such terms against such sublicensee; provided further that if IDEA
requires enforcement by ALPHARMA pursuant to the preceding proviso, IDEA shall
indemnify and hold ALPHARMA harmless from and against any and all Damages
arising out of or resulting from such enforcement, including from any
counterclaim asserted by the sublicensee in relation thereto.

2.3 Restrictions on Sale or License.

2.3.1 Restrictions on IDEA. Except as may otherwise be permitted herein, during
the term hereof, IDEA shall not and shall cause its Affiliates not to, directly
or indirectly, including without limitation through the use of one or more
agents or Persons with whom IDEA and/or its Affiliates are in privity of
contract:

(a) sell, distribute or otherwise dispose of; or

(b) grant any license or other right to any entity other than ALPHARMA and its
sublicensees to sell, distribute or otherwise dispose of,

Licensed Products in the Field to any Person in the Territory, or knowingly to
any Person for importation into the Territory. Notwithstanding the foregoing,
IDEA has the right to develop, conduct clinical trials of and manufacture
Licensed Products in the Field in the Territory for the sole purpose of
developing or manufacturing such Licensed Products for (x) sale, use or
distribution solely outside the Territory (and for manufacturing such Licensed
Products in the Field for use in clinical trials conducted inside the Territory)
and (y) in connection with any work performed by it pursuant to Section 5.1.

2.3.2 Restrictions on ALPHARMA. During the term hereof, except as explicitly
permitted under the licenses granted in Section 2.1, ALPHARMA shall not and
shall cause its Affiliates not to, directly or indirectly, including without
limitation through the use of one or more agents or Persons with whom ALPHARMA
and/or its Affiliates are in privity of contract:

(a) sell, distribute or otherwise dispose of; or

(b) grant any license or other right to any entity other than IDEA and its
sublicensees to sell, distribute or otherwise dispose of,

Licensed Products in the Field to any Person outside the Territory, or knowingly
to any Person for importation into countries outside the Territory.

2.4 Treatment of [**]. During the term of this Agreement, ALPHARMA shall not,
and shall cause each of its Affiliates and sublicensees in respect of Licensed
Products in the Field not to, itself or through any Affiliate, agent or
contractor:

(a) conduct, enter into any agreement to conduct or enter into any agreement to
obtain the benefit of any previously conducted human clinical trial of a [**];
or

(b) advertise, market or promote any [**].

2.5 Improper Activities of TDT. In the TDT License the definition of "Licensed
Product" excludes "Products" that fail a specified "Test Method" and are
therefore not "Dermatological" for the purposes of the TDT License. If TDT or
any of its Affiliates or sublicensees sells or markets such a "Licensed Product"
that is not "Dermatological" in the Territory, IDEA shall promptly enforce the
TDT License to prevent such breach by TDT (or any such Affiliate or sublicensee)
upon request by ALPHARMA (including without limitation by causing TDT or the
applicable Affiliate or sublicensee to cease to sell or market any
"non-Dermatological" Product sold or marketed by TDT, its Affiliates or its
sublicensees).

ARTICLE 3 - PAYMENTS AND WARRANTS

3.1 Upfront Consideration. In consideration of the grant by IDEA of the licenses
set forth in Section 2.1, ALPHARMA shall within [**] calendar days after the
Effective Date (a) pay IDEA a non-refundable, non-creditable license fee of
sixty million US dollars (US$60,000,000), and (b) cause ALPHARMA Parent to issue
to IDEA a Phase III Milestone Warrant in the form attached to this Agreement as
Schedule G and (c) cause ALPHARMA Parent to issue to IDEA an Approval Warrant in
the form attached to this Agreement as Schedule H. In addition, on the date on
which ALPHARMA Parent issues to IDEA the Phase III Milestone Warrant and the
Approval Warrant, ALPHARMA Parent and IDEA shall execute and deliver a
Registration Rights Agreement in the form attached to this Agreement as
Schedule I.

3.2 Milestone Payments. In consideration of the grant by IDEA of the licenses
set forth in Section 2.1, ALPHARMA shall make the following non-refundable,
non-creditable milestone payments to IDEA, each of which shall be payable only
once regardless of how many clinical trials are conducted, how many Licensed
Products are developed or how many patents issue, upon the achievement of the
corresponding milestones set forth below:

Milestone

Milestone Payment

Initial

[**] Milestone: Achievement of safety results in both



[**] study [**], and
[**] study [**],
that, in Alpharma's reasonable judgment, [**]

US$[**]

Advancement Milestone

: Satisfaction of the conditions set forth in either clause (a) or clause (b)
below:
either (i) written acceptance by [**] under [**] and the [**] or (ii) [**] on
the [**], and such [**] have been submitted to [**]; or
(b) if on or after [**], ALPHARMA and IDEA have mutually agreed (acting
reasonably) on the [**], based on the belief that such [**] will be acceptable
to [**].

US$[**]

3. Patent [**] Milestone: The later to occur of (a) the achievement of the [**]
and (b) issuance of a United States Patent:
(i) with claims [**], and
(ii) that provides [**].

US$[**]

4. Approval of Diractin in the United States.

US$45,000,000 if the primary efficacy endpoint (as described for "TRIAL 2" in
Schedule F) of the Five Arm Phase 3 Clinical Trial is not achieved with
statistical significance in accordance with the trial protocol

OR

US$65,000,000 if the primary efficacy endpoint (as described for "TRIAL 2" in
Schedule F) of the Five Arm Phase 3 Clinical Trial is achieved with statistical
significance in accordance with the trial protocol

Each milestone payment shall be deemed earned as of the achievement of the
corresponding milestone and shall be paid by ALPHARMA within [**] days after
ALPHARMA is notified by IDEA of or otherwise learns of the achievement of such
milestone. If either Party believes that a milestone has been achieved, it will
so notify the other Party promptly in writing.

In addition to the milestone payments set forth above in this Section 3.2, if
ALPHARMA or any of its Affiliates or sublicensees uses data from the Celebrex
Comparator Sub-Study for any Promotional Purpose (as defined below), then,
subject to the immediately following sentence, ALPHARMA shall pay to IDEA a
one-time payment of [**] U.S. dollars (US $[**]) (the "Celebrex Comparator Data
Post-Use Payment") within [**] days after such use. Notwithstanding the
immediately preceding sentence, (a) ALPHARMA and its Affiliates and sublicensees
shall be entitled to use any and all data and other information from the
Celebrex Comparator Sub-Study for any and all purposes other than Promotional
Purposes and ALPHARMA shall not have any payment obligation to IDEA in respect
of any such use of data or other information permitted by this clause (a), and
(b) ALPHARMA shall have the option, exercisable at any time prior to the earlier
of use for Promotional Purposes by ALPHARMA or its Affiliates or sublicensees of
data from the Celebrex Comparator Sub-Study or [**] days after IDEA has
delivered to ALPHARMA the final study report, including the final data package,
from the Celebrex Comparator Sub-Study, of purchasing the right to use any and
all data and information from the Celebrex Comparator Sub-Study by paying IDEA a
one-time payment of [**] U.S. dollars (US $[**]) (the "Celebrex
Comparator Data Option Payment").  ALPHARMA shall be deemed to have exercised
such option and purchased the right to use such data for any and all purposes by
giving notice of exercise to IDEA and making payment of the Celebrex Comparator
Data Option Payment to IDEA. If ALPHARMA is required to pay, or elects to pay,
to IDEA either the Celebrex Comparator Data Post-Use Payment or the Celebrex
Comparator Data Option Payment, then ALPHARMA and its Affiliates and
sublicensees shall have the right to use any and all data and information from
the Celebrex Comparator Sub-Study for any and all purposes, including
Promotional Purposes, with no further financial obligation to IDEA in respect of
such use.

"Promotional Purposes" shall mean use of data from the Celebrex Comparator
Sub-Study under the following circumstances:  (i) the results of the Celebrex
Comparator Sub-Study have demonstrated [**] study) and (ii) ALPHARMA takes
affirmative steps either (A) to use such positive results to obtain Approval for
Diractin or to obtain an improved label for Diractin, as demonstrated by
ALPHARMA providing FDA with statistical analyses of such positive results to
obtain such Approval or improved label beyond providing such statistical
analyses as are required by applicable law or regulation applicable to the
submission of data to FDA in support of an NDA or as are reasonably required to
respond to any request made by FDA without prompting by ALPHARMA or (B) to use
such positive results to promote Diractin, as demonstrated by any promotional
use of such positive results that is not required by applicable law or
regulation; provided that IDEA shall have the burden of proving the existence of
the circumstances set forth in the foregoing clauses (i) and (ii). 
Notwithstanding the foregoing, use for any purpose by ALPHARMA of [**]) from
the Celebrex Comparator Sub-Study and use for any purpose by ALPHARMA of data
regarding the maintenance of treatment effect after discontinuation of use for
Diractin (i.e., such maintenance of treatment effect data for Diractin
[**]) from the Celebrex Comparator Sub-Study, in each case shall not constitute
use for Promotional Purposes.

3.3 Royalties. Subject to the provisions of Sections 3.4 and 3.6:

(a) (i)  Net Sales. ALPHARMA shall pay to IDEA Royalties on Annual Sales Volume
of Licensed Products (the "Royalties") as set forth in this Section 3.3(a)(i).
After each Calendar Quarter, Royalties due based on Net Sales during such
Calendar Quarter shall be calculated as follows:

[**], where

QRP = the quarterly Royalties due for such Calendar Quarter based on Net Sales
in the United States for such Calendar Quarter;

ABRR = the applicable [**] royalty rate, calculated as set forth below;

[**]; and

[**].

The ABRR is calculated as follows based on the following royalty rate tiers:

Portion of annualized* cumulative Net Sales during the applicable Calendar Year
through the end of the applicable Calendar Quarter (US dollars)

Incremental royalty rate applicable to such portion

Above US$0 up to US$[**]

[**]%

Above US$[**] up to US$[**]

[**]%

Above US$[**] up to US$[**]

[**]%

Above US$[**] up to US$[**]

[**]%

Above US$[**]

[**]%

*

If sales of Licensed Products commence or end in a period that is not a full
Calendar Year, the annualized cumulative Net Sales for the Calendar Year that
includes such period for the purposes of the above table shall be adjusted by
multiplying such annualized cumulative Net Sales for the Calendar Year by a
fraction the numerator of which is 365 and the denominator of which is the total
number of days in the period. For example if such a period commences on February
12, all annualized amounts for the Calendar Year shall be multiplied by 365
divided by (365 - 43) = 1.13354.



The ABRR is determined by taking the weighted average (by portion of Net Sales)
of the incremental royalty rates applicable to Net Sales, as set forth in the
table above.

For example, if, through the end of the first Calendar Quarter of a given
Calendar Year, Annual Sales Volume was US$[**], and through the end of the
second Calendar Quarter of such Calendar Year, Annual Sales Volume was US$[**],
then the ABRR for such first Calendar Quarter would be [**]% (determined by
[**], as set forth in the table above) and the ABRR for such second Calendar
Quarter would be [**] applicable to the first US$[**] in Net Sales for a
Calendar Year, as set forth in the table above). Therefore, the quarterly
royalty payable by ALPHARMA to IDEA for Net Sales during the first Calendar
Quarter would be [**]% of US$[**], and the quarterly royalty payable by ALPHARMA
to IDEA for Net Sales during the second Calendar Quarter would be (([**].

Notwithstanding the foregoing, IDEA shall not be obligated to [**] if, due to
[**], the calculations of the Royalty due for Net Sales during the subsequent
Calendar Quarters as set forth above yield a [**] (i.e., in such event,
ALPHARMA's Royalty obligation for such subsequent Calendar Quarter(s) shall be
US$[**]), provided that if, due to a [**], ALPHARMA pays more in aggregate
quarterly Royalty payments for any Calendar Year than the annual Royalty amount
calculated by multiplying the ABRR for such Calendar Year by the CANS for such
Calendar Year, ALPHARMA shall be entitled to offset such overpayment amount as
set forth in Section 3.11 as if such overpayment amount were an amount owed by
IDEA to ALPHARMA under this Agreement.

(ii) Limitation on [**] Royalty Rate. During each of the first [**] Calendar
Years beginning with the Calendar Year in which the First Commercial Sale of the
first Licensed Product sold in the Territory occurs, unless Net Sales have
materially declined in such Calendar Year due to External Factors (which
ALPHARMA shall bear the burden of proof of demonstrating), the ABRR for such
Calendar Year shall be deemed to be the [**] (a) the actual ABRR for such
Calendar Year, as determined in accordance with Section 3.3(a)(I) or (b) [**]
during such Royalty Term. If this Section 3.3(a)(ii) is applicable and such
deemed ABRR for a Calendar Year is greater than the actual ABRR for such
Calendar Year, then the quarterly Royalty due from ALPHARMA to IDEA for the [**]
Calendar Quarter of such Calendar Year pursuant to Section 3.3(a)(I) shall be
calculated using such deemed ABRR. If for any Calendar Year the provisions of
this Section 3.3(a)(ii) have not applied as a result of the External Factors,
then the ABRR adjustment of this Section 3.3(a)(ii) shall nonetheless apply to
future Calendar Years within the [**] Calendar Years specified above unless the
Net Sales again materially decline in such Calendar Year due to External
Factors; provided, however, that, in such event, for the purposes of clause (b)
of the first sentence of this Section 3.3(a)(ii), only prior Calendar Years
beginning with the most recent Calendar Year in which the External Factors
applied shall be considered. If the Parties do not agree that External Factors
are applicable to a particular Calendar Year, the matter shall be resolved by
arbitration pursuant to Section 14.10.

(iii) Royalty Structure. The parties have structured the Royalties to account
for the value of Diractin in light of the value to ALPHARMA of the access to
technology, clinical trial data, the IND, and other valuable Know-How provided
to ALPHARMA hereunder and its rights to develop and exploit Improvements. The
Parties acknowledge that these Royalty arrangements are for their mutual
convenience and that the Parties arrived at such arrangements after carefully
exploring alternative means.

(b) No double counting. For the avoidance of doubt, the obligation to pay
Royalties shall apply only once with respect to the same unit of a Licensed
Product. Sales of Licensed Products between ALPHARMA and its Affiliates or
permitted sublicensees, or among such Affiliates and permitted sublicensees,
shall not be subject to Royalties under this Section 3.3, but in such cases the
Royalties shall be calculated on the Net Sales by such Affiliates or
sublicensees to a third party

3.4 Royalty Reduction. Notwithstanding the provisions of Section 3.3:

(a) Generic Competition. If there is Generic Competition (as hereinafter
defined) in the Territory with respect to a Licensed Product for a Calendar
Quarter, then the royalty rate for such Licensed Product according to
Section 3.3 for such Calendar Quarter shall be reduced to [**] percent ([**]%)
of Net Sales. The term "Generic Competition" shall mean that one or more Generic
Products are available in the Territory with respect to a Licensed Product and
that the unit sales of Generic Product(s) exceed [**]% of the total unit sales
of the Licensed Product and all Generic Products.

(b) Patent Expiry. Unless Section 3.4(a) is applicable, if in the Territory no
Licensed Patent Rights with Valid claims cover a Licensed Product, then
(i) Section 3.3(a)(ii) shall not apply with respect to such Licensed Product
(but shall continue to apply with respect to all other Licensed Products except
for any such other Licensed Products as to which this Section 3.4(b) also
applies), and (ii) the royalty rate according to Section 3.3 shall be reduced
for Net Sales of such Licensed Product to [**] percent ([**]%) of the royalty
rate otherwise applicable under Section 3.3.

3.5 Royalty Term. The Royalties shall be paid on a Licensed Product-by-Licensed
Product basis on each Licensed Product until the later of (i) the expiration of
all Licensed Patent Rights in the Territory that cover such Licensed Product, or
(ii) 2029 (the "Royalty Term").

3.6 Third Party Patents. In the event IDEA or ALPHARMA receive notice or
otherwise become aware of any facts that ALPHARMA's (or any of its Affiliates'
or sublicensees') making, having made, using, offering for sale, selling or
importing a Licensed Product in the Field in accordance with this Agreement
infringes, may infringe or is alleged by a third party to infringe any third
party Patent Rights (including any patent application that would be infringed if
issued as a patent), the Party becoming aware of same shall promptly notify the
other. ALPHARMA (or its relevant Affiliate or sublicensee) shall have the right
to negotiate with said third party for such license of the third party Patent
Rights as shall be necessary or prudent to avoid such infringement or potential
infringement and to defend and settle any action based on infringement or
potential infringement of such third party Patent Rights. ALPHARMA shall be
entitled to deduct [**] percent ([**]%) of any amounts that ALPHARMA (or its
relevant Affiliate or sublicensee) pays or incurs with respect to such third
party Patent Rights, including infringement damages, costs and expenses
resulting from any such infringement or potential infringement, attorney fees
incurred in defending or settling any dispute regarding such infringement or
potential infringement or in negotiating a license to such third party Patent
Rights, and license fees, milestone payments and/or Royalties paid in respect of
such third party Patent Rights ("Required Third Party Payments") from milestone
payments, Royalties and other amounts otherwise payable by ALPHARMA to IDEA
hereunder (in each case after any other deduction or reduction which it is
entitled to make pursuant to the other provisions of this Article 3). Any such
deduction or portion thereof may be carried forward until fully offset against
the milestone payments, Royalties and other amounts otherwise payable by
ALPHARMA to IDEA hereunder. Prior to entering into any agreement or settlement
that would require ALPHARMA (or its relevant Affiliate or sublicensee) to pay
any Required Third Party Payment, ALPHARMA (or its relevant Affiliate or
sublicensee) will consult with IDEA regarding the advisability and payment terms
of the proposed agreement or settlement and consider in good faith any views
expressed by IDEA with respect thereto; provided that ALPHARMA (or its relevant
Affiliate or sublicensee) shall retain final decision-making authority with
respect to whether and on what terms to enter into any such agreement or
settlement.

3.7 Royalty Reports. ALPHARMA shall deliver to IDEA, within [**] days after the
end of each Calendar Quarter beginning with the Calendar Quarter in which the
First Commercial Sale occurs, reasonably detailed written accountings of Net
Sales of Licensed Products that are subject to Royalties due to IDEA for such
calendar quarter. Such quarterly reports shall indicate gross sales on a
product-by-product basis, the deductions from gross sales used in calculating
Net Sales and the resulting calculation of Royalties (including offsets or
reductions pursuant to Sections 3.3(a)(ii), 3.4 and 3.6). ALPHARMA shall deliver
a report for each such Calendar Quarter even if no Royalties are payable. If,
pursuant to Section 3.11, in any Calendar Quarter ALPHARMA sets off amounts such
that the resulting amount of Royalties payable is [**], ALPHARMA shall state in
its royalty report for that Calendar Quarter that the amount of Royalties due is
[**] unless it is precluded by applicable law or regulations from doing so. When
ALPHARMA delivers such accountings to IDEA, ALPHARMA shall pay all Royalties due
under this Article 3 to IDEA for the Calendar Quarter. All payments made by
ALPHARMA to IDEA pursuant to this Agreement shall be made by wire transfer to a
bank or other institution designated in writing by IDEA from time to time. With
respect to sales of products invoiced in United States Dollars, the sales and
Royalties payable shall be expressed in United States Dollars. With respect to
sales of products invoiced in a currency other than United States Dollars, the
sales and Royalties payable shall be expressed in their United States Dollar
equivalent, calculated in accordance with ALPHARMA's accounting practices (being
consistent with US generally accepted accounting principles, consistently
applied) on the last business day of the calendar quarter to which the Royalties
report relates.

3.8 Royalty Records. ALPHARMA shall keep, and shall require its Affiliates and
sublicensees to keep, complete and accurate records of the latest five (5) years
of sales to which Royalties attach. For the sole purpose of verifying Royalties
payable to IDEA, IDEA shall have the right annually at IDEA's expense to retain
an independent certified public accountant selected by IDEA and reasonably
acceptable to ALPHARMA, to review such records in the location(s) where such
records are maintained by ALPHARMA, its Affiliates or its sublicensees upon
reasonable notice and during regular business hours and under obligations of
confidence. Results of such review shall be made available to both IDEA and
ALPHARMA. Any underpayment determined by such review shall promptly be paid
(subject to the next sentence) by ALPHARMA; provided that any dispute arising
out of any review conducted pursuant to this Section 3.8 and any other dispute
arising out of ALPHARMA's payment obligations under this Agreement shall be
resolved through binding arbitration in accordance with Section 14.10. Either
Party may submit such dispute to such binding arbitration, and ALPHARMA shall
not be required to pay any amount disputed by it until [**] days after the
decision in such arbitration. If ALPHARMA has underpaid amounts due under this
Agreement by more than five percent (5%) for any reporting period, ALPHARMA
shall also reimburse IDEA for the cost of such review (with the cost of the
review to be paid by IDEA in all other cases), plus interest at the interest
rate set forth in Section 3.9, from the date of any such underpayment. If a
review pursuant to this Section 3.8 reflects an overpayment of Royalties to
IDEA, the amount of such overpayment shall be credited against future Royalties
owed by ALPHARMA to IDEA.

3.9 Interest. ALPHARMA shall pay interest to IDEA on the aggregate amount of any
payments that are not paid on or before the date such payments are due under
this Agreement at a rate per annum equal to the lesser of the annualized U.S.
Dollar one month London Interbank Offering Rate ("LIBOR") plus [**] percent
([**]%), as reported by The Wall Street Journal for the applicable period, or
the highest rate permitted by applicable law, calculated on the number of days
such payment is delinquent and compounded monthly.

3.10 Prohibited Transfers. In the event that, by reason of applicable laws or
regulations in any country, it becomes illegal for ALPHARMA or its Affiliates or
sublicensees, to transfer, or have transferred on its behalf, Royalties or other
payments to IDEA, such Royalties or other payments shall be deposited in local
currency in the relevant country to the credit of IDEA in a recognized banking
institution designated by IDEA or, if none is designated by IDEA within a period
of [**] days, in a recognized banking institution selected by ALPHARMA or its
Affiliates or sublicensees, as the case may be, and identified in a notice in
writing given to IDEA.

3.11 ALPHARMA's Right to Set Off. ALPHARMA may set off against any amounts owed
to IDEA under this Agreement (including without limitation Royalties and
milestone payments) any amounts owed to ALPHARMA, any of its Affiliates, or
ALPHARMA's or its Affiliates' respective directors, officers, agents or
employees, under this Agreement (including without limitation any amounts owed
as a result of a breach of this Agreement). Notwithstanding the foregoing,
ALPHARMA may not set off against Royalties due to IDEA in respect of Net Sales
made after the Warranty End Date as to any claim under Section 11.3(a)(i) other
than any such claim that is exempted from the limitations of Section 11.3(b)
pursuant to Section 11.3(c). In addition, the limitations set forth in Sections
11.3(b)(i) and 11.3(b)(ii) shall apply to any claim under Section 11.3(a)(i),
other than any such claim that is exempted from the limitations of Section
11.3(b) pursuant to Section 11.3(c), as to which ALPHARMA exercises its right of
set-off pursuant to this Section 3.11. ALPHARMA shall give IDEA prompt notice in
writing of any exercise by ALPHARMA of its setoff right pursuant to this
Section 3.11 (which notice shall include a description of ALPHARMA's basis for
exercising its setoff right). If IDEA disputes such setoff by ALPHARMA, it shall
so notify ALPHARMA in writing within [**] days after the notice from ALPHARMA,
which notice shall include a statement by IDEA of the amount that IDEA claims
ALPHARMA has inappropriately setoff, or shall be deemed to have accepted such
setoff. If IDEA timely gives such a dispute notice, ALPHARMA shall promptly
deposit the amount that IDEA has claimed was inappropriately setoff in an escrow
account with an unrelated bank and shall initiate an arbitration as to such
dispute pursuant to Section 14.10 within [**] days after the date IDEA gave the
dispute notice. If ALPHARMA fails to so initiate an arbitration within such [**]
day period, it shall immediately pay the amount so set off to IDEA. The escrow
arrangement with the bank shall provide that the amount held in escrow, plus any
interest earned thereon, shall be distributed as determined by the Section 14.10
arbitral tribunal.

3.12 No Withholding. ALPHARMA will make all payments to IDEA under this
Agreement without deduction or withholding for taxes except to the extent that
any such deduction or withholding is required under applicable law or
regulation; provided, however, that ALPHARMA shall not be permitted to withhold
taxes imposed by any taxing authority to the extent that the obligation to
withhold arises from ALPHARMA's failure to comply with the requirements
specified in Schedule J.

3.13 Withheld Amounts. Any tax permitted to be withheld pursuant to Section 3.12
from amounts payable under this Agreement will promptly be paid by ALPHARMA on
behalf of IDEA to the appropriate governmental authority, and ALPHARMA will
furnish IDEA with proof of payment of such tax. The amount of any such tax
withheld shall be treated for all purposes of this Agreement as having been paid
by ALPHARMA to IDEA and any such tax required to be withheld will be an expense
of and borne by IDEA.

3.14 Cooperation to Reduce Withholdings. ALPHARMA and IDEA will cooperate with
respect to all documentation required by any taxing authority or reasonably
requested by either party to secure a reduction in the rate of, or the
elimination of, applicable withholding taxes, and shall otherwise cooperate to
reduce the rate of, or eliminate, applicable withholding taxes.

3.15 Tax Indemnification by IDEA. Notwithstanding anything in this Agreement to
the contrary (except Section 3.16), if a taxing authority imposes withholding
taxes, or penalties or interest with respect to withholding taxes, in connection
with any payment made to IDEA under this Agreement, and such taxes, penalties or
interest are assessed against ALPHARMA or any of its Affiliates, then IDEA will
indemnify and hold harmless ALPHARMA and any such Affiliate from and against
such taxes, penalties and interest and any other Damages related thereto.
Payment on this indemnification shall be made within [**] days from the date
ALPHARMA makes a written demand therefor.

3.16 Exception to Tax Indemnification by IDEA. IDEA shall have no obligation to
indemnify or hold harmless ALPHARMA from or against any taxes, penalties or
interest referred to in Section 3.15 to the extent that such taxes, penalties or
interest are imposed by any taxing authority as a result of ALPHARMA's failure
to comply with the requirements set forth on Schedule J.

3.17 Tax Indemnification by ALPHARMA. It shall not constitute a breach of this
Agreement by ALPHARMA if ALPHARMA fails to comply with the requirements
specified in Schedule J; provided, however, that ALPHARMA will indemnify and
hold harmless IDEA from and against any withholding taxes, or penalties or
interest with respect to withholding taxes, to the extent that such taxes,
penalties or interest are imposed on IDEA by any taxing authority with respect
to any payment made to IDEA under this Agreement as a result of such failure,
and any other Damages related to such withholding taxes, penalties or interest.
Payment on this indemnification shall be made within [**] days from the date
IDEA makes a written demand therefor.

3.18 Withholding of Tax on Guarantor Payments. If ALPHARMA Parent makes a
payment to IDEA pursuant to the Guarantee as a result of IDEA enforcing its
rights under the Guarantee in respect of a payment obligation under this
Agreement after first seeking to obtain performance of such payment obligation
by ALPHARMA and ALPHARMA breaching such payment obligation and failing to cure
such breach within ninety (90) days of IDEA giving ALPHARMA written notice of
such breach, then ALPHARMA Parent will make such payment to IDEA without
deduction or withholding for taxes imposed by the United States (or any
political subdivision thereof). For the avoidance of doubt, all other payments
made by ALPHARMA Parent to IDEA under this Agreement shall be treated, for
purposes of Sections 3.12 through 3.17 as made by ALPHARMA.

3.19 Confidentiality obligations regarding IDEA's tax matters.

(a) All information to the extent disclosed by IDEA to ALPHARMA regarding the
entities that will receive Royalties and other payments hereunder, IDEA's plans
to assign its rights hereunder and IDEA's tax affairs generally ("Confidential
IDEA Tax Matters") shall be maintained confidential and shall not be disclosed
to any person, federal, state or local tax authority or other governmental
authority or agency without IDEA's written consent, provided that nothing herein
shall prevent the disclosure of Confidential IDEA Tax Matters that ALPHARMA is
obligated to disclose in order to comply with applicable law.

(b) If ALPHARMA receives a request or demand from any tax authority to disclose
Confidential IDEA Tax Matters, ALPHARMA shall promptly notify IDEA to the extent
permitted by law and shall reasonably cooperate with IDEA to preserve the
confidentiality of the Confidential IDEA Tax Matters to the extent not subject
to the proviso in Section 3.19(a).

(c) The last paragraph of Section 6.2 hereof shall apply to Confidential IDEA
Tax Matters mutatis mutandis.

ARTICLE 4 - COMMERCIAL DILIGENCE

4.1 Pre-commercialization Diligence. Subject to IDEA's performance of IDEA's
obligations under Section 5.1 of this Agreement, ALPHARMA shall from the
Effective Date until receipt of a first Approval of a Licensed Product in the
Territory spend at least the amounts set forth below on pre-commercialization
activities in the Territory, including internal and external costs incurred for
such activities but excluding general and administrative overhead for such
activities ("Market Development Expenditures").

Period

Market Development Expenditures

2008

US$[**]

From the filing with the FDA of an NDA for a Licensed Product until Approval of
the NDA

US$[**]

If ALPHARMA incurs Market Development Expenditures in any period in excess of
the Market Development Expenditures obligation for such period, the amount of
any such excess shall, at ALPHARMA's option, be credited against ALPHARMA's
Market Development Expenditures obligation for any subsequent period or for any
Sales, Marketing and Education Expenditures obligation for any period (at
ALPHARMA's option).

4.2 Post-Launch Diligence. ALPHARMA shall undertake Commercially Reasonable
Efforts to commercialize a Licensed Product in the Territory. ALPHARMA shall,
during the four (4) consecutive periods set out in the table below commencing
[**] months prior to the anticipated First Commercial Sale of a Licensed Product
in the Territory, spend at least the amounts set forth below on (x) marketing
and medical education expenses and (y) sales expenses (exclusive of any general
or administrative overhead except as specified below) with respect to Licensed
Products in the Territory, including internal and external costs ("Sales,
Marketing and Education Expenditures").

Period

Sales, Marketing and Education Expenditures
in US$ millions

1st period (which shall be the 14 months following the date [**] months prior to
the anticipated First Commercial Sale of a Licensed Product in the Territory)

[**]

2nd period (which shall be the ensuing 12 months)

[**]

3rd period (which shall be the ensuing 12 months)

[**]

4th period (which shall be the ensuing 12 months)

[**]

For this purpose, marketing and medical education expenses will include all
costs and expenses for marketing, advertising and promotion, samples and
promotional materials, managed markets, trade relations, medical science
liaisons, scientific communications, medical affairs, information and education
and Phase 4 clinical trials, and sales expenses will include all costs and
expenses of detailing, sales management, sales operations and sales training.
Sales, Marketing and Education Expenditures shall not include discounts given on
Commercial Sales of Licensed Products to the extent the amounts of such
discounts either are not included in the gross invoiced amounts for purposes of
determining Net Sales or are included in such gross invoiced amounts but
subsequently deducted in determining Net Sales. For each of the periods
specified in the above table, marketing and medical education expenses (as
defined in the second previous sentence) shall comprise at least [**]% of
ALPHARMA's Sales, Marketing and Education Expenditures and sales expenses shall
comprise the balance of ALPHARMA's Sales, Marketing and Education Expenditures.
In addition, for the first [**] years following the First Commercial Sale of the
first Licensed Product sold in the Territory, at least [**]% of the portion of
ALPHARMA's sales expenses which comprise its sales force expenses will be
allocated to [**] details of such Licensed Product. Sales, Marketing and
Education Expenditures incurred by ALPHARMA prior to the commencement of the 1st
period (which shall not include the required Market Development Expenditures of
$[**]) shall be treated as satisfying ALPHARMA's 1st period Sales, Marketing and
Education Expenditures obligation. If ALPHARMA incurs Sales, Marketing and
Education Expenditures for any of the first [**] periods in excess of the Sales,
Marketing and Education Expenditures obligation for such period, the amount of
any such excess shall, at ALPHARMA's option, be credited against ALPHARMA's
Sales, Marketing and Education Expenditures obligation in any subsequent period.

Notwithstanding the foregoing, at any time and from time to time beginning with
the filing of an NDA covering the first Licensed Product sold in the Territory
and not more than once every twelve (12) months thereafter, either Party may
request the Market Consultant (as defined below) to prepare (at the requesting
Party's sole cost and expense) an assessment of the U.S. market potential of the
first Licensed Product sold in the Territory (a "New MPA") which will consist of
two components as follows:

(a) an assessment of such market potential for any period (whether 1st, 2nd, 3rd
or 4th) in the above table that has not yet been completed (the "Covered
Period") based on the assumptions set forth on Schedule K (the "Base Case"); and

(b) an assessment of such market potential for the Covered Period based on the
way or ways in which the actual facts that are in effect on the date that the
requesting Party requests that the New MPA be prepared differ from the
assumptions of the Base Case (the "Actual Case").

If for any such period, the ex-factory retail channel sales projection for the
Actual Case varies from such sales projection for the Base Case by more than
[**] percent ([**]%), then ALPHARMA's Sales, Marketing and Education Expenditure
obligation as set forth in the table above (the "Specified ME Obligation") for
the applicable period will be adjusted by multiplying the Specified ME
Obligation for such period by a fraction the numerator of which is the
ex-factory retail channel sales projection for the Actual Case and the
denominator of which is such sales projection for the Base Case; provided,
however, that in no event will the Specified ME Obligation for any period be
increased or decreased by more than [**] percent ([**]%).

The Market Consultant shall be [**] unless for any reason [**] is unwilling or
unable to so serve. If the Market Consultant is [**], then the Party requesting
the New MPA shall request that the same [**] personnel who prepared the prior
market potential assessment for Diractin, if available, prepare the requested
New MPA. In such event, the Market Consultant shall be [**]. If [**] also is
unwilling or unable to so serve, the Market Consultant shall be another firm
jointly agreed to by the Parties within [**] days after one Party requests that
the other Party so agree. If the Parties are not able to so agree within such
[**]-day period, the Market Consultant shall be a firm with expertise in
assessing the market for pharmaceutical products in the US selected by the LCIA
(as defined in Section 14.10), or by the New York, New York office of the
American Arbitration Association if the LCIA declines to select such a firm,
upon application of either Party.

For the purposes of Section 4.1 and this Section 4.2, amounts expended by any
Affiliate or sublicensee of ALPHARMA that qualify as Market Development
Expenditures or Sales, Marketing and Education Expenditures shall be treated as
having been expended by ALPHARMA.

Notwithstanding the foregoing provisions of this Section 4.2 and the provisions
of Section 3.3(a)(ii), during the periods for which ALPHARMA has Sales,
Marketing and Education Expenditure obligations pursuant to this Section 4.2,
ALPHARMA shall not be entitled to a reduction in such Sales, Marketing and
Education Expenditure obligations or in any relief from the limitations on
Royalty reductions in Section 3.3(a)(ii) based on External Factors for any
period in which ALPHARMA is marketing any Product, other than a patch Product or
a Licensed Product, in the Field in the Territory, unless the factors otherwise
entitling ALPHARMA to a reduction in such Sales, Marketing and Education
Expenditure obligations or the External Factors otherwise entitling ALPHARMA to
relief from the limitations on Royalty reductions in Section 3.3(a)(ii) do not
also adversely affect such other Product that ALPHARMA is marketing in the Field
in the Territory, which absence of adverse affect on such other Product ALPHARMA
shall have the burden of proving. 

4.3 Remedy for Lack of Diligence. For any period specified in Sections 4.1 and
4.2, if ALPHARMA fails to spend the required amount as specified in Sections 4.1
and 4.2, ALPHARMA's sole and exclusive liability and IDEA's sole and exclusive
remedy for such failure shall be that ALPHARMA shall pay to IDEA the excess of
the required amount over the amount actually spent within [**] days of receiving
a written demand therefor or, if earlier, within [**] days of ALPHARMA's
determination that it failed to spend such required amounts.

4.4 Satisfaction of Diligence Obligations. As to the periods specified in
Sections 4.1 and 4.2, ALPHARMA's satisfaction of its spending obligations under
Sections 4.1, 4.2 and 4.3 shall be deemed to fully satisfy any and all
obligations that ALPHARMA has under this Agreement to use Commercially
Reasonable Efforts to commercialize a Licensed Product. If ALPHARMA does not
satisfy its obligations as provided in Sections 4.1 and 4.2 (either by meeting
the spending obligations specified therein or making the payment specified in
Section 4.3), such failure shall constitute a breach of this Agreement. For any
period not covered by Section 4.1 or 4.2, IDEA's sole and exclusive remedy for
any failure of ALPHARMA to use Commercially Reasonable Efforts to commercialize
a Licensed Product shall be termination pursuant to Section 10.5.

4.5 Diligence Reporting. Until the expiration of all Royalty Terms for all
Licensed Products, ALPHARMA shall, at least once per Calendar Year, submit to
IDEA a report in writing (i) setting forth the status of development, marketing
and sales of Licensed Products and the development, marketing, sales and
promotion activities undertaken by ALPHARMA and on its behalf during the last
Calendar Year and (ii) evidencing compliance with the obligations set forth in
Sections 4.1 and 4.2, including but not limited to compliance with its Market
Development Expenditures and Sales, Marketing and Education Expenditures
obligations. After the First Commercial Sale of a Licensed Product, such report
shall also include a summary of ALPHARMA's commercialization plans for Licensed
Products for the forthcoming Calendar Year

4.6 Diligence Records. ALPHARMA shall keep complete and accurate records of
amounts expended by it pursuant to Sections 4.1 and 4.2 for five years after the
end of the last period covered by Section 4.2. For the sole purpose of verifying
such expenditures, IDEA shall have the right annually at IDEA's expense to
retain an independent certified public accountant selected by IDEA and
reasonably acceptable to ALPHARMA, to review records specifically relating to
such expenditures in the location(s) where such records are held by ALPHARMA
upon reasonable notice and during regular business hours and under obligations
of confidence. Results of such review shall be made available to both IDEA and
ALPHARMA. Any underspending determined by such review shall promptly be paid, if
not previously paid by ALPHARMA pursuant to Section 4.3, (subject to the next
sentence) by ALPHARMA to IDEA in satisfaction of ALPHARMA's obligations under
Section 4.3; provided that any dispute arising out of any review conducted
pursuant to this Section 4.6 and any other dispute arising out of ALPHARMA's
obligations under Sections 4.1 and 4.2 shall be resolved through binding
arbitration in accordance with Section 14.10. Either Party may submit such
dispute to such binding arbitration and ALPHARMA shall not be required to pay
any amount disputed by it until [**] days after the decision in such
arbitration. If ALPHARMA is shown to have underspent pursuant to Section 4.1 or
Section 4.2 (after giving effect to payments by ALPHARMA pursuant to
Section 4.3) and such underspending exceeds five percent (5%) over any reporting
period, ALPHARMA shall also reimburse IDEA for the cost of such review (with the
cost of the review to be paid by IDEA in all other cases).

4.7 Product Launch. ALPHARMA will use Commercially Reasonable Efforts to
commercially launch Diractin in the Territory as promptly as practicable
following Approval and shall do so within [**] months after the date of such
Approval unless it is unable to do so because of material supply chain problems;
provided that if IDEA's representation in Section 9.2(l) is true and ALPHARMA
has not commercially launched Diractin in the Territory within [**] months after
the date of such Approval because of material supply chain problems, then
ALPHARMA shall thereafter use its best efforts to promptly commercially launch
Diractin in the Territory. IDEA's sole remedy for any breach by ALPHARMA of
ALPHARMA's obligations set forth in the previous sentence shall be termination
pursuant to Section 10.5.  In addition to the foregoing, ALPHARMA shall consult
with IDEA within [**] days after the filing by ALPHARMA of an NDA for Diractin
regarding ALPHARMA's plans for commercial manufacture and supply of Diractin,
and shall in good faith consider any feedback provided by IDEA with respect to
such commercial manufacture and supply plans.  ALPHARMA acknowledges that the
foregoing consultation obligation is intended to provide IDEA with an
opportunity to provide ALPHARMA with feedback regarding manufacture and
supply planning that may be helpful in mitigating the risk of material supply
chain problems causing a delay in the commercial launch of Diractin. In
connection with such consultations, the Parties acknowledge that they will
discuss and consider in good faith any modifications to the obligations set
forth in this Section 4.7 that may be necessary or appropriate in view of any
supply chain issues that arise.  Notwithstanding the foregoing but subject to
ALPHARMA's obligation to use the efforts specified above in this Section 4.7 to
commercially launch Diractin in the Territory as promptly as practicable
following Approval, ALPHARMA shall retain final decision-making authority over
its manufacture and supply planning for Diractin.

4.8 OTC Matters. The Parties agree that, subject to the following provisions of
this Section 4.8, Licensed Products shall be used, sold, marketed and
distributed in the Territory as prescription-only products. Notwithstanding the
foregoing, if for a given Licensed Product:

(a) the FDA requires that such Licensed Product be available for sale in the
over-the-counter ("OTC") market in the Territory; or

(b) Generic Competition exists or is reasonably expected within [**] months with
respect to such Licensed Product in the Territory,

then ALPHARMA shall be free to seek Approval for the use, sale, marketing and
distribution of such Licensed Product in the OTC market in the Territory. Except
as otherwise permitted under the foregoing sentence of this Section 4.8,
ALPHARMA agrees that it will not seek Approval for the use, sale, marketing and
distribution of any Licensed Product in the OTC market without receiving the
prior written consent of IDEA, which shall not be unreasonably withheld or
delayed.

ARTICLE 5 - RESEARCH, DEVELOPMENT AND MANUFACTURE

5.1 with the descriptions therefor set forth in Schedule I. In carrying out the
Specified Studies, IDEA shall, and shall obtain agreement from any third party
contractors engaged by it to perform the Specified Studies to, perform all
aspects of the Specified Studies in a good and professional manner, in
accordance with cGCP and all laws and regulations applicable to studies the
results of which are intended to be used to support NDAs in the Territory. IDEA
shall use commercially reasonable efforts to complete the Specified Studies
within the timeframes set forth in Schedule I (which timeframes shall start as
to the Phase 3 clinical trials included in the Specified Studies on the date on
which milestone 2 (as defined in Section 3.2) is achieved). If ALPHARMA requests
a change to any such study from what is specified in Schedule I before the start
of such study, IDEA shall use commercially reasonable efforts to implement such
change as requested by ALPHARMA (unless IDEA reasonably believes that
implementing such change would create an undue safety risk or otherwise
constitute an unsound practice that could jeopardize the development of Licensed
Products, in which case IDEA shall communicate such concerns to ALPHARMA and the
Parties shall seek to find a reasonable manner for accomplishing the development
objectives underlying the change request); provided that ALPHARMA shall be
solely responsible for any increase in expense or time delay for the Specified
Studies resulting from any change request made by ALPHARMA. ALPHARMA shall pay
for any increase in cost or expense incurred by IDEA resulting from implementing
a change requested by ALPHARMA within [**] days of receipt of a reasonably
detailed invoice therefor from IDEA. IDEA shall not be required to accept any
change proposed by ALPHARMA that materially increases the scope of any of the
Specified Studies. In performing the Specified Studies, IDEA shall consult with
ALPHARMA and shall keep ALPHARMA promptly informed on an ongoing basis regarding
all aspects of the Specified Studies. IDEA will provide ALPHARMA promptly with a
copy of all interim and final reports prepared by or on behalf of IDEA with
respect to the Specified Studies. All such reports and other data and
information resulting from or related to the Specified Studies shall belong to
ALPHARMA and constitute Confidential Information of ALPHARMA for purposes of
this Agreement and IDEA hereby assigns all of its right, title and interest
therein to ALPHARMA. If IDEA is in breach of any of its obligations under this
Section 5.1 and such breach remains uncured for [**] days after ALPHARMA gives
written notice to IDEA of such breach, ALPHARMA shall have the right to step-in
and take over the management and direction of the Specified Studies (including
without limitation the right to manage and direct the activities of all third
party contractors engaged to perform any aspects of the Specified Studies). IDEA
shall cooperate, at its own expense, with the exercise of ALPHARMA's step-in
right (including without limitation procuring the cooperation of its employees
and contractors and providing all relevant information), and all costs and
expenses of conducting the Specified Studies will remain IDEA's sole
responsibility. IDEA will not be in breach of this Section 5.1 as a result of
delays in meeting a timeframe set forth in Schedule I of less than [**] months
so long as (notwithstanding that delay) IDEA is using commercially reasonable
efforts to perform its obligations under this Section 5.1 in accordance with
such timeframe.

5.2 Data Sharing and Regulatory Cooperation. IDEA shall assist ALPHARMA, as
reasonably requested by ALPHARMA, in connection with any NDA filings or other
regulatory matters or submissions relating to the Specified Studies in the
Territory at ALPHARMA's cost (other than internal personnel costs of IDEA).
ALPHARMA shall assist IDEA, as reasonably requested by IDEA, in connection with
any regulatory approval application filings or other regulatory matters or
submissions relating to the Specified Studies outside the Territory at IDEA's
cost (other than internal personnel costs of ALPHARMA). The Parties each
acknowledge that such assistance shall include, but not be limited to, the
following, but is not expected to require significant expenditures of time or
other resources:

(a) Right to Use Data. Each Party shall have the right to use the data and
results of the Specified Studies for the development of Licensed Products in the
case of ALPHARMA and its Affiliates and sublicensees or Products in the case of
IDEA and its Affiliates and sublicensees (i.e., ALPHARMA shall have the right to
use such data for the development of, and to seek Registrations and Approvals
for, Licensed Products in accordance with this Agreement and IDEA shall have the
right to use such data for the development of, and to seek Registrations and
Approvals for, as well as to make, have made, use, sell, offer for sale, have
sold and import Products in the exercise of IDEA's retained rights with respect
to Products outside the Territory and Products that are not Licensed Products in
the Territory).

(b) Right of Reference or Use. Each Party shall grant to the other Party a
"Right of Reference or Use," as that term is defined in 21 C.F.R.
Section 314.3(b), and any foreign equivalents, to any and all data and
information relating to the Specified Studies or Licensed Products or Products,
as the case may be, and necessary for such Party to submit a complete NDA for
Licensed Products in the Territory in the case of ALPHARMA or outside the
Territory in the case of IDEA, and each Party agrees to sign, and cause its
Affiliates to sign, any instruments and take any actions reasonably requested by
the other Party in order to effect such grant. Alternatively, at each Party's
request, the other Party shall provide to the requesting Party complete copies
of all documents, including without limitation pre-clinical and clinical
databases (raw case report files and final study reports, pharmacology and
toxicology reports, regulatory information, and such other information and data
as is reasonably requested), documents related to pharmacology, toxicology,
chemistry, manufacturing and controls, batch records, manufacturing information,
analytical and quality control, as necessary for the requesting Party's
submission of a complete NDA or foreign equivalent for any Licensed Product in
the Territory in the case of ALPHARMA or outside the Territory in the case of
IDEA.

(c) Use of Drug Master File. In addition, subject to Section 5.2(d), IDEA shall
grant to ALPHARMA the full right to use and refer to any relevant Drug Master
File, as that term is defined in 21 C.F.R. Section 314.420, and any foreign
equivalents, for Licensed Products or any components thereof, and will provide a
copy of the written authorization for such use and reference to ALPHARMA upon
ALPHARMA's request.

(d) Limitation on Use Rights. Except as set forth in this Section 5.2 and
Section 5.12 and notwithstanding anything in this Agreement to the contrary,
neither Party shall have any right under this Agreement to use any data
generated in studies conducted or funded by the other Party and commenced after
the Effective Date.

5.3 Development Loan. At any time after January 1, [**] and prior to
December 31, [**], IDEA may request from ALPHARMA, and ALPHARMA shall make,
loans to IDEA totaling up to an aggregate principal amount outstanding at any
one time of twenty million US dollars (US$20,000,000) so long as the aggregate
principal amount borrowed from time to time does not exceed the aggregate
expenditures previously made by IDEA in respect of the Specified Studies;
provided that (i) IDEA shall give [**] days' notice of any drawdown it requests,
and (ii) IDEA shall not be eligible for, and ALPHARMA shall not be required to
make, any such loan after the milestone payments for the first and second
milestones set forth in Section 3.2 have been paid to IDEA and IDEA shall repay
the outstanding balance of any such loan (with interest thereon, as described
below) immediately upon receipt of the second of such milestone payments (or, at
ALPHARMA's option, ALPHARMA may withhold any such outstanding balance (with
interest thereon, as described below) from the second of such milestone payments
and apply such withheld amount to reduce such balance (and interest thereon).
All outstanding loan amounts shall bear interest at an annual rate of annualized
U.S. Dollar one month LIBOR + [**]%, compounded monthly. Such loans shall be
with full recourse to IDEA and, if not due earlier, shall become due on December
31, [**]. From and after the date on which such loans become due, ALPHARMA shall
have the right to withhold the outstanding balance of any such loan (including
interest amounts) from any payment otherwise due from ALPHARMA to IDEA under
this Agreement and apply such withheld amount to reduce such balance and
interest thereon.

5.4 Coordination of Development Efforts. ALPHARMA and IDEA will discuss with
each other their respective plans for the development of Products that are
based, in whole or in part, on the Licensed Technology, within and outside the
Territory, to the extent reasonably necessary or desirable to enable one another
to express concerns regarding any potential adverse regulatory or safety impact
of one Party's development of such Products on such Products being developed
and/or commercialized by the other Party. Each Party shall in good faith
consider any such regulatory or safety concerns expressed by the other Party.

5.5 Technology Transfer.

(a) Initial Assistance. From and after the Effective Date, IDEA shall, as
requested by ALPHARMA, furnish ALPHARMA with copies of, and provide ALPHARMA
with ongoing access to, all information or documentation in the Control of the
IDEA Group relating to, or necessary or useful to exploit ALPHARMA's licenses
under the Licensed Technology, which information and documentation includes, but
is not limited to: (i) all Licensed Know-How, (ii) all other information
necessary to manufacture, or useful in the manufacture of, any Licensed Product
in the Field (including without limitation materials relating to process
conditions, in process controls, analytic methodology and formulation), and
(iii) all clinical and pre-clinical data, documentation and information relating
to or that may be necessary or useful for Registration of any Licensed Product
(including without limitation all pre-clinical and clinical databases, raw case
report files and final study reports, toxicology reports, and other regulatory,
scientific, safety and medical information). Until the second anniversary of the
Effective Date, IDEA shall make available to ALPHARMA appropriate personnel of
the IDEA Group (but not in excess of [**]% of one full-time equivalent
employee), as reasonably requested by ALPHARMA from time to time, to assist in
the effectuation of the technology transfer contemplated by this Section 5.5(a).
For the avoidance of doubt, IDEA's obligations and ALPHARMA's rights under this
Section 5.5(a) with respect to data, documentation and information generated in
the Celebrex Comparator Sub-Study are subject to the terms and conditions set
forth in Section 3.2,

(b) Improvements. IDEA shall continue to use commercially reasonable efforts to
keep ALPHARMA informed of all technical data, developments and Improvements
which relate to or would be useful in the practice of the Licensed Technology
and Licensed Ancillary IPR in the Field until the earlier of: (a) the
termination of this Agreement; or (b) the date of the First Commercial Sale of
the first Licensed Product in the United States.

5.6 License to Improvements. Subject to the terms and conditions hereof,
ALPHARMA hereby grants to IDEA a nonexclusive, royalty-free, perpetual license,
with the right to grant sublicenses subject to the terms hereof, under the
Improvements Controlled by ALPHARMA which are made at any time after the
Effective Date but before the date of the First Commercial Sale of the first
Licensed Product in the U.S., to make, have made, use, sell, offer for sale and
import Products outside the Territory and to conduct clinical trials and
manufacture Products within the Territory for the purpose of making, having
made, using, selling, offering for sale and importing Products solely outside
the Territory and to perform IDEA's obligations pursuant to Section 5.1.

5.7 Regulatory Information. The Parties will mutually provide each other with
timely updates regarding material communications with the FDA and the relevant
Regulatory Authority in any other country outside the Territory regarding
Licensed Products to the extent legally permissible. Each Party shall provide
the other Party with copies of material correspondence with the FDA and other
Regulatory Authorities regarding the Licensed Products, regularly prepared
minutes of material meetings with the FDA and other Regulatory Authorities
regarding the Licensed Products and available material teleconference reports
with the FDA and other Regulatory Authorities pertaining to the Licensed
Products. Any information disclosed pursuant to this Section 5.7 shall be the
Confidential Information of the disclosing party. Nothing in this Section 5.7
limits the provisions of Section 5.2(d).

5.8 Intellectual Property. Any Intellectual Property Rights owned or controlled
by either Party prior to the Parties entering into this Agreement shall remain
the property of such Party, subject only to the rights and licenses granted
herein.

(a) IDEA Rights. Any Intellectual Property Rights that are first conceived and
first reduced to practice during the term of this Agreement solely by personnel
employed by or on behalf of IDEA or its Affiliates shall remain the property of
IDEA, and to the extent applicable, shall be subject to the rights and licenses
granted herein.

(b) ALPHARMA Rights. Any Intellectual Property Rights that are first conceived
and first reduced to practice during the term of this Agreement solely by
personnel employed by or on behalf of ALPHARMA or its Affiliates shall remain
the property of ALPHARMA, and to the extent applicable, subject to the rights
and licenses granted herein.

(c) Joint Rights. Any Intellectual Property Rights that are first conceived or
first reduced to practice during the term of this Agreement by personnel
employed by or on behalf of ALPHARMA and personnel employed on or behalf of IDEA
(other than the Intellectual Property Rights described in Sections 5.8(a) and
5.8(b)) shall be the joint property of IDEA and ALPHARMA (and each Party will,
at the other's request and cost, enter into confirmatory assignments from time
to time in relation to specific rights to give effect to such joint ownership),
subject to the rights and licenses granted herein ("Joint Intellectual
Property"). Subject to any exclusive licenses and restrictions set forth in this
Agreement, each Party shall have the right to use, license and otherwise exploit
Joint Intellectual Property without the consent of the other Party (and with no
duty to account to the other Party). In the event any Joint Intellectual
Property arises, the Parties shall discuss how to allocate responsibilities for
prosecution and enforcement thereof between themselves and, in the absence of
agreement on any such allocation of responsibilities, shall have the rights and
obligations conferred upon joint inventors pursuant to applicable patent laws.

5.9 Registrations and Data. Subject to this Section 5.9, any IND, NDA, Approval
or Registration application or permit regarding any Licensed Product in the
Territory shall be filed by and owned by ALPHARMA. ALPHARMA shall bear all
regulatory expenses related to ALPHARMA's submissions of any IND, NDA or other
Registration with the FDA or other Regulatory Authority (or other Registration
application or permit) for any Licensed Products in the Territory. Subject to
Section 5.1 and the third to last sentence of this Section 5.9, ALPHARMA, or its
designee(s), shall be the sole communicator with the FDA with respect to NDAs
and for all other regulatory issues concerning Licensed Products in the
Territory and with respect to clinical development and manufacturing of Licensed
Products outside the Territory for the purpose of commercializing Licensed
Products in the Territory. IDEA, or its designee(s), shall be the sole
communicator with the appropriate Regulatory Authority for any country outside
the Territory for marketing authorization applications and for all other
regulatory issues concerning Products outside the Territory (except as
specifically provided in the previous sentence) and with respect to clinical
development and manufacturing of Licensed Products in the Territory for the
purpose of commercializing Licensed Products outside the Territory. As of the
Execution Date, the IND for the Specified Studies is held by IDEA and ALPHARMA
hereby authorizes IDEA, until ALPHARMA instructs it otherwise, to continue to be
the owner of such IND and, until IDEA no longer holds such IND, to communicate
with the FDA regarding such regulatory issues, subject to the prior approval of
ALPHARMA in relation to each communication, which will not be unreasonably
withheld or delayed. Upon such notice from ALPHARMA, IDEA shall promptly
transfer to ALPHARMA, at no cost other than the reimbursement of expenses
provided for in the next sentence, the ownership of all IND, NDA, Approvals,
Registrations and other FDA (and any non-US counterpart to the FDA in the
Territory) related filings for Licensed Products that are owned or controlled by
IDEA or its Affiliates at the time of such notice, and all the data used to
support the same. ALPHARMA shall reimburse IDEA for reasonable and documented
out-of-pocket costs, fees (including without limitation reasonable attorneys'
fees) and expenses related to such transfer of the IND, NDA and other
Registrations.

5.10 Manufacturing. ALPHARMA shall have the sole responsibility for
manufacturing (either itself or through an Affiliate, sublicensee or contract
manufacturer) Licensed Products for sale in the Territory. ALPHARMA will use
Commercially Reasonable Efforts to conduct all manufacturing, sales and
commercialization of any Licensed Products in the Territory in material
compliance with all applicable laws, rules and regulations including, without
limitation, cGMPs. ALPHARMA will use Commercially Reasonable Efforts to comply,
in manufacturing, selling and commercializing Licensed Products in the Territory
in all material respects with all U.S. laws on product labeling.

5.11 Adverse Drug Experience.

(a) Notification. ALPHARMA and IDEA shall notify one another in writing of all
information coming to their attention, regardless of the origin of such
information and, for the avoidance of doubt, including such information coming
to their attention through journal publications and other media, regarding
Adverse Drug Experience(s), Life-Threatening Adverse Drug Experiences,
Unexpected Adverse Drug Experiences, and Serious Adverse Drug Experience(s)
associated with any Licensed Product, whether in the Territory or outside the
Territory, as follows:

(i) for each Adverse Drug Experience that is both serious and unexpected,
notification to the other Party shall be made promptly, but in no event later
than five (5) days after the initial receipt of information concerning the
Adverse Drug Experience by the receiving Party. The receiving Party shall also
notify the other Party and provide a copy of all reports, including initial and
all follow-up reports, made to FDA or any Regulatory Authority contemporaneously
with the submission of such reports.

(ii) Notifications of all other Adverse Drug Experience(s) shall be provided
quarterly until the date that is three (3) years after the approval date of a
Licensed Product, and semiannually thereafter, with the information provided in
each such notification to include copies of all reports submitted to FDA or any
other Regulatory Authority, and to be current to within thirty (30) days prior
to the date of such notification.

For purposes of this Section 5.11(a), "Adverse Drug Experience(s),"
Life-Threatening Adverse Drug Experiences", "Unexpected Adverse Drug
Experiences", and "Serious Adverse Drug Experience(s)" shall have the meanings
set forth in 21 C.F.R. Section 314.80, and 312.32.

(b) Global Database. Until an NDA is filed in the Territory covering a Licensed
Product, IDEA will be responsible for establishing and maintaining a worldwide
safety database for Licensed Products which is suitable in form and substance
for ALPHARMA to submit to the FDA in support of ALPHARMA's NDA for the Licensed
Product and which otherwise complies with all laws, rules and regulations
applicable thereto. After such filing of an NDA covering a Licensed Product in
the Territory, IDEA shall continue to be responsible for maintaining such a
worldwide safety database, but ALPHARMA shall have primary responsibility for
the safety database for the Territory. Each Party shall provide information for
the worldwide safety database on a prompt basis and as required by applicable
laws, rules and regulations, and appropriate personnel of both Parties shall
have full and immediate access to such database (including electronic access to
the extent practicable), and shall be authorized to submit data from the
database to applicable Regulatory Authorities as required or permitted by all
applicable laws, rules and regulations.

5.12 Decisions related to Licensed Product in the Field and Territory. Subject
to Section 5.1, all business decisions including, without limitation, seeking
Approvals to market, and selecting and conducting of clinical trials for
supporting an NDA, as well as design, manufacture, sale, price and promotion of
Licensed Products in the Territory in the Field and the decision whether to sell
a particular Licensed Product in the Territory in the Field shall be within the
sole discretion of ALPHARMA and, as applicable, its sublicensees.

ARTICLE 6 - CONFIDENTIALITY AND PUBLICITY

6.1 Confidentiality Obligation. All information disclosed by one Party to the
other or developed by the Parties pursuant to the terms of this Agreement
("Confidential Information") shall be maintained confidential and used only for
the purposes of the research, development, manufacture, marketing and sale of
any Licensed Products as described in this Agreement and in accordance with this
Article 6 ("Purposes"). Each Party may disclose the other's Confidential
Information to an Affiliate, agent, consultant or sublicensee, who is under a
written obligation of confidentiality and non-use at least substantially
equivalent to the obligations of this Article 6, and who agree to maintain such
information in confidence and to use such information only for the Purposes. For
the avoidance of doubt, however, the Parties shall each be free to disclose the
existence and terms of this Agreement to its Affiliates, to its existing and
prospective shareholders, prospective investors, lenders, acquirors, acquirees,
licensees and sublicensees and to its consultants and advisors subject to an
obligation of confidentiality and non-use at least substantially equivalent to
the obligations of this Article 6. The term of maintaining confidentiality of
all such information and the limitations on use set forth in this Section 6.1
shall be in effect until the later to occur of a period of ten (10) years after
the date of first disclosure to the receiving Party or until five (5) years
after the expiration or termination of this Agreement. Each Party shall guard
any confidential information of the other Party with the same level of diligence
as it normally guards any of its own internal confidential, proprietary
information but no less than reasonable care. For the sake of clarity, any
information with respect to any Licensed Products in the Territory is the
Confidential Information of ALPHARMA, not IDEA, regardless of whether such
information was developed or disclosed to ALPHARMA by IDEA. Notwithstanding the
foregoing, each Party shall be relieved of the confidentiality and limited use
obligations of this Agreement if:

(a) the information was previously known to the receiving Party as evidenced by
the prior written records of such Party;

(b) the information is or becomes generally available to the public through no
fault of the receiving Party;

(c) the information is acquired in good faith in the future by the receiving
Party from a third party not under an obligation of confidence to the disclosing
party with respect to such information; or

(d) the information is independently developed by the receiving Party without
reliance on or reference to the Confidential Information disclosed by the
disclosing Party.

In addition, IDEA shall treat all trade secrets and other information of a
confidential nature that is included in the Licensed Know-How as confidential
information of ALPHARMA as to which IDEA is the receiving Party, and the
foregoing exceptions set forth in clauses (a) and (d) above shall not relieve
IDEA of its nondisclosure obligations with respect thereto.

6.2 Exempt Disclosures. Notwithstanding anything to the contrary in this
Article 6, a receiving Party may:

(a) subject to Section 5.2(d), disclose Confidential Information of the other
Party to a Regulatory Authority that is necessary to conduct clinical trials or
obtain Approvals of a Product in a particular jurisdiction licensed to or
reserved to the receiving Party, including without limitation registering such
clinical trials; or

(b) disclose Confidential Information of the other Party to a government agency
if the disclosure is necessary to protect the health and safety of the Party's
workers or the public or as required by law;

(c) disclose Confidential Information of the other Party by filing patent
applications in accordance with Section 6.5, the filing of which is contemplated
by this Agreement; or

(d) disclose Confidential Information of the other Party and information
regarding this Agreement as required to comply with applicable law, regulation
or legal process, including without limitation disclosure rules and regulations
under applicable securities laws or the rules of any stock exchange on which
such Party's securities are listed.

In making such disclosures as set forth in this Section 6.2, the Party making
the permitted disclosures shall use reasonable efforts to promptly first notify
the owner of the Confidential Information so as to allow the owner of the
Confidential Information an opportunity to seek a protective order or otherwise
limit any such disclosure. In any event, the Party making the permitted
disclosures shall use reasonable efforts to only disclose such Confidential
Information of the other Party as is required to be disclosed pursuant to the
law, regulation, rule or order, and shall use its reasonable efforts to obligate
the recipient to secrecy on the same terms as provided in this Agreement. Each
Party shall restrict the disclosure of Confidential Information of the other
Party so that only the Persons that need to know it shall be informed and the
disclosure is limited to only such portions as necessary for the permitted
purposes of the disclosure.

6.3 Identification of the Parties. Except as otherwise permitted under
Sections 6.1 and 6.2 and subject to Section 6.4, each Party shall not state or
imply, in any publication, advertisement, sales promotional material, or other
medium:

(a) the name of the other Party or the name(s) of any employee(s) of the other
Party; or

(b) the name of any Affiliate of the other Party or the name(s) of any
employee(s) of such Affiliate,

without the prior written consent of the other Party, which shall not be
unreasonably withheld or delayed for more than thirty (30) days; provided,
however, that (I) either Party may state that it has licensed the rights
hereunder and (ii) each Party may disclose the name of the other Party, such
other Party's Affiliates, or such other Party's or its Affiliate's employees to
the extent required by law.

6.4 Public and Private Disclosure.

(a) Public Announcements. Except as set forth in Section 6.4(c) below, the
filing of a copy of this Agreement with the US Securities and Exchange
Commission or other securities commission of such other jurisdictions whose laws
may apply to either Party and such other public announcements or filings as may
be required by law, regulation or rule of a governmental agency or stock
exchange, no Party shall disclose this Agreement or make any public announcement
or filing concerning the terms and conditions of this Agreement without the
prior written consent of the other. If a Party is required to make an
announcement or disclosure required by law, rule, regulation or listing
requirement (including, without limitation, the US Securities and Exchange
Commission or other securities commission of such other jurisdictions whose laws
may apply to either Party) or as otherwise permitted under this Section 6.4, it
will, if practicable under the circumstances, provide the other Party with at
least [**] days' advance written notice of the text of any such written
announcement or disclosure or content of any non-written disclosure or
announcement, so that the other Party will have an opportunity to comment upon
the announcement or disclosure.

(b) Exempt Announcements. Notwithstanding the above, either Party shall have the
right to disclose, in private communications or public announcements, the
following:

(i) the signing of this Agreement (provided that IDEA may not so disclose such
signing prior to disclosure by ALPHARMA),

(ii) the amounts of the payments specified in Sections 3.1 and 3.2 of this
Agreement (provided that IDEA may not so disclose such amounts prior to
disclosure by ALPHARMA),

(iii) the final results of the Specified Studies (provided that IDEA may not so
disclose such results prior to disclosure by ALPHARMA), and

(iv) subject to Section 6.5, such Party's own development and commercialization
activities with respect to Licensed Products.

(c) Announcement by ALPHARMA. ALPHARMA shall be entitled to issue a press
release at any time within 20 days of the Execution Date concerning its entry
into this Agreement and the transactions contemplated in or effected by it;
provided that ALPHARMA shall provide a draft of such press release to IDEA and
will consider any comments made in relation thereto by IDEA in good faith.

6.5 Scientific Publication. The Parties hereby mutually acknowledge that both
IDEA and ALPHARMA, as is customary for technology driven companies, have a vital
interest in managing and disclosing information and news for scientific and
commercial purposes. The Parties shall cooperate in appropriate publication of
the results of research and development work performed pursuant to Section 5.1
but subject to the predominating interest to obtain patent protection for any
patentable subject matter. To this end, it is agreed that prior to any public
disclosure of such results (including but not limited to the filing of patent
application(s)), the Party proposing disclosure shall send the other Party a
copy of the information to be disclosed, and shall allow the other Party [**]
days from the date of receipt in which to determine whether the information to
be disclosed contains subject matter owned (in whole or in part) by the
reviewing Party for which patent protection should be sought prior to
disclosure, or otherwise contains Confidential Information of the reviewing
Party which such Party desires to maintain as a trade secret. Each Party shall
designate a representative for receipt of proposed publications from the other
Party. Confidential Information of the reviewing Party which such Party desires
to maintain as a trade secret shall not be published if the reviewing Party
objects in writing within such [**] day period. If notification is not received
during the [**] day period, the Party proposing disclosure shall be free to
proceed with the disclosure. If due to a valid business reason or a reasonable
belief by the reviewing Party that the disclosure contains subject matter for
which patent protection should be sought, then prior to the expiration of the
[**] day period, the reviewing Party shall so notify the disclosing Party, who
shall then delay public disclosure of the information for an additional period
of up to [**] days to permit the preparation and filing of a patent application
on the subject matter to be disclosed or other action to be taken. The Party
proposing disclosure shall thereafter be free to publish or disclose the
information.

6.6 Escalation of Confidentiality Disputes. If at any time either Party believes
in good faith that its Confidential Information has been used for a purpose
other than the Purposes, then such Party shall notify the other Party in writing
of such fact, setting forth in reasonable detail the reasons justifying its
position. Such other Party shall respond in [**] days setting forth its
conclusions, after a good faith reasonable investigation. If the Parties are
unable to come to agreement within [**] days thereafter, either or both Parties
may elect to submit the matter to arbitration under Section 14.10, provided
nothing herein shall prohibit the aggrieved Party from seeking injunctive relief
in the courts to prevent or limit such disclosure of Confidential Information.

ARTICLE 7 - PATENT PROSECUTION AND MAINTENANCE

7.1 Prosecution and Maintenance of Licensed Patent Rights. IDEA agrees to
prosecute or cause to prosecute to grant or final rejection in the Territory the
patent applications (including any reissue patent applications or reexamination
patent applications) included in the Licensed Patent Rights that are solely
owned or Controlled by any member of the IDEA Group (hereinafter collectively
''Patent Applications"). IDEA shall so prosecute each such Patent Application at
IDEA's sole expense. IDEA shall pay all attorneys fees and other costs
associated with the preparation, filing, and prosecution of such Patent
Applications in the Territory included in the Licensed Patent Rights; provided
that ALPHARMA shall reimburse IDEA for the sum of (i) all of the annual Patent
Costs relating to such Patent Applications up to [**] dollars U.S. dollars
($[**]) per annum plus (ii) [**] percent ([**]%) of such Patent Costs in excess
of [**] dollars U.S. dollars ($[**]) per annum less (iii) any amount which any
other Person pays any member of the IDEA Group in respect of such Patent Costs
(and IDEA shall deduct such amounts from any sums it requests from ALPHARMA by
way of reimbursement). IDEA shall promptly inform ALPHARMA of any third party
obligation to pay any such Patent Costs which applies from time to time.
ALPHARMA shall reimburse IDEA within [**] days of IDEA requesting reimbursement
(and providing reasonable evidence of such Patent Costs payments as it has made
to ALPHARMA). IDEA shall be responsible for all of its own internal costs
relating to such Patent Applications. Each quarter, IDEA shall report to
ALPHARMA on the status of the Patent Applications and the Licensed Patent
Rights. IDEA shall promptly provide to ALPHARMA copies of all new information,
materials and correspondence relating to the Patent Applications, including,
without limitation, papers filed with and received from patent offices in the
Territory, and correspondence with foreign agents in the Territory. IDEA or
IDEA's patent counsel shall provide ALPHARMA reasonable opportunities to
substantively comment on the prosecution and management of the Patent
Applications. IDEA or its patent counsel will seek ALPHARMA's comments and
suggestions prior to taking material actions (including the filing of initial
applications), and will take any actions reasonably recommended by ALPHARMA.
ALPHARMA shall have the right to review and make comments on and recommendations
in relation to the prosecution and maintenance and management of the Patent
Applications provided it does so promptly, consistent with any filing deadlines,
including without limitation as to all associated prosecution, patent
application filings, interference, opposition, re-examination, re-issue,
revocation and invalidity proceedings (in all cases at its own expense). Without
limitation to the foregoing, IDEA shall promptly disclose to ALPHARMA copies of
all Licensed Patent Rights filed after the Effective Date (each of which shall
constitute Confidential Information of IDEA until such time as the relevant
Patent Application is published) and details of all such proceedings and
materials. IDEA shall also promptly inform ALPHARMA if it becomes aware of any
opposition to or attack on the validity or ownership of any of the Licensed
Patent Rights and the Parties shall discuss the matter in good faith with a view
to agreeing upon a joint plan of action, failing which the final decision in
relation to such matter shall be IDEA's provided that IDEA shall not
unreasonably refuse to, give, or delay in giving, effect to any reasonable
requests made in relation thereto by ALPHARMA.

7.2 Responsibility for Joint Intellectual Property. Subject to the notice terms
of Section 7.5, the Parties agree to promptly negotiate in good faith, on a
patent application by patent application basis, as to which Party or Parties
shall be responsible for the preparation, filing, prosecution, enforcement, and
maintenance of any patent or patent application resulting from the Joint
Intellectual Property, as well as for payment for the costs and expenses
associated therewith.

7.3 Provision of Patent Information to ALPHARMA. IDEA agrees to promptly provide
(if not already provided) ALPHARMA with copies of:

(a) All Patent Applications included in the Licensed Patent Rights;

(b) All prior art searches it has performed (or has had performed) related to
such Patent Applications; and

(c) All correspondence to and from the U.S. Patent and Trademark Office and
foreign patent offices relating to such Patent Applications.

The information covered by this Section 7.3 shall be Confidential Information of
IDEA.

7.4 Consultation on Patent Applications. ALPHARMA shall have the right to
consult with IDEA regarding the content of the Patent Applications included in
the Licensed Patent Rights, as well as the prior art searches and correspondence
related thereto, and to comment thereon. IDEA shall consider all such comments
offered by ALPHARMA, it being agreed however that, except as otherwise provided
in Sections 7.1 and 7.5, all final decisions respecting conduct of the
prosecution of said Patent Applications shall rest solely in the discretion of
IDEA.

7.5 Abandoned Patent Rights. During the term of this Agreement IDEA shall
promptly notify ALPHARMA in the event IDEA decides at any time to abandon or
discontinue prosecution of any one or more of the Patent Applications included
in the Licensed Patent Rights. Such notification will be given as early as
possible which in no event will be less than [**] days prior to the date on
which such Patent Application(s) would become abandoned. ALPHARMA shall have the
option, exercisable upon written notification to IDEA, to assume full
responsibility for the prosecution of the affected Patent Application(s), in
which event such affected Patent Application(s) shall, at ALPHARMA 's option, be
promptly assigned or exclusively licensed royalty-free by IDEA to ALPHARMA and
ALPHARMA's sublicensees.

7.6 Taxes and Fees. IDEA shall (i) pay all taxes, annuities and registry and
other official fees and, (ii) diligently take all reasonable steps to prosecute
and defend, which are in each case necessary to obtain, obtain the full benefit
of, and keep in force all Licensed Patent Rights. IDEA shall promptly provide
ALPHARMA with copies of all correspondence relating to the payment of such
taxes, annuities and fees. In the event IDEA decides not to pay any taxes,
annuities or registry or other official fees due or proceed with the prosecution
or defense of any material claims under any such Patent Rights, IDEA will give
ALPHARMA written notice of such decision at least [**] days in advance of the
payment date or registry or court deadline or action deadline (as appropriate,
without any extensions). ALPHARMA may elect by written notice to IDEA to have
the affected Patent Rights assigned for no consideration or exclusively licensed
on a royalty-free, sub-licensable, perpetual, irrevocable basis by IDEA to
ALPHARMA and IDEA shall execute such instruments, and file such filings (at
ALPHARMA's expense) in order to effectuate the foregoing within [**] days of
such election and concurrently transfer to ALPHARMA such documentation as it has
concerning the affected Patent Rights to ALPHARMA.

ARTICLE 8 - INFRINGEMENT

8.1 Awareness of Competitive Infringement. If IDEA or ALPHARMA becomes aware of
Competitive Infringement by a third party of any Licensed Patent Rights in the
Territory, such Party shall promptly notify the other Party in writing to that
effect (an "Infringement Notice"). "Competitive Infringement," as used in this
Article 8, shall mean infringement by a Topical product approved for the
treatment of pain or reasonably anticipated to be approved for the treatment of
pain within twelve (12) months that commercially competes or is reasonably
anticipated to commercially compete with a Licensed Product in the Field in the
Territory.

8.2 Initial Action Against Competitive Infringement Claims. With respect to
Competitive Infringements, during the [**] day period following any Infringement
Notice, ALPHARMA shall have the first right to bring an action against any
infringer of any of the Licensed Patent Rights in the Territory if ALPHARMA
believes in good faith that the infringer's unit sales of the competitive
product potentially could total [**] percent ([**]%) or more of Alpharma's unit
sales in any Calendar Quarter and so notifies IDEA. In any such action brought
by ALPHARMA, any and all damages or other monies awarded or received in
settlement of such suit shall first be used to reimburse any and all costs and
expenses (including without limitation reasonable attorneys fees) incurred in
such enforcement action by both Parties on a proportional basis. Subject to
Section 8.10, ALPHARMA shall be entitled to all remaining damages or other
monies awarded or received in settlement of such suit arising from such
infringement. Each Party will cooperate with the other in any such suit and
shall have the right to consult with the other and be represented by its own
counsel at its own expense. Notwithstanding anything to the contrary in this
Section 8.2 or in Sections 8.9 and 8.10, if IDEA believes that any action that
ALPHARMA elects to bring under this Section 8.2 or under Section 8.9 is not
advisable due to good faith concerns about potential adverse legal consequences
of such actions, IDEA may notify ALPHARMA at any time prior to ALPHARMA's
initiation of such action that IDEA wishes to be indemnified, defended and held
harmless from and against any such adverse legal consequences that arise from
such action, and in such event (a) ALPHARMA shall indemnify, defend and hold
harmless IDEA from and against such adverse legal consequences (in the same
manner that ALPHARMA provides indemnification with respect to claims covered by
Section 11.1) and (b) IDEA shall not be entitled to any share of any recovery by
ALPHARMA of damages or other monies awarded or received in settlement of such
action beyond reimbursement of costs and expenses incurred in such action as set
forth in this Section 8.2. ALPHARMA shall control any such suit brought by
ALPHARMA pursuant to this Section 8.2, except that ALPHARMA and IDEA shall
jointly control the defense of any counterclaim challenging the validity of any
Licensed Patent Rights. The Party bringing such suit shall have the right to
join the other Party in any lawsuit if reasonably required to file or maintain
the lawsuit, subject to the terms and conditions hereof.

8.3 IDEA's Consultation Right. ALPHARMA shall consult with IDEA on the conduct
of claims it controls pursuant to Section 8.2 (including without limitation
providing full and timely information on such claims and the steps planned and
taken in relation thereto) and shall not unreasonably refuse to give effect to
any reasonable requests made by IDEA in relation to such conduct.

8.4 IDEA's Right to Act Against Competitive Infringement. If, after the
expiration of said [**] days from the date of an Infringement Notice as to which
ALPHARMA has the first right to bring an action pursuant to Section 8.2,
ALPHARMA has not (i) obtained a settlement from such infringer for such
infringement or (ii) brought a suit or administrative action against the third
party infringer, then IDEA shall have the right after such [**] day notice
period, to bring suit against such infringer for infringement of the Licensed
Patent Rights and may join ALPHARMA as a party plaintiff if required to maintain
the lawsuit and:

(a) ALPHARMA will cooperate with IDEA in any such suit for infringement of a
patent of the Licensed Patent Rights in the Field and Territory brought by IDEA
against a third party, and shall have the right to consult with IDEA and to
participate in and be represented by independent counsel in such litigation at
its own expense; and

(b) any and all damages or other monies awarded or received in settlement of
such suit shall first be used to reimburse any and all costs and expenses
(including without limitation, reasonable attorneys fees) incurred in such
enforcement action by both Parties on a proportional basis. Thereafter, IDEA
shall be entitled to retain all damages or other monies awarded or received in
settlement of such suit.

Notwithstanding anything to the contrary in this Section 8.4 or in Sections 8.2
or 8.9, ALPHARMA shall not be required to be joined in or to participate in or
cooperate with any action that ALPHARMA has elected not to bring due to good
faith concerns about potential adverse legal consequences of joining,
participating in or cooperating with such action; provided that nothing in this
sentence shall relieve ALPHARMA from any obligation to comply with applicable
law or legal process.

8.5 Settlement of Competitive Infringement. IDEA may not agree to settle any
lawsuit initiated by IDEA pursuant to Section 8.4 without the prior written
consent of ALPHARMA, which shall not be unreasonably withheld or delayed. Such
response shall be provided by ALPHARMA in no event later than [**] days from the
date of the request for consent by IDEA. ALPHARMA may not agree to settle any
lawsuit initiated by ALPHARMA pursuant to Section 8.2 without the prior written
consent of IDEA, which shall not be unreasonably withheld or delayed. Such
response shall be provided by IDEA in no event later than ten (10) days from the
date of the request for consent by ALPHARMA.

8.6 Other Competitive Infringements

(a) IDEA to Act First. With respect to infringements of any Licensed Patent
Rights in the Field in the Territory other than those specified in the first
sentence of Section 8.2 ("Other Competitive Infringements"), if IDEA or ALPHARMA
becomes aware of such infringement by a third party of any Licensed Patent
Rights in the Territory, such Party shall promptly notify the other Party in
writing to that effect (an "Other Competitive Infringement Notice") and during
the [**] day period following any Other Competitive Infringement Notice, IDEA
shall have the first right to bring an action against any such infringer of the
Licensed Patent Rights in the Territory.

(b) ALPHARMA to Act Second. If, after the expiration of said [**] days from the
date of said Other Competitive Infringement Notice, IDEA has not (i) obtained a
settlement from such infringer for such infringement or (ii) brought a suit or
administrative action against the third party infringer, then ALPHARMA shall
have the right after such [**] day notice period, to bring suit against such
infringer for infringement.

(c) Consultation and Cooperation. Each Party shall consult and cooperate with
the other Party on the conduct of claims it controls pursuant to this
Section 8.6 (including without limitation providing full and timely information
on such claims and the steps planned and taken in relation thereto) and shall
not unreasonably refuse to give effect to any reasonable requests made by the
other Party in relation to such conduct. The other Party shall have the right to
be represented by its own counsel at its own expense. The Party bringing such
suit shall have the right to join the other Party in any lawsuit if reasonably
required to file or maintain the lawsuit.

(d) Settlement. The Party bringing suit pursuant to this Section 8.6 may not
agree to settle without the prior written consent of the other Party, which
shall not be unreasonably withheld or delayed. Such response shall be provided
by the other Party in no event later than [**] days from the date of the request
for consent.

(e) Allocation of Damages. In any such action brought by either Party in respect
of an Other Competitive Infringement, any and all damages or other monies
awarded or received in settlement of such suit shall first be used to reimburse
any and all costs and expenses (including without limitation reasonable
attorneys fees) incurred in such enforcement action by both Parties on a
proportional basis. Subject to Section 8.10, ALPHARMA shall be entitled to all
remaining damages or other monies awarded or received in settlement of such suit
arising from such infringement.

8.7 Patent Rights Term Extensions. ALPHARMA may select which, if any, Licensed
Patent Rights in the Territory for which patent term extension, adjustment or
restoration or supplemental protection certificates (together with patent term
extensions, adjustments and restorations, collectively "Patent Term Extensions")
is to be sought or obtained. ALPHARMA will file for all such Patent Term
Extensions at ALPHARMA's expense, and IDEA will execute such authorizations and
other documents and take such other actions as may be reasonably requested to
obtain such Patent Term Extensions, including designating ALPHARMA as its agent
for such purpose. If ALPHARMA determines not to so file for any Patent Term
Extension, it will give notice of such determination to IDEA at least [**] days
prior to the date on which such a filing must be made or the right to do so is
lost, and IDEA will have the right to make such filing, at IDEA's cost and
expense, in accordance with applicable law.

8.8 Patent Rights Listings. To the extent required or permitted by law,
including the patent listing requirements of the FDCA as set forth in 21 U.S.C.
Section 355(b)(1) and (c)(2), ALPHARMA may list with the applicable regulatory
authorities during the term of this Agreement, information regarding any
Licensed Patent Rights relating to any Licensed Product in the Territory that is
the subject of a Registration. In connection with such listings, the Parties
shall meet to evaluate and identify all potential applicable Licensed Patent
Rights for any Licensed Product that ALPHARMA intends or has begun to
commercialize, and that has or will become the subject of a Registration
submitted to FDA or other Regulatory Authority in the Territory; provided,
however that (i) ALPHARMA will not unreasonably refuse to list any Licensed
Patent Rights that IDEA requests that ALPHARMA list pursuant to a notice given
by IDEA at least [**] days prior to the listing deadline and the listing of
which is consistent with applicable law and (ii) subject to the foregoing clause
(i), ALPHARMA will retain final decision making authority over the decision to
list (or de-list) any Patent Rights covering a Licensed Product.

8.9 Patent Rights Certifications and Infringement Suits. Each Party will
immediately give notice to the other Party of any patent certification received
from the sponsor of an abbreviated new drug application or a 505(b)(2) NDA under
the Hatch-Waxman Act. Notwithstanding any provision herein to the contrary, the
following provisions of this Section 8.9 will apply for certifications claiming
that any listed Patent Right for a Licensed Product is invalid, unenforceable or
that no infringement will arise from the manufacture, use or sale of a third
party's product (i.e., a Paragraph IV Certification under 21 C.F.R.
Section 314.50(i) or 314.94(a)(12)). ALPHARMA shall have the first right, but
not the obligation to bring suit against the third party that filed the
certification. If ALPHARMA decides to bring suit, ALPHARMA shall have sole
control of all decisions regarding all aspects of such litigation and IDEA
agrees to be joined as a party to such suit if necessary for ALPHARMA to bring
or maintain such litigation. If ALPHARMA decides not to bring infringement
proceedings against the entity making such a certification with respect to any
such Licensed Patent Rights, ALPHARMA will give notice to IDEA of its decision
not to bring suit within [**] days after receipt of notice of such
certification. If IDEA decides to bring suit, IDEA will have sole control of all
decisions regarding all aspects of such litigation. The conduct of any action
pursuant to this Section 8.9 shall be as set forth in Section 8.2 and any
recoveries obtained through any such action shall be allocated between the
Parties as set forth in Section 8.2.

8.10 Recoveries Obtained by ALPHARMA. Recoveries obtained by ALPHARMA under this
Article 8 in settlement or by way of remedy for an infringement of the Licensed
Patent Rights (but excluding sums applied to reimburse either Party for
litigation costs and expenses) shall be deemed Net Sales for the purpose of the
calculation of Royalties under Section 3.3.

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

9.1 Mutual Warranties. Each Party represents and warrants to the other Party as
set forth in Sections (a) through (e), inclusive, below as of the Execution
Date.

(a) The execution, delivery to the other Party and performance by it of this
Agreement and its compliance with the terms and provisions of this Agreement do
not and will not conflict or result in a breach of, any of the terms or
provisions of: (i) any other contractual obligations of such Party; (ii) the
provisions of its charter, operating documents or bylaws; or (iii) any order,
writ, injunction or decree of any court or governmental authority entered
against it or by which it or any of its property is bound.

(b) This Agreement is a legal and valid obligation binding upon such Party and
enforceable in accordance with its terms.

(c) Such Party is a corporation duly organized, validly existing and in good
standing under the laws of the state or other jurisdiction of incorporation or
formation and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof.

(d) Such Party is duly authorized, by all requisite corporate action, to execute
and deliver this Agreement and the execution, delivery and performance of this
Agreement by such Party does not require any shareholder action or approval, and
the person executing this Agreement on behalf of such Party is duly authorized
to do so by all requisite corporate action.

(e) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority is required on the part of such Party in connection
with the valid execution, delivery and performance of this Agreement, except for
the HSR Clearance and as required in connection with the Warrants and
Registration Rights Agreement referenced in Section 3.1 and except where the
failure to obtain any of the foregoing would not have a material adverse impact
on the ability of such Party to meet its obligations hereunder.

9.2 IP and Development/Regulatory/Manufacturing Warranties. Except as otherwise
set forth in a disclosure letter dated as of the Execution Date and executed and
delivered by IDEA to ALPHARMA, IDEA represents and warrants to ALPHARMA as set
forth in Sections (a) through (l), inclusive, below as of the Execution Date.

(a) IDEA exclusively owns (both legally and beneficially) all of the rights,
title and interest in and to the Licensed Technology and the Trademarks existing
as of the Execution Date free from all liens, charges, and other security
interests and all options, encumbrances and other rights. IDEA has the full
right and authority to grant the licenses granted hereunder and to carry out the
transactions contemplated herein. The information concerning the Licensed Patent
Rights set forth in Schedule B is complete and accurate in all material
respects. Neither IDEA has nor to the actual Knowledge of IDEA have the other
members of the IDEA Group received any notice that any claim has been made that
anyone other than IDEA owns any of the Licensed Technology or the Trademarks.
All renewal, application and other fees and all steps required for the
prosecution and maintenance of the Licensed Patents and the Trademarks have
respectively been paid or taken.

(b) IDEA has not granted any license, consent, permission or other right or
privilege under the Licensed Technology with respect to Licensed Products in the
Territory other than (i) this Agreement, (ii) any license, consent, permission
or other right or privilege which has expired in its entirety, and (iii) a
license granted to McNEIL-PPC, INC. which was terminated pursuant to a
memorandum of assignment of July 14, 2006. The Licensed Patent Rights listed on
Schedule B include all Patent Rights currently Controlled by the IDEA Group
relating to Licensed Products in the Field in the Territory. Notwithstanding the
immediately preceding sentence ALPHARMA shall not incur and IDEA shall not be
liable for Damages as a result of any failure to list Patent Rights on
Schedule B if such Patent Rights are included in the Licensed Patent Rights
under Section 1.48(b).

(c) The rights granted by IDEA herein do not conflict with any agreement of IDEA
with a third party pertaining to the Licensed Technology in the Territory or, in
the case of manufacturing rights and rights to conduct clinical trials, outside
the Territory.

(d) To the actual Knowledge of IDEA, the issued Licensed Patent Rights and the
Trademarks (other than "Transfersome"), are valid, subsisting and enforceable.
IDEA, and to the actual Knowledge of IDEA the other members of the IDEA Group,
have received no notice from any third party stating any ground on which any
such Licensed Patent Rights or Trademark could be invalidated, precluded from
registration (in their current form, in the case of applications), revoked or
precluded from enforcement or on which IDEA's ownership of such Licensed Patents
or the Trademarks (other than "Transfersome") could be challenged. To the actual
Knowledge of IDEA, none of the Licensed Technology or the Trademarks is the
subject of any litigation, arbitration, opposition or other registry, court or
administrative proceeding.

(e) No licenses, agreements, consents, permissions, estoppels, waivers,
obligations or restrictions have been entered into by IDEA which entitle any
third party to use, or which affect the ownership or, to the actual knowledge of
IDEA, enforceability (including without limitation remedies available on
successful enforcement), of the Licensed Patent Rights or the Trademarks with
respect to any Licensed Products in the Field in the Territory, other than this
Agreement.

(f) To the actual Knowledge of IDEA, no third party is infringing or making
unauthorized use of, or has in the preceding three years infringed or made
unauthorized use of any of (i) the Licensed Technology or (ii) the Trademarks in
the Territory.

(g) To the actual Knowledge of [**], none of the activities in relation to
(i) Licensed Products, (ii) the Licensed Technology or (iii) the Trademarks, in
each case of the IDEA Group and its licensees, agents, contractors, officers or
employees infringe or make unauthorized use of, or have in the preceding three
years infringed or made unauthorized use of, the Intellectual Property Rights of
any third party anywhere in the world, or, to the actual Knowledge of IDEA,
would do so if such activities conducted outside the Territory were to be
conducted in the Territory. IDEA, and to the actual Knowledge of IDEA, the other
members of the IDEA Group have not received any written notice from any third
party that the activities of the IDEA Group with respect to any Licensed
Products, the Licensed Technology or the Trademarks infringe or make
unauthorized use of, or have ever infringed or made unauthorized use of, the
Intellectual Property Rights of any third party anywhere in the world.

(h) Every officer and scientific employee of IDEA has an obligation to assign
his or her inventions to IDEA to the extent such inventions are within the scope
of his or her activities for IDEA, and all such officers and scientific
employees and every technical consultant retained by IDEA to provide services to
IDEA has an obligation to maintain the confidentiality of IDEA's confidential
information.

(i) To the actual Knowledge of IDEA, all of the studies, tests and pre-clinical
and clinical trials of Licensed Products conducted prior to, or being conducted
as of, the Execution Date were conducted, or are being conducted, in accordance
with applicable laws, and in the case of clinical trials, the then valid cGCP.
IDEA's Registration with the European Medicines Agency ("EMEA") in respect of
Diractin, and all supporting documentation, materials, correspondence, and
information filed by it with the EMEA is in compliance in all material respects
with all applicable laws and all rules applied by EMEA, including with respect
to accuracy of filings with the EMEA.

(j) To the actual Knowledge of IDEA, there are no investigations, inquiries,
actions or other proceedings (including without limitation any clinical holds)
pending before or threatened by any regulatory or governmental authority with
respect to the Licensed Technology and/or any Licensed Product, other than any
proceedings to conduct clinical trials or obtain Approval of any Licensed
Products. IDEA, and to the actual Knowledge of IDEA the other members of the
IDEA Group, have not received written notice threatening any such investigation,
inquiry, action or other proceeding (including without limitation any clinical
holds) anywhere in the world.

(k) To the knowledge of [**], IDEA has disclosed in writing to ALPHARMA in the
Data Room referred to below, all material information and data (including
without limitation all communications with or from the FDA or any other
Regulatory Authority) relating to the results of all pre-clinical and clinical
studies of Licensed Products conducted by or on behalf of IDEA including,
without limitation, with respect to the status and interim results of ongoing
clinical and preclinical studies and Approval activities. In addition, to the
knowledge of [**], none of the information or data in the Data Room reasonably
leads them to believe that Diractin will not be Approved by the FDA; provided
that nothing in this Section 9.2(k) constitutes a guarantee that Diractin will
be Approved by the FDA. As used in this Section 9.2 (k), the term "Data Room"
means the data and information relating to Diractin assembled by IDEA at its
offices in Munich, Germany for review by ALPHARMA in June 2007. A true, correct
and complete copy of the index to the Data Room has been provided to ALPHARMA as
of the Execution Date. IDEA will preserve all of the information in the Data
Room, and provide ALPHARMA with access thereto at any time upon request by
ALPHARMA, until the second anniversary of the First Commercial Sale of Diractin
in the US.

(l) The manufacturing equipment which has been used by IDEA (or by third parties
acting on its behalf) in the production of batches of Diractin as of the
Execution Date consists of standard equipment which is readily available
(subject to ordering and delivery requirements) from commercial manufacturers.
IDEA has successfully manufactured (or had manufactured on its behalf) Diractin
on a repeated basis on a scale exceeding [**] metric tons per batch.
Notwithstanding anything to the contrary herein, ALPHARMA's sole and exclusive
remedy with respect to a breach of this representation shall be that the "best
efforts" obligation of ALPHARMA set forth in Section 4.7 shall not apply and
ALPHARMA shall instead remain obligated only to exercise Commercially Reasonable
Efforts to commercially launch Diractin in the event that material supply chain
problems delay such launch beyond [**] months after Approval of Diractin in the
Territory.

9.3 Tax Warranties. Except as otherwise set forth in a disclosure letter dated
as of the Execution Date and executed and delivered by IDEA to ALPHARMA, IDEA
represents and warrants to ALPHARMA that as of the Execution Date, IDEA (a) is a
"resident of the Federal Republic of Germany" for purposes of the Convention
Between the United States of America and the Federal Republic of Germany for the
Avoidance of Double Taxation and the Prevention of Fiscal Evasion with Respect
to Taxes on Income and Capital and to Certain Other Taxes, as amended (the
"U.S.-Germany Convention"); (b) is entitled to the benefits of the U.S.-Germany
Convention with respect to payments made under this Agreement; (c) would be
entitled to the benefits of the Protocol Amending the U.S.-Germany Convention,
signed on June 1, 2006, with respect to payments made under this Agreement if
such Protocol were in force as of the Execution Date; (d) is a "resident of the
Federal Republic" for purposes of the Convention Between Ireland and the Federal
Republic of Germany for the Avoidance of Double Taxation and the Prevention of
Fiscal Evasion with Respect to Taxes on Income and Capital and to the
Gewerbesteuer (Trade Tax), as amended (the "Ireland-Germany Convention"); and
(e) is entitled to the benefits of the Ireland-Germany Convention with respect
to payments made under this Agreement.

9.4 Additional Alpharma Warranty. ALPHARMA represents and warrants to IDEA that,
with the exception of the [**], ALPHARMA is not currently engaged in the
clinical development of [**] NSAID. [**].

ARTICLE 10 - TERM AND TERMINATION

10.1 Term. The term of this Agreement shall commence on the Execution Date. This
Agreement may be terminated as provided in Sections 10.3, 10.4, 10.5 and 10.6,
but otherwise shall remain in effect until the expiration of the Royalty Term
for all Licensed Products.

10.2 Non-Termination for Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement are, and shall otherwise be deemed to be, for the
purposes of Section 365(n) of Title 11, U.S. Code ("Bankruptcy Code"), and any
non U.S. equivalent law to the extent applicable, license rights to
"intellectual property" as defined under Section 101(60) of the Bankruptcy Code
and any non US equivalent law to the extent applicable. The Parties agree that
ALPHARMA, as a licensee of such rights and licenses under this Agreement, shall
retain and may fully exercise all of its rights and elections under the
Bankruptcy Code and any non U.S. equivalent law to the extent applicable.

10.3 HSR Termination. Either Party may terminate this Agreement with immediate
effect by written notice to the other Party if HSR Clearance has not occurred by
the end of the 90th day after the last of the HSR Filings is made.

10.4 Termination by ALPHARMA. ALPHARMA may terminate this Agreement at any time
upon ninety (90) days' prior written notice to IDEA given by ALPHARMA no later
than the date of the First Commercial Sale of a Licensed Product in the
Territory, for any or no reason.

10.5 Termination for Breach. Either Party may terminate this Agreement for a
material breach by the other Party of this Agreement that remains uncured for
ninety (90) days after the non-breaching Party gives written notice to the other
Party of such breach and its intent to terminate this Agreement if such breach
is not cured. Notwithstanding the foregoing:

(a) if IDEA gives to ALPHARMA a notice pursuant to this Section 10.5 of a
material breach by ALPHARMA, and ALPHARMA notifies IDEA during the ninety (90)
day cure period set forth above that ALPHARMA disputes the basis for termination
pursuant to this Section 10.5, then this Agreement shall not terminate unless
and until an arbitral tribunal issues a final award pursuant to Section 14.10
upholding such basis for termination (or unless and until ALPHARMA is no longer
disputing such basis, if earlier) and within thirty (30) days thereafter
ALPHARMA fails to cure the breach(es) on which the arbitral tribunal based such
award; provided, however, that this Section 10.5(a) shall cease to apply with
respect to material uncured breaches by ALPHARMA that occur after ALPHARMA has
been the non-prevailing party (as determined by the arbitral tribunal) in either
(i) two arbitrations under Section 14.10 with respect to disputes as to claimed
material breaches of this Agreement by ALPHARMA instituted within any rolling
48-month period or (ii) three consecutive arbitrations under Section 14.10 with
respect to disputes as to claimed material breaches of this Agreement by
ALPHARMA; and

(b) ALPHARMA may not terminate this Agreement for breach by IDEA of IDEA's
obligations under Section 5.1 of this Agreement, but shall retain all other
rights hereunder in respect of any such breach.

10.6 Termination by IDEA. IDEA may terminate this Agreement as follows:

(a) by ninety (90) days' written notice to ALPHARMA if (i) ALPHARMA has not made
the payments applicable to the achievement of milestones 1 and 2 (as described
in Section 3.2) by [**], other than as a result of IDEA's failure to perform its
obligations hereunder or otherwise cooperate with ALPHARMA as reasonably
requested by ALPHARMA with respect to the achievement of such milestones, and
(ii) ALPHARMA has not within the ninety (90) day notice period made such
milestone payments to IDEA, whether or not due (and any such payments which are
made by ALPHARMA will be deemed to have satisfied such milestone 1 and 2
obligations);

(b) by thirty (30) days' written notice to ALPHARMA given by IDEA during the
sixty (60) day period that begins ninety (90) days after IDEA has provided
ALPHARMA with full and complete written copies of the final studies referenced
in clauses (a) and (b) of the description of Milestone 1 in Section 3.2, if
ALPHARMA has not paid such Milestone 1 during such ninety (90) day period;

(c) by thirty (30) days' written notice to ALPHARMA given by IDEA during the
sixty (60) day period that begins ninety (90) days after the events specified in
clauses (a) and (b)(i) of the description of Milestone 3 in Section 3.2 have
occurred if ALPHARMA has not paid such Milestone 3 during such ninety (90) day
period; or

(d) by thirty (30) days' written notice to ALPHARMA given by IDEA if ALPHARMA or
one of its Affiliates shall have brought an action or proceeding challenging the
validity or enforceability of any Licensed Patent Rights.

10.7 Effect Of Termination. Upon termination of this Agreement, other than a
termination by ALPHARMA pursuant to Section 10.5 for IDEA's breach:

(a) the licenses granted by IDEA to ALPHARMA under this Agreement shall
automatically terminate and revert to IDEA;

(b) ALPHARMA shall grant to IDEA an exclusive (even as to ALPHARMA), worldwide,
irrevocable, perpetual, fully-paid license, under all Intellectual Property
Rights Controlled by ALPHARMA and practiced or applied by ALPHARMA or its
Affiliates on or before the date of termination in connection with the
development or commercialization of Licensed Products in the Territory in the
Field, with the right to grant sublicenses, to develop, make, have, made, use,
sell, have sold, offer for sale and import Licensed Products in the Territory in
the Field;

(c) ALPHARMA shall promptly for the Territory in the Field:

(i) transfer and assign to IDEA all pre-clinical and clinical data and
information relating to Licensed Products in ALPHARMA's or its Affiliates'
possession or control;

(ii) transfer and assign to IDEA all of ALPHARMA's and its Affiliates' rights,
title and interests in and to all Trademarks, regulatory materials with respect
to Licensed Products, including all INDs and all foreign equivalents thereof and
all Registrations and Approvals, drug dossiers and master files with respect to
Licensed Products, and

(iii) transfer and assign to IDEA copies of all reports, records, regulatory
correspondence and other materials in ALPHARMA's or its Affiliates' possession
or control relating to the pre-clinical and clinical development, Registration,
Approval, manufacture, distribution and sale of Licensed Products, including
without limitation the safety database and such reports, records, regulatory
correspondence and other materials relating to process conditions, in-process
controls, analytical methodology and formulation, in each case as developed by
ALPHARMA or its Affiliates and relating to the manufacture of Licensed Products;
(it being understood that ALPHARMA may retain copies of all the items referred
to in this Section 10.7(c) for its records and internal use); and

(d) to the extent ALPHARMA or an ALPHARMA Affiliate is engaged in the
manufacture of a Licensed Product as of the date notice of termination is given,
ALPHARMA or such Affiliate shall, as requested by IDEA, manufacture and supply
IDEA's requirements for such Licensed Product for the Territory in the Field
from the effective date of such termination until such time as IDEA secures an
alternative commercial manufacturing source, or until 12 months after from the
effective date of termination, whichever is earlier; provided that IDEA shall
use commercially reasonable efforts to secure a satisfactory alternative
commercial manufacturing source as promptly as reasonably practicable following
the effective date of termination. In addition, at IDEA's option, as of the
effective date of such termination (i) ALPHARMA shall permit IDEA to purchase
all or any part of ALPHARMA's worldwide unsold inventory of raw materials for
Licensed Products, work-in-progress Licensed Products and finished Licensed
Products and (ii) ALPHARMA shall use its commercially reasonable efforts to
assign to IDEA any third party manufacturing contract relating to such Licensed
Products to which ALPHARMA or any of its Affiliates is a party (or the
applicable provisions thereof, as the case may be); provided that, if ALPHARMA
is unable to assign to IDEA any such third party manufacturing contract (or the
applicable provisions thereof, as the case may be), such obligation to use
commercially reasonable efforts to assign such contract shall be deemed to be
satisfied if ALPHARMA notifies IDEA upon or promptly following such termination
of such non-assignability and continues to supply IDEA's requirements for
Licensed Product during the period set forth in the first sentence of this
Section 10.7(d). All Licensed Product supplied to IDEA by ALPHARMA pursuant to
this Section 10.7(d) shall be supplied at a price equal to ALPHARMA's cost
thereof (determined in accordance with U.S. generally accepted accounting
principles, consistently applied) plus [**] percent ([**]%).

10.8 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in the second sentence of
Section 2.1, Sections 3.8 through 3.19, Sections 5.2(a) and (b) (but solely with
respect to IDEA's rights and with respect to ALPHARMA's rights that have become
fully paid-up, perpetual and irrevocable pursuant to Section 2.1), the final
three sentences of Section 5.3, Section 5.8, Section 5.11, Article 6,
Section 7.2, Section 10.7, Article 11, Section 12.10, Section 14.4,
Section 14.10 as well as any rights or obligations otherwise accrued hereunder
prior to the date of expiration or termination (including any accrued payment
obligations), shall survive the expiration or termination of this Agreement.

ARTICLE 11 - INDEMNIFICATION

11.1 Product Liability Indemnification by ALPHARMA. Except as otherwise provided
herein, ALPHARMA shall defend, indemnify and hold IDEA, its directors, officers
and employees, harmless from and against any and all claims, suits or demands
for liability, damages, losses, costs and expenses (including the reasonable
costs and expenses of attorneys and other professionals) arising out of third
party claims or suits or demands based on death or bodily injury or damage to
real or tangible personal property resulting from the research, development
(including without limitation clinical testing), manufacture, use or sale of
Licensed Product by ALPHARMA or its Affiliates or sublicensees pursuant to this
Agreement. To the extent that ALPHARMA maintains product liability insurance and
can name IDEA as an additional insured at no additional cost, it shall do so
under such insurance polices with respect to Licensed Products sold by ALPHARMA
and its Affiliates.

11.2 Product Liability Indemnification by IDEA. Except as otherwise provided
herein, IDEA shall defend, indemnify and hold ALPHARMA, its Affiliates and
ALPHARMA's and its Affiliates' respective directors, officers, agents and
employees, harmless from and against any and all claims, suits or demands for
liability, damages, losses, costs and expenses (including the reasonable costs
and expenses of attorneys and other professionals) arising out of third party
claims or suits or demands based on death, bodily injury or damage to real or
tangible personal property resulting from the research, development (including
without limitation clinical testing), manufacture, use or sale of any Product by
IDEA or its Affiliates or licensees.

11.3

(a)  Mutual Indemnity for Inaccuracy or Breach. Except with respect to
withholding taxes (which shall be governed solely and exclusively by
Sections 3.15 and 3.17), and subject to Sections 11.3(b) and (c), each Party
(the "Indemnifying Party") shall defend, indemnify and hold the other Party and
its Affiliates and the other Party's and the other Party's Affiliates'
respective directors, officers, agents and employees (each, an "Indemnified
Party"), harmless from and against any and all claims, suits, and demands for
liability, damages, losses, costs and expenses (including the reasonable costs
and expenses of attorneys and other professionals) ("Damages") arising out of or
resulting from (i) the inaccuracy or breach of any representation or warranty of
the Indemnifying Party contained in this Agreement or (ii) the breach by the
Indemnifying Party of any covenant or agreement contained in this Agreement.

(b) Limits. Except with respect to any breach of any representation or warranty
contained in Section 9.3:

(i) The Indemnifying Party shall not be liable under Section 11.3(a)(i) unless
and until the aggregate Damages for which it could otherwise be liable exceed
five hundred thousand U.S. dollars ($500,000) at which point the Indemnifying
Party shall become liable for the aggregate Damages under Section 11.3(a)(i) and
not just the amount in excess of five hundred thousand U.S. dollars ($500,000).

(ii) Each Party's aggregate liability pursuant to Section 11.3(a)(i) shall not
exceed twenty-five million U.S. dollars ($25,000,000) in respect of claims made
by the Indemnified Party within one year after the Effective Date and shall not
exceed fifteen million U.S. dollars ($15,000,000) in respect of claims made
after the end of that one year period until the date two years after the date of
First Commercial Sale of a Licensed Product in the U.S. (the "Warranty End
Date");

(iii) No claim may be made by an Indemnified Party in respect of the inaccuracy
or a breach of any representation or warranty pursuant to Section 11.3(a)(i)
after the Warranty End Date; provided that any claim made in writing prior to
the Warranty End Date shall survive past the Warranty End Date until resolved.

(c) The limitations in Section 11.3(b) shall not apply to any liability arising
out of or resulting from the inaccuracy or breach of any representation or
warranty of the Indemnifying Party (i) in Section 9.1, the first two sentences
of Section 9.2(a) or in Sections 9.2(b), (c), (d) and (g), or (ii) which such
Indemnifying Party actually knew was incorrect at the time such representation
or warranty was made by the Indemnifying Party or which was fraudulently made.

11.4 Conduct of Claims. In the event that any Party hereunder seeks
indemnification under this Article 11, such Party shall: (a) promptly notify the
Indemnifying Party of any third party claim, suit or demand threatened or filed
(but shall not be liable for any failure to so notify the Indemnifying Party
except to the extent the Indemnifying Party is prejudiced thereby), (b) permit
the Indemnifying Party to assume Diractin and control of the defense of third
party claims resulting therefrom (including the right to settle such third party
claims at the sole discretion of the Indemnifying Party, provided such
settlement does not adversely affect the Indemnified Party), and (c) cooperate
as requested (at the expense of the Indemnifying Party) in the defense of such
third party claims. As used in Sections 11.4 and 11.5, the term "Indemnifying
Party" shall include the Party (ALPHARMA or IDEA, as applicable) with an
obligation to indemnify under Section 11.1 or 11.2, and the term "Indemnified
Party" shall include the Parties and Persons who are the beneficiaries of such
obligations under Section 11.1 or 11.2, as applicable.

11.5 Excluded Matters. An Indemnifying Party's obligations under this Article 11
shall not extend to any claims, suits or demands for liability, damages, losses,
costs and expenses arising from an Indemnified Party's failure to comply with
the terms and conditions of this Agreement or arising from the gross negligence,
intentional wrongful act or omission of an Indemnified Party, its directors,
officers, agents or employees.

11.6 Consequential Damages. IN NO EVENT WILL EITHER PARTY OR THEIR AFFILIATES BE
LIABLE FOR INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER LEGAL THEORY; PROVIDED, HOWEVER, THAT THIS
LIMITATION WILL NOT LIMIT THE INDEMNIFICATION OBLIGATION OF EITHER PARTY IN
RESPECT OF THIRD PARTY CLAIMS UNDER THE FOREGOING PROVISIONS OF THIS SECTION 11.

11.7 Exclusive Remedy. Other than with respect to (a) indemnification
obligations set forth in Sections 3.15 and 3.17, (b) ALPHARMA's rights of set
off set forth in Sections 3.11 (subject to the limitations thereon set forth
therein) and 5.3, (c) each Party's rights to terminate this Agreement in
accordance with Article 10 and (d) each Party's right to seek injunctions and
other equitable relief with respect to any actual or threatened breach of this
Agreement, the remedies set forth in this Article 11 shall be the sole and
exclusive remedies of the Parties with respect to any claim arising from,
relating to or resulting from any breach or non-compliance with any term of this
Agreement or the transactions contemplated hereby.

ARTICLE 12 - TRADEMARKS

12.1 Choice of Brand. ALPHARMA shall be responsible for selecting any name,
logotype, or trademark(s) for any Licensed Products in the Territory
(collectively "New Brands"). Unless otherwise provided in this Agreement,
ALPHARMA will be responsible for registering, maintaining, and protecting of the
New Brands in the Territory (but not obliged to do any such thing) and shall own
and control such New Brands.

12.2 No Use by IDEA. IDEA shall not, while this Agreement is in effect,
register, use, or attempt to obtain any right in or to any such New Brands, or
in any name, logotype or trademark confusingly similar thereto in the Territory.

12.3 ALPHARMA's Discretion as to Brand. ALPHARMA shall, at its sole discretion,
have the right to promote and sell Licensed Products under New Brands selected
by ALPHARMA. The Parties shall consider and by mutual agreement may elect to use
a single, common name, logotype and/or trademark(s) for a Licensed Product in
their respective territories.

12.4 License of the Trademarks. IDEA hereby grants (with effect from the
Effective Date), to ALPHARMA the exclusive right (with no obligation) to use the
Exclusive Trademarks and the non-exclusive right (with no obligation) to use the
Non-Exclusive Trademark, in each case royalty-free (and with the right to grant
sublicenses) in connection with the sale of any Licensed Product in the
Territory.

12.5 Internet Use. IDEA acknowledges that (i) ALPHARMA shall be entitled to use
the New Brands on the internet, and (ii) the use of the Trademarks in the
Territory shall include use of the Trademarks on the internet, and that the
internet may be accessed by users outside the Territory.

12.6 IDEA's Ownership of the Trademarks. ALPHARMA acknowledges the ownership of
the Trademarks in IDEA, agrees that it will do nothing to challenge such
ownership and that all use of the Trademarks by ALPHARMA shall inure to the
benefit of IDEA. Each of IDEA and ALPHARMA agrees to assist the other, at the
other's request and at the other's cost, in recording this Agreement with
appropriate government authorities.

12.7 Quality Control. ALPHARMA agrees that the nature and quality of the
Licensed Products sold by ALPHARMA under the Trademarks in the U.S. shall be of
sufficient quality to have been Approved by the NDA. ALPHARMA agrees to supply
IDEA with a sample of Licensed Products bearing the Trademarks upon request of
IDEA for the purpose of enabling IDEA to examine the quality of the Products
sold by ALPHARMA under the Trademarks.

12.8 Limited Effect of Breach. For the purposes of Section 10.5, no breach of
this Article 12 shall entitle IDEA to terminate this Agreement; provided that if
(a) ALPHARMA commits any material breach of this Article 12 which but for this
Section 12.8 would entitle IDEA to terminate this Agreement and (b) such
material breach remains uncured for ninety (90) days after IDEA gives written
notice to ALPHARMA of such breach, IDEA will be entitled to terminate the
licenses granted in Section 12.4 by written notice to ALPHARMA.

12.9 Trademark Infringement. ALPHARMA agrees to notify IDEA of any unauthorized
use of any of the Trademarks by others in the Territory of which it becomes
aware. IDEA shall have the initial right to bring infringement or unfair
competition proceedings involving such unauthorized use of the Trademarks. In
the event IDEA does not take cause such third party to discontinue use of the
Trademarks within [**] days of becoming aware of such unauthorized use, ALPHARMA
shall have the right to bring infringement or unfair competition proceedings
involving such unauthorized use of the Trademarks. The Party bringing such
infringement or unfair competition proceedings shall be entitled to retain any
monetary recovery.

12.10 Term of Trademark License. The license to use the Trademarks granted in
Section 12.4 shall continue irrevocably in force and effect for the same term as
the license to the Licensed Know-How granted to ALPHARMA in Section 2.1 of this
Agreement. After any termination or expiration of the licenses granted in
Section 12.4 (including without limitation pursuant to Section 12.8), ALPHARMA
shall have [**] days for it and its Affiliates and sublicensees to cease to use
the Trademarks during which time it and they may (without limitation) use up
packaging, advertising, marketing and promotional materials and sell off branded
stock.

12.11 Sharing of Web Pages. The home pages of the web sites (the "Web Sites")
accessible through the uniform resource locator addresses [**], and [**] (the
"Shared Home Pages") shall be shared between IDEA (and its licensees and members
of the IDEA Group) and ALPHARMA (and its sublicensees and ALPHARMA's Affiliates)
in order for each of them to market Licensed Products in the Field to the
Parties' respective customers. IDEA and ALPHARMA shall co-operate and use
reasonable endeavors to ensure that there shall be no other web sites reachable
by entering URL addresses within the second, third or lower level domains of
"diractin.com" and "movexa.com", such domain names being collectively referred
to as the "Shared Domains". For the avoidance of doubt, a member of the IDEA
Group shall remain the registrant of the Shared Domains after the Execution
Date.

12.12 Content of Shared Web Pages. Without prejudice to the generality of
Section 12.11 above, IDEA shall:

(a) procure that the content of the Shared Home Pages shall consist solely of a
map of the world, and an invitation to visitors to "please click on your home
country" (and any legally necessary, mutually agreed disclaimers or terms, or
non-intrusive links thereto);

(b) place active hyperlinks from each country in the Territory on the map, from
each of the Shared Home Pages to any web sites notified by ALPHARMA to IDEA in
writing from time to time (the "Hyperlinked Sites");

(c) ensure that no trademarks of either the IDEA Group or ALPHARMA and its
Affiliates (or their respective licensees) appear on the Shared Home Pages
(other than the relevant one of "Diractin", "Transfersome" and "Movexa") without
the prior written approval of the other; and

(d) use commercially reasonable endeavors to renew each of the registrations of
the Shared Domains above with the appropriate domain name registry, as each
domain name renewal becomes due (at its own cost).

12.13 Maintenance of Web Pages. IDEA will use commercially reasonable efforts to
maintain the Shared Home Pages of the Web Sites so that each is responsive to
hypertext transfer protocol queries made by widely available browser
applications (such that the Shared Home Pages will have the capability of
handling consumer traffic which is consistent with web sites of this type in the
pharmaceutical industry), other than those times in which such Shared Home Pages
are temporarily unavailable due to technical outages from various causes outside
of the reasonable control of IDEA (or its relevant internet service providers
and web hosting service providers).

12.14 No Transfer of Domains. Nothing in this Agreement shall give ALPHARMA or
its sublicensees any rights in or in relation to the Shared Domains except as
set out in this Agreement.

12.15 Redirection of Queries. ALPHARMA shall promptly direct any consumer
inquiries it receives that are clearly meant for the IDEA Group (or clearly
relating to a territory outside the Territory) to the IDEA Group, and the IDEA
Group shall promptly direct any consumer inquiries it receives that are clearly
meant for ALPHARMA and/or its Affiliates and sublicensees (or clearly relating
to any part of the Territory) to ALPHARMA, if such inquiries are received via
the Shared Home Pages.

12.16 Costs of Shared Web Pages. The costs and other matters relating to
developing and maintaining the Shared Home Pages shall be discussed and agreed
from time to time between (and the costs shared equally by) ALPHARMA and IDEA.

12.17 Responsibility for Content. ALPHARMA shall bear no responsibility for any
content which directly appears on the Web Sites except to the extent
specifically agreed to by it in writing, and IDEA shall bear no responsibility
for the content of any of the Hyperlinked Sites.

ARTICLE 13 - HSR MATTERS

13.1 HSR Filings. Each of IDEA and ALPHARMA shall as promptly as possible and
not later than 15 September, 2007 file with the FTC and the Antitrust Division
of the DOJ, any HSR Filing required of it under the HSR Act with respect to the
transactions contemplated by this Agreement. The Parties shall cooperate with
one another to the extent necessary in the preparation of any HSR Filing
required to be filed under the HSR Act.

13.2 HSR Cooperation; Further Assurances. IDEA and ALPHARMA agree, and shall
cause each of their respective Affiliates, to cooperate and to use their
respective commercially reasonable efforts to obtain any HSR Clearance required
for the consummation of the transactions contemplated under this Agreement and
to respond to any government requests for information under the HSR Act. The
Parties will consult and cooperate with one another, and consider in good faith
the views of one another, in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments, opinions and proposals made or
submitted by or on behalf of either Party in connection with proceedings under
or relating to the HSR Act. For the avoidance of doubt, it is agreed that
neither Party shall be obligated in any way to (a) sell, transfer or otherwise
dispose of (including without limitation by way on any "hold separate" or
similar arrangement) any asset or product or business, (b) terminate any
contractual relationship, or (c) amend, terminate or otherwise modify any
licenses of or agreements concerning Intellectual Property Rights, in order to
obtain HSR Clearance with respect to the transactions contemplated by this
Agreement.

13.3 Activities Prior to the Effective Date. The Parties shall not engage in any
of the activities contemplated by this Agreement, other than seeking to obtain
HSR Clearance, prior to the Effective Date.

ARTICLE 14 - MISCELLANEOUS

14.1 Force Majeure. Any delays in or failures of performance by a Party under
this Agreement shall not be considered a breach of this Agreement if and to the
extent caused by occurrences beyond the reasonable control of the Party
affected, including but not limited to: acts of God; changes to regulations or
laws of any government; strikes or other concerted acts of workers; fires;
floods; explosions; riots; wars; rebellions; and sabotage; and any time for
performance hereunder shall be extended by the actual time of delay caused by
such occurrence.

14.2 Assignment. This Agreement, or any of the rights and obligations created
herein (including but not limited to the licenses granted under Article 2),
shall not be assigned or transferred, in whole or in part, by either Party
hereto without the prior written consent of the other Party; provided, however,
that either Party may, without such consent, (i) assign its rights and, in the
case of ALPHARMA but not IDEA, delegate its performance under this Agreement to
an Affiliate (so long as such Affiliate remains an Affiliate of such Party and
agrees to assume any obligations hereunder assigned to it), (ii) in connection
with the transfer or sale of all or substantially all of the assets of such
Party, or of the business to which this Agreement relates, assign this Agreement
as a whole to the purchaser or transferee of such assets or business or
(iii) assign or sell its right to receive payments hereunder; provided, further,
that in the case of any assignment by ALPHARMA that is permitted under clause
(ii) above, to the extent that taxes are required to be withheld from any
amounts payable to IDEA under this Agreement as a result of such assignment,
ALPHARMA will indemnify and hold harmless IDEA from and against such withholding
taxes, and penalties or interest with respect to such withholding taxes. Any
attempted assignment or transfer of such rights or obligations without such
consent, except as provided herein, shall be ineffective. Notwithstanding any
assignment made pursuant to this Section 14.2, the relevant assignor shall
remain primarily liable for performance of its obligations under this Agreement.
This Agreement shall binding upon each Party and any successor or permitted
assignee thereof.

14.3 No Waiver.

(a) The waiver by a Party, whether express or implied, of any provisions of this
Agreement, or of any breach or default of a Party, shall not be construed to be
a continuing waiver of such provision, or of any succeeding breach or default or
of a waiver of any other provisions of this Agreement.

b) No delay or omission by any party to this Agreement in exercising any right,
power or remedy provided by law or under this Agreement shall affect, impair or
operate as a waiver of right, power or remedy.

(c) The single or partial exercise of any right, power or remedy provided by law
or under this Agreement shall not preclude any other or further exercise of such
right, power or remedy or the exercise of any other right, power or remedy.

(d) Unless specifically provided otherwise, rights and remedies arising under
this Agreement are cumulative and do not exclude rights and remedies provided by
law.

14.4 Choice of Law. This Agreement and any disputes or claims arising out of or
in connection with it shall be governed by, and construed in accordance with,
the laws of the State of New York, USA, without regard to any of its choice or
conflict of law principles that would dictate the application of other laws.

14.5 Invalidity. Any provision hereof which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. The Parties shall replace such ineffective
provision for such jurisdiction with a valid and enforceable provision which
most closely approaches the idea, intent, and purpose of this Agreement, and in
particular, the provision to be replaced.

14.6 Independent Contractors. Nothing in this Agreement is intended to or shall
operate to create a partnership between the Parties, or to authorise either
party to act as agent for the other, and neither Party shall have authority to
act in the name or on behalf of or otherwise to bind the other in any way
(including but not limited to the making of any representation or warranty, the
assumption of any obligation or liability and the exercise of any right or
power).

14.7 Entire Agreement. It is the mutual desire and intent of the Parties to
provide certainty as to their future rights and remedies against each other by
defining the extent of their mutual undertakings as provided herein.
Accordingly, this Agreement (i) constitutes the entire agreement and
understanding between the Parties with respect to the matters contained herein,
and there are no promises, representations, conditions, provisions or terms
related thereto other than those set forth in this Agreement, and (ii) supersede
all previous understandings, agreements and representations between the Parties,
written or oral relating to the subject matter hereof.

14.8 Notices. All communications, reports, payments and notices required by this
Agreement shall be addressed to the Partie(s) at their respective address(s) set
forth below or to such other address as may from time to time be notified by a
Party in writing to the other Party in accordance with this Section 14.8.

If to IDEA:






If to ALPHARMA:

Attention: Prof. Dr. Gregor Cevc, CEO
IDEA AG
Frankfurter Ring 193a
80807 Munich, Germany

Attention: Director
Alpharma Ireland Limited
Arthur Cox Building
Earlsfort Terrace
Dublin 2, Ireland

All such notices, reports, payments and communications shall be made by
international overnight delivery carrier (e.g., Federal Express of DHL),
personal delivery, or First Class mail, (postage prepaid), and shall be
considered made as of the date such notice is received.

14.9 Amendments. This Agreement may not be amended or modified unless in writing
executed by both Parties.

14.10 Arbitration. Except with respect to any dispute arising out of or in
connection with any indemnification obligation governed by Section 3.15 or
Section 3.17, any dispute arising out of or in connection with this Agreement,
including any question regarding its existence, validity or termination, shall
first be submitted to the Parties' respective chief executive officers for
amicable resolution, if possible, which submission shall be made by either Party
delivering a written notice of such dispute to the other Party, whereupon the
Parties' respective senior management shall consider such dispute, and shall
meet at least once in person, to discuss such dispute, within twenty (20) days
after the other Party's receipt of the written notice of such dispute. Any such
dispute that is not amicably resolved (or which the Parties agree they will not
be able to resolve amicably) within the period of thirty (30) days from the date
written notice of the dispute was given may be referred to and shall be finally
resolved by arbitration under the rules (the "Rules") of the London Court of
International Arbitration ("LCIA"), which Rules are deemed to be incorporated by
reference in this Section 14.10. Such dispute may be so referred by either Party
by providing a written notice thereof to the LCIA and the other Party (the
"Arbitration Notice"). Except as provided below, the tribunal shall consist of
three qualified arbitrators, each having experience in the pharmaceutical
sector, one nominated by each Party within 21 days after the receiving Party's
receipt of the Arbitration Notice and the third by the other two arbitrators
within 21 days of the second being nominated, failing which the third arbitrator
shall be nominated pursuant to the Rules. Each Party shall procure that its
nominee (when notified to the other Party) has already agreed to act as such. If
either such nominee thereafter refuses or becomes unable to act, the original
nominating Party shall nominate a replacement within 21 days (failing which such
replacement shall be nominated pursuant to the Rules). The language of the
arbitration shall be English. The place of the arbitration shall be London,
England. If requested by either Party and agreed by the other Party, to expedite
any arbitration, the arbitral tribunal shall be composed of a single mutually
agreed arbitrator who will be authorized to determine the procedural rules of
such arbitral tribunal with the intention that the tribunal be able to resolve
the disputed matter within one hundred and eighty (180) days of the notice to
arbitrate. Nothing in this Section 14.10 shall prevent or limit either Party
from seeking or obtaining injunctive relief from any court of competent
jurisdiction.

14.11 Resolution of Tax Disputes. In the event of a dispute arising out of or in
connection with an indemnification obligation governed by Section 3.15 or
Section 3.17, the Parties shall attempt in good faith to resolve such dispute.
If such dispute is not resolved within sixty (60) days following the receipt of
written demand made pursuant to Section 3.15 or Section 3.17, as applicable, the
Parties shall jointly retain an Independent Firm (as defined below) to resolve
the dispute. The Independent Firm shall act as an arbitrator to resolve all
points of disagreement and its decision shall be final and binding upon the
Parties. Following the decision of the Independent Firm, each Party shall take
or cause to be taken any action necessary to implement the decision of the
Independent Firm. The fees and expenses relating to the Independent Firm shall
be borne equally by the Parties, except that if the Independent Firm determines
that the position advanced by either Party is frivolous, has not been asserted
in good faith, or is not supported by substantial authority, one hundred percent
(100%) of the fees and expenses of the Independent Firm shall be borne by such
Party. For purposes of this Section 14.11, "Independent Firm" shall mean [**] or
[**]; provided, however, that in the event the Parties do not agree as to which
of the foregoing to retain, the Independent Firm shall be [**].

14.12 Contracting Costs. Save as otherwise stated in any other provision of this
Agreement, each party shall pay its own costs and expenses in connection with
the negotiation, preparation and implementation of this Agreement.

14.13 Obligations of Affiliates and Subsidiaries. To the extent this Agreement
imposes obligations on an Affiliate or Subsidiary of a Party, such Party agrees
to cause such Affiliate or Subsidiary to abide by such obligations.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have
entered into this Agreement, by their duly authorized representatives, with
effect from the Execution Date.

IDEA AG

By: /s/ Gregor Cevc
Prof. Dr Gregor Cevc
Title: CEO

ALPHARMA IRELAND LIMITED

By: /s/ Thomas J. Spellman III
Thomas J. Spellman III
Title: Director

** Indicates that material has been omitted and filed separately with the
Securities and Exchange Commission.

GUARANTEE

In consideration of IDEA AG, a German corporation ("IDEA") entering into the
foregoing Agreement (the "Agreement"), Alpharma Inc., a Delaware corporation
("ALPHARMA Parent"), hereby irrevocably and unconditionally guarantees to IDEA,
as principal and not as surety, the prompt payment by Alpharma Ireland Limited,
an Irish corporation ("ALPHARMA") of all of ALPHARMA's payment obligations under
the Agreement.

IDEA may enforce its rights under this Guarantee without first seeking to obtain
performance from ALPHARMA or exercising any other remedy or right that IDEA may
have. If IDEA decides to proceed first to exercise any other remedy or right, or
to proceed against another party, IDEA retains all of its rights under this
Guarantee.

ALPHARMA Parent hereby agrees that any and all disputes, claims, actions or
proceedings arising out of the execution, delivery or performance of this
Guarantee shall be subject to arbitration in accordance with Section 14.10 of
the Agreement.

This Guarantee shall survive the expiration or other termination of the
Agreement and shall survive and apply regardless of any amendments, waivers,
extensions, modifications or other changes in the obligations of ALPHARMA under
the Agreement.

 

ALPHARMA INC.

By: /s/ Dean J. Mitchell
Its: President and Chief Executive Officer
Date: ________________, 2007

 

 

SCHEDULE A - Description of Diractin

Formulation:

[**]

[**]

Component

Content [mg/g]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

Total

[**]

[**]

[**]

SCHEDULE B - The Licensed Patents

Maiwald File No.

PCT No. USPTO-No.

Priority

Filed

Granted

Comments

Title:

"Preparation for drug application in minute droplet form"

Inventor:
G. Cevc

C 7038

PCT/EP91/01596 US 6 165 500

Aug 24, 1990

Aug 22, 1991

Dec 26, 2000



Title:

"Preparation for the transport of an active substance across barriers"

Inventor:
G. Cevc

I 7289

PCT/EP/96/04526 US 09/284 683



Oct 17, 1996





Title:

"Improved formulation for topical non-invasive application in vivo"

Inventor:
G. Cevc

I 7728

PCT/EP/98/08421 US 11/638 091

Dec 23, 1998

Dec 12, 2006



Continuation application

Title:

"A method for the improvement of transport across adaptable semi-permeable
barriers"

Inventors: G. Cevc; A. Weiland-Waibel, H. Richardsen

I 7290

PCT/EP00/06367 US 10/037 480



July 5, 2000





I 7463

PCT/EP00/06367 US 10/984 450



Aug 11. 2004



Amendment to US 10/037,480

Title:

"Aggregates with increased deformability, comprising at least three amphibants

Inventors: G. Cevc; U. Vierl

I 7392

US 10/357 618

Oct 11, 2002

Feb 04, 2003





I 7701

US 11/545 904







Continuation of US 10/357 618

Title:

"NSAID formulations, based on highly adaptable aggregates,

Inventors: G. Cevc;
U. Vierl

I 7393

US 10/357 617

Oct 11, 2002

Feb 04, 2003





 

SCHEDULE C - Skin Diseases

[**].

 

SCHEDULE D - Test Method

[**]

Primary Objectives:

 * [**]

Methodology:

[**]

Criteria for Evaluation:

Efficacy: [**]

Statistical Methods: [**]

SCHEDULE E - The Trademarks

Patent
Attorney File Number



Application Number




U.S. Trademark



Priority Rate




Filed Date



Granted
Date




Comments

17372

3086971

TRANSFERSOME

July 10, 2002

Aug 2, 2002

May 2, 2006

Registration of a Trademark

108-005
TUS

77070074

MOVEXA

 

Dec 22, 2006

 

Registration of a Trademark

108-006
TUS

77070071

DIRACTIN

 

Dec 22, 2006

 

Registration of a Trademark

 

SCHEDULE F - Specified Studies

IDEA will perform two large randomized, placebo controlled, Ph III trials.
Details of the trials and the ongoing preclinical study are as follows:

1. IDEA will conduct two pivotal trials for the purpose of obtaining FDA
Approval for Diractin in the US [**].

2. TRIAL 1 will be a [**].

3. TRIAL 2 will be a [**].

4. The Parties agree that the [**].

5. In addition, IDEA agrees to [**].

6. Each of the clinical trials described in Sections 2, 3, 4 and 5 hereof will
be conducted by IDEA at its sole expense, within a Clinical Development Plan
that provides for NDA submission no later than 4Q 2009.

7. IDEA agrees to provide [**].

Specified Preclinical Study Synopsis

Study Title

[**]

Species

[**]

Study Schedule

[**]

Study Doses

 * [**]

Test Articles

[**]

Number of Animals

[**]

 

SCHEDULE G - Form Of Phase III Milestone Warrant

FORM OF PHASE III MILESTONE WARRANT



THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) SUCH OFFER OR TRANSFER IS MADE
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933. HEDGING TRANSACTIONS INVOLVING THIS WARRANT AND THESE WARRANT SHARES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933.

THIS WARRANT AND THE SHARES OF CLASS A COMMON STOCK ISSUED UPON ITS EXERCISE ARE
SUBJECT TO THE RESTRICTIONS ON

             TRANSFER SET FORTH IN SECTION 7 OF THIS WARRANT        

 

Date of Issuance: [________], 2007

   

ALPHARMA INC.

Class A Common Stock Purchase Warrant

Alpharma Inc., a Delaware corporation (the "Company"), hereby certifies that
IDEA AG, a German aktiengesellschaft, or its registered assigns (the "Registered
Holder"), is entitled, subject to the terms and conditions set forth below, to
purchase from the Company, at any time or from time to time on or after the
Approval Date (as defined below) and on or before 5:00 p.m. (New York City time)
on the Termination Date (as defined below), a number of shares of Class A Common
Stock, $0.20 par value per share, of the Company ("Common Stock"), determined in
accordance with Section 1, at a purchase price per share determined in
accordance with Section 1. The shares purchasable upon exercise of this Warrant,
and the purchase price per share, each as adjusted from time to time pursuant to
the provisions of this Warrant, are hereinafter referred to as the "Warrant
Shares" and the "Purchase Price," respectively.

1. Warrant Shares; Purchase Price.

(a) Subject to Section 1(d), the number of Warrant Shares shall be (i)
$50,000,000 divided by (ii) 150% of the 30-Day Average Common Stock Trading
Price (as defined below) as of the Phase III Milestone Date (as defined below);
provided, however, that the number of Warrant Shares shall not, in any event,
exceed 2,222,223 (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock occurring at any time after the date hereof).

(b) Subject to Section 1(d), the Purchase Price shall be 150% of the 30-Day
Average Common Stock Trading Price as of the Phase III Milestone Date (as
defined below); provided, however, that the Purchase Price shall not, in any
event, be less than $22.50 (subject to appropriate adjustment in the event of
any stock dividend, stock split, combination or other similar recapitalization
affecting the Common Stock occurring at any time after the date hereof).

(c) Within 20 Business Days (as defined below) after the Phase III Milestone
Date, the Company shall (unless Section 1(d) applies) deliver notice to the
Registered Holder of the number of Warrant Shares and the Purchase Price as
determined in accordance with Sections 1(a) and (b). In the event that the
Purchase Price would, but for the proviso in Section 1(b), be less than $22.50
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization affecting the Common Stock
occurring at any time after the date hereof), the Registered Holder may, within
20 Business Days after the receipt of such notice, deliver notice to the Company
that it has irrevocably elected to cause the Company to repurchase this Warrant
(subject to the occurrence of the Approval Date) in exchange for a cash payment
to the Registered Holder of its Proportionate Part (as defined below) of
$12,500,000. Upon delivery of such notice, the Registered Holder's sole rights
upon surrender or exercise of this Warrant shall be to receive the consideration
set forth in this Section 1(c). If the Registered Holder shall have delivered
such notice, the Registered Holder may, at any time during the Exercise Period,
deliver to the Company the original copy of this Warrant, a duly executed
written instrument acknowledging that this Warrant is being so surrendered and
that it is thereafter void, and instructions as to the account to which such
payment should be sent by wire transfer. Upon delivery of this Warrant and such
acknowledgement and instructions, this Warrant shall immediately terminate and
be void, and the Company shall, within five Business Days thereafter, pay to the
Registered Holder its Proportionate Part of $12,500,000, by wire transfer of
immediately available funds to the account designated by the Registered Holder
in the instructions referred to above.

(d) If, prior to the Phase III Milestone Date, there is consummated any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock will be converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Section 4(a), 4(b) or 4(d) below) (collectively, a "Reorganization"),
then, notwithstanding anything to the contrary in Sections 1(a) and 1(b):

(i) the Purchase Price shall equal the greater of (x) the 30-Day Average Common
Stock Trading Price as of the earlier of (1) the date on which such
Reorganization is first publicly announced or (2) the date on which such
Reorganization was consummated (the result of this clause (x), the
"Reorganization Reference Price"), or (y) $22.50 (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization affecting the Common Stock occurring at any time after
the date hereof), and

(ii) the number of Warrant Shares shall equal the lesser of (1) $50,000,000
divided by 150% of the Reorganization Reference Price determined in accordance
with clause (i) above and (2) 2,222,223.

For the avoidance of doubt, this Warrant will nevertheless be exercisable only
during the Exercise Period (as defined below), and the cash, securities or other
property receivable by the Registered Holder upon exercise of this Warrant shall
be subject to adjustment as a result of such Reorganization as provided in
Section 4(e).

(e) In the event that the Purchase Price would, but for the minimum price in
clause (y) of Section 1(d)(i), have been less than $22.50 (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting the Common Stock
occurring at any time after the date hereof), the Registered Holder may, within
20 Business Days (as defined below) after the Phase III Milestone Date, deliver
notice to the Company that it has irrevocably elected to cause the Company to
repurchase this Warrant (subject to the occurrence of the Approval Date) in
exchange for a cash payment to the Registered Holder of its Proportionate Part
(as defined below) of $12,500,000, together with the cash payment described in
Section 3(e). Upon delivery of such notice, the Registered Holder's sole rights
upon surrender or exercise of this Warrant shall be to receive the consideration
set forth in this Section 1(e) and in Section 3(e). If the Registered Holder
shall have delivered such notice, the Registered Holder may, at any time during
the Exercise Period, deliver to the Company the original copy of this Warrant, a
duly executed written instrument acknowledging that this Warrant is being so
surrendered and that it is thereafter void, and instructions as to the account
to which such payment should be sent by wire transfer. Upon delivery of this
Warrant and such acknowledgement and instructions, this Warrant shall
immediately terminate and be void, and the Company shall, within five Business
Days thereafter, pay to the Registered Holder its Proportionate Part of
$12,500,000, together with the cash payment described in Section 3(e), by wire
transfer of immediately available funds to the account designated by the
Registered Holder in the instructions referred to above.

2. As used in this Warrant, the following terms have the following meanings:

(a) "30-Day Average Common Stock Trading Price" means, as of any date, the
average of the closing sale prices for the Common Stock on the New York Stock
Exchange (or, if the Common Stock does not trade on the New York Stock Exchange
during such period, on the primary national securities exchange or another
nationally recognized trading system on which the Common Stock trades during
such period) over the trading days included in the 30 calendar days immediately
preceding such date (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock occurring during such period); provided, however, that if the
Common Stock does not trade on a national securities exchange or another
nationally recognized trading system during such period, the 30-Day Average
Common Stock Trading Price as of such date shall be the Fair Market Value (as
defined below) of the Common Stock as of such date, determined in accordance
with clause (2) of the definition of Fair Market Value set forth below.

(b) "Approval Date" means the date on which the $45,000,000 or $65,000,000
milestone payment is due as a result of achievement of the fourth milestone set
forth in Section 3.2 of the License Agreement (as defined below).

(c) "Business Day" means any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in New York City.

(d) "Exercise Period" means the period beginning on the Approval Date and ending
on the Termination Date.

(e) "License Agreement" means the Exclusive License Agreement dated September 4,
2007, between IDEA AG and Alpharma Ireland Limited, an Irish corporation.

(f) "Phase III Milestone" means that the Company has publicly announced
successful completion of either the Phase III trial of Diractin referred to as
Trial 1 or the Phase III trial of Diractin referred to as Trial 2 in Schedule F
of the License Agreement, with efficacy and safety results that the Company
believes warrant proceeding (without conducting any additional or new clinical
trials other than successful completion of the other of such Trial 1 or Trial 2)
with the filing of a New Drug Application with the U.S. Food and Drug
Administration for the approval of Diractin as a topical treatment for pain.

(g) "Phase III Milestone Date" means the date on which the Phase III Milestone
has occurred.

(h) "Proportionate Part" means a fraction, the numerator of which is the number
of Warrant Shares purchasable upon the exercise of this Warrant (as of the date
on which the Company repurchases this Warrant pursuant to Section 1, or as of
the date on which this Warrant is exercised, as applicable) by the Registered
Holder (giving effect to any subdivision of this Warrant pursuant to Section 7),
and the denominator of which is the aggregate number of Warrant Shares initially
purchasable by all Registered Holders of this Warrant (as of the date on which
the number of Warrant Shares is fixed, but subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization affecting the Common Stock occurring at any time after such
date).

(i) "Termination Date" means the earliest to occur of (i) the fifth anniversary
of the Approval Date, (ii) the tenth anniversary of the date hereof, (iii) if
the License Agreement terminates prior to Approval Date, the date of such
termination of the License Agreement and (iv) if the Warrant is repurchased by
the Company for $12,500,000 pursuant to Section 1, the date of such repurchase.

3. Exercise.

(a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time, or from time to
time, during the Exercise Period, by surrendering this Warrant, with the
purchase form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of the Purchase Price payable in respect
of the number of Warrant Shares purchased upon such exercise.

(b) Cashless Exercise.

(i) The Registered Holder may, at its option, elect to exercise this Warrant, in
whole or in part and at any time or from time to time, during the Exercise
Period, on a cashless basis, by surrendering this Warrant, with the purchase
form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, by canceling a portion of this
Warrant in payment of the Purchase Price payable in respect of the number of
Warrant Shares purchased upon such exercise. In the event of an exercise
pursuant to this Section 3(b), the number of Warrant Shares issued to the
Registered Holder shall be determined according to the following formula:

X = Y * (A-B)
          A

Where: X = the number of Warrant Shares that shall be issued to the Registered
Holder;

Y = the number of Warrant Shares for which this Warrant is being exercised
(which shall include both the number of Warrant Shares issued to the Registered
Holder and the number of Warrant Shares subject to the portion of the Warrant
being cancelled in payment of the Purchase Price);

A = the Fair Market Value (as defined below) of one share of Common Stock as of
the Exercise Date (as defined below); and

B = the Purchase Price then in effect.

(ii) The Fair Market Value of any security, cash or other property as of any
date shall be determined as follows:

(1) In the case of a security that is listed on a national securities exchange
or another nationally recognized trading system as of such date, the Fair Market
Value per share of one share (or other unit) of such security shall be deemed to
be the average of the high and low reported sale prices per share (or other
unit) of such security thereon on the trading day immediately preceding such
date (provided that if no such price is reported on such day, the Fair Market
Value per share of such security shall be determined pursuant to clause (2)).

(2) In the case of any security that is not listed on a national securities
exchange or another nationally recognized trading system as of such date, the
Fair Market Value per share (or other unit) as of such date shall be an amount
determined by the Board of Directors of the Company (the "Board") to represent
the fair market value per share (or other unit) of such security, and the
exercise of this Warrant pursuant to this Section 3(b) shall be delayed until
such determination is made and notice thereof is provided to the Registered
Holder (whereupon the Registered Holder will be given at least three Business
Days to determine whether to proceed with an exercise of this warrant pursuant
to this Section 3(b)).

(3) In the case of any property other than any securities or cash, the Fair
Market Value of such property as of such date shall be an amount determined by
the Board to represent the fair market value of such property.

(4) In the case of any cash, the Fair Market Value of such cash as of such date
shall be the amount of such cash.

(c) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in Section 3(a)
or 3(b) above (the "Exercise Date"). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in Section 3(d) below shall be deemed to have become
the holder or holders of record of the Warrant Shares represented by such
certificates.

(d) Issuance of Common Stock Certificates. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within 10 days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Registered Holder, or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer or withholding
taxes) may direct:

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 5 hereof; and

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to Section 3(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

(e) Cash Payment Following Pre-Phase III Milestone Reorganization. If, prior to
the Phase III Milestone Date, (x) there is consummated any Reorganization, (y)
the Approval Date later occurs and (z) either this Warrant is thereafter
exercised or the Registered Holder requires the Company to repurchase the
Warrant for $12,500,000 pursuant to Section 1(e), then the Company shall pay to
the Registered Holder, within three Business Days following such exercise or
repurchase of this Warrant, its Proportionate Part of an amount in cash equal to
the interest (and, for the avoidance of doubt, only the interest) that would
accrue during the period beginning on the date of consummation of such
Reorganization and ending on the Approval Date (or, if applicable, the date of
consummation of such repurchase of this Warrant), based on:

(i) the annual interest rate publicly announced by Citibank, N.A., New York, New
York, from time to time as its "prime" commercial loan rate, changing as such
rate changes (and compounding annually); and

(ii) a principal amount equal to:

(1) in the case of an exercise of the Warrant, the product of (x) the aggregate
number of Warrant Shares with respect to which this Warrant is exercisable (as
of the Approval Date, prior to giving effect to any exercise of this Warrant)
and (y) the difference between (1) the Fair Market Value, as of the date of
consummation of such Reorganization, of the securities, cash or other property
issuable (pursuant to Section 4(e)) upon exercise of a single share of this
Warrant, minus (2) the higher of (I) the Reorganization Reference Price and (II)
$22.50 (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or other similar recapitalization affecting the Common
Stock occurring at any time after the date hereof); and

(2) in the case of a repurchase of the Warrant for $12,500,000 pursuant to
Section 1(e), $12,500,000.

4. Adjustments.

(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time, or from time to time after the date on which the number of Warrant Shares
is fixed effect a subdivision of the outstanding Common Stock, the Purchase
Price then in effect immediately before that subdivision shall be
proportionately decreased. If the Company shall at any time or from time to time
after the date on which the number of Warrant Shares is fixed combine the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.

(b) Adjustment for Certain Dividends and Distributions. In the event the Company
shall, at any time or from time to time after the date on which the number of
Warrant Shares is fixed, make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in additional shares of Common Stock, then and in
each such event the Purchase Price then in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Purchase Price then in effect by a fraction:

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution;

provided

, however, that if such record date shall have been fixed and such dividend is
not fully paid or if such distribution is not fully made on the date fixed
therefor, the Purchase Price shall be recomputed accordingly as of the close of
business on such record date and thereafter the Purchase Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.



(c) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price pursuant to Section 4(a) or 4(b) above, the number
of Warrant Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

(d) Adjustments for Other Dividends and Distributions. In the event the Company
shall, at any time or from time to time after the date on which the number of
Warrant Shares is fixed, make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in securities of the Company (other than shares of
Common Stock) or in cash or other property (other than regular cash dividends
paid out of earnings or earned surplus, determined in accordance with generally
accepted accounting principles), then and in each such event provision shall be
made so that the Registered Holder shall receive upon exercise hereof, in
addition to the number of shares of Common Stock issuable hereunder, the kind
and amount of securities of the Company, cash or other property which the
Registered Holder would have been entitled to receive had this Warrant been
exercised on the date of such event and had the Registered Holder thereafter,
during the period from the date of such event to and including the Exercise
Date, retained any such securities receivable during such period, giving
application to all adjustments called for during such period under this Section
4 with respect to the rights of the Registered Holder.

(e) Adjustment for Reorganization. If there shall occur any Reorganization,
then, following such Reorganization, the Registered Holder shall receive upon
exercise hereof the kind and amount of securities, cash or other property which
the Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. In any such case, appropriate adjustment (as determined in good
faith by the Board) shall be made in the application of the provisions set forth
herein with respect to the rights and interests thereafter of the Registered
Holder, to the end that the provisions set forth in this Section 4 (including
provisions with respect to changes in and other adjustments of the Purchase
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any securities, cash or other property thereafter deliverable upon
the exercise of this Warrant.

(f) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 4, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than 30 days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 30 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

5. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock as of the Exercise Date.

6. Investment Representations. The Initial Registered Holder Represents And
Warrants To The Company As Follows:

(a) Investment. It is acquiring the Warrant, and (if and when it exercises this
Warrant) it will acquire the Warrant Shares, for its own account for investment
and not with a view to, or for sale in connection with, any distribution thereof
in violation of the Securities Act of 1933, as amended (the "Securities Act"),
nor with any present intention of distributing or selling the same in violation
of the Securities Act; and the Registered Holder has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof in violation of the Securities Act.

(b) Accredited Investor. The Registered Holder is an "accredited investor" as
defined in Rule 501(a) under the Securities Act.

(c) Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

7. Transfers, Etc.

(a) Neither this Warrant nor the Warrant Shares shall be offered or transferred
by sale, assignment, pledge or otherwise unless (i) such offer or transfer is
made pursuant to registration under the Securities Act or (ii) the Company has
received an opinion of counsel, which opinion is satisfactory to the Company, to
the effect that such registration is not required under the Securities Act.
Without limiting the foregoing sentence, this Warrant may not be transferred by
sale, assignment, pledge or otherwise, other than (x) if the Registered Holder
is IDEA AG, by IDEA AG to a single transferee to whom IDEA AG has sold or
assigned its right to receive payments under the License Agreement (such
assignee, the "Payment Assignee"), (y) if the Registered Holder is IDEA AG or
the Payment Assignee, by IDEA AG or the Payment Assignee to up to an aggregate
of 40 transferees and (z) by any transferee referred to in clause (y), to a
single subsequent transferee to whom such first transferee transfers such
Warrant, provided that such subsequent transferee agrees in writing prior to
such transfer (with a copy to the Company) to immediately exercise such Warrant
upon such transfer and to immediately sell all of the underlying Warrant Shares
(and provided that such transferee actually does so). Hedging transactions
involving this Warrant and the Warrant Shares may not be conducted unless in
compliance with the Securities Act.

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

"These shares have not been registered under the Securities Act of 1933. They
may not be offered or transferred by sale, assignment, pledge or otherwise
unless (i) such offer or transfer is made pursuant to registration under the
Securities Act or (ii) the corporation has received an opinion of counsel, which
opinion is satisfactory to the corporation, to the effect that such registration
is not required under the Securities Act of 1933. Hedging transactions involving
these shares may not be conducted unless in compliance with the Securities Act
of 1933."

(c) The legend described in Section 7(b) shall be removed, at the request of the
Registered Holder, upon satisfaction of the condition described in clause (i) or
clause (ii) of such legend.

(d) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

8. Notices Of Record Date, Etc. In The Event That, During The Exercise Period:

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

(d) then, and in each such case, the Company will send or cause to be sent to
the Registered Holder a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall, unless impracticable, be sent at
least 10 days prior to the record date or effective date for the event specified
in such notice.

9. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

10. Exchange or Replacement of Warrants.

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 7 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company's expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer or withholding
taxes) may direct, calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock (or other securities, cash and/or property)
then issuable upon exercise of this Warrant.

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

11. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be in writing and shall be sent
by courier service or personal delivery to the address last furnished to the
Company in writing by the Registered Holder. All notices and other
communications from the Registered Holder to the Company in connection herewith
shall be shall be in writing and shall be sent by courier service or personal
delivery to the Company at its principal office. All such notices and
communications shall be deemed delivered (i) if delivered by personal delivery,
when delivered and (ii) if delivered by courier service guaranteeing a specific
delivery date, the date on which such courier service guarantees such delivery.

12. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.

13. Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

14. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

15. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of Delaware (without reference to any
conflicts of law provisions thereof that would cause the application of the laws
of any other jurisdiction).

16. Currency. All references to "$" in this Warrant refer to United States
dollars.

17. Facsimile Signatures. This Warrant may be executed by facsimile signature.

18. Acceptance by Registered Holder. By acquiring and accepting this Warrant,
the Registered Holder shall be deemed to have agreed and accepted the terms and
conditions of this Warrant.

EXECUTED as of the Date of Issuance indicated above.

ALPHARMA INC.

By:________________________________
Name:
Title:

ACCEPTED AND AGREED:

IDEA AG

By: ______________________
Name:
Title:



EXHIBIT I

PURCHASE FORM

To: Alpharma Inc. Dated:____________

The undersigned Registered Holder, pursuant to the provisions set forth in the
attached Warrant, hereby elects to purchase (check applicable box):

ð ____ shares of the Class A Common Stock of Alpharma Inc. covered by such
Warrant; or

ð ____ shares of Class A Common Stock covered by such Warrant pursuant to the
cashless exercise procedure set forth in Section 3(b).

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

ð $______ in lawful money of the United States; and/or

ð the cancellation of such portion of the attached Warrant as is exercisable for
a total of _____ Warrant Shares (using a Fair Market Value of $_____ per share
for purposes of this calculation) ; and/or

ð the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 3(b), to exercise this Warrant
with respect to ____ Warrant Shares purchasable pursuant to the cashless
exercise procedure set forth in Section 3(b).

Signature: ______________________

Address: _______________________



 

 

SCHEDULE H - Form Of Approval Warrant

FORM OF APPROVAL WARRANT

THIS WARRANT AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THEY MAY NOT BE OFFERED OR TRANSFERRED BY SALE,
ASSIGNMENT, PLEDGE OR OTHERWISE UNLESS (I) SUCH OFFER OR TRANSFER IS MADE
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, WHICH OPINION IS SATISFACTORY TO THE COMPANY, TO
THE EFFECT THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933. HEDGING TRANSACTIONS INVOLVING THIS WARRANT AND THESE WARRANT SHARES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933.

THIS WARRANT AND THE SHARES OF CLASS A COMMON STOCK ISSUED UPON ITS EXERCISE ARE
SUBJECT TO THE RESTRICTIONS ON

             TRANSFER SET FORTH IN SECTION 7 OF THIS WARRANT        

 

Date of Issuance: [________], 2007

   

ALPHARMA INC.

Class A Common Stock Purchase Warrant

Alpharma Inc., a Delaware corporation (the "Company"), hereby certifies that
IDEA AG, a German aktiengesellschaft, or its registered assigns (the "Registered
Holder"), is entitled, subject to the terms and conditions set forth below, to
purchase from the Company, at any time or from time to time on or after the
Determination Date (as defined below) and on or before 5:00 p.m. (New York City
time) on the Termination Date (as defined below), a number of shares of Class A
Common Stock, $0.20 par value per share, of the Company ("Common Stock"),
determined in accordance with Section 1, at a purchase price per share
determined in accordance with Section 1. The shares purchasable upon exercise of
this Warrant, and the purchase price per share, each as adjusted from time to
time pursuant to the provisions of this Warrant, are hereinafter referred to as
the "Warrant Shares" and the "Purchase Price," respectively.

1. Warrant Shares; Purchase Price.

(a) Subject to Section 1(d), the number of Warrant Shares shall be (i)
$50,000,000 divided by (ii) 125% of the 30-Day Average Common Stock Trading
Price (as defined below) as of the Determination Date (as defined below);
provided, however, that the number of Warrant Shares shall not, in any event,
exceed 2,666,667 (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock occurring at any time after the date hereof).

(b) Subject to Section 1(d), the Purchase Price shall be 125% of the 30-Day
Average Common Stock Trading Price as of the Determination Date; provided,
however, that the Purchase Price shall not, in any event, be less than $18.75
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization affecting the Common Stock
occurring at any time after the date hereof).

(c) Within 20 Business Days (as defined below) after the Determination Date, the
Company shall (unless Section 1(d) applies) deliver notice to the Registered
Holder of the number of Warrant Shares and the Purchase Price as determined in
accordance with Sections 1(a) and (b). In the event that the Purchase Price
would, but for the proviso in Section 1(b), be less than $18.75 (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting the Common Stock
occurring at any time after the date hereof), the Registered Holder may, within
20 Business Days after receiving the notice referred to in the immediately
preceding sentence, and provided that this Warrant has not been exercised with
respect to any Warrant Shares, deliver notice to the Company that it wishes to
cause the Company to repurchase this Warrant in exchange for a cash payment to
the Registered Holder of its Proportionate Part (as defined below) of
$12,500,000, together with the original copy of this Warrant, a duly executed
written instrument acknowledging that this Warrant is being so surrendered and
that it is thereafter void, and instructions as to the account to which such
payment should be sent by wire transfer. Upon delivery of any such notice, this
Warrant shall immediately terminate and be void, and the Company shall, within
five Business Days thereafter, pay to the Registered Holder its Proportionate
Part of $12,500,000, by wire transfer of immediately available funds to the
account designated by the Registered Holder in the notice referred to above.

(d) If, prior to the Determination Date, there is consummated any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock will be converted into or
exchanged for securities, cash or other property (other than a transaction
covered by Section 4(a), 4(b) or 4(d) below) (collectively, a "Reorganization"),
then, notwithstanding anything to the contrary in Sections 1(a) and 1(b):

(i) the Purchase Price shall equal the greater of (x) the 30-Day Average Common
Stock Trading Price as of the earlier of (1) the date on which such
Reorganization is first publicly announced or (2) the date on which such
Reorganization was consummated (the result of this clause (x), the
"Reorganization Reference Price"), or (y) $18.75 (subject to appropriate
adjustment in the event of any stock dividend, stock split, combination or other
similar recapitalization affecting the Common Stock occurring at any time after
the date hereof); and

(ii) the number of Warrant Shares shall equal the lesser of (1) $50,000,000
divided by 125% of the Reorganization Reference Price determined in accordance
with clause (i) above and (2) 2,666,667.

For the avoidance of doubt, this Warrant will nevertheless be exercisable only
during the Exercise Period (as defined below), and the cash, securities or other
property receivable by the Registered Holder upon exercise of this Warrant shall
be subject to adjustment as a result of such Reorganization as provided in
Section 4(e).

(e) In the event that the Purchase Price would, but for the minimum price in
clause (y) of Section 1(d)(i), have been less than $18.75 (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization affecting the Common Stock
occurring at any time after the date hereof), the Registered Holder may, within
20 Business Days (as defined below) after the Determination Date, and provided
that this Warrant has not been exercised with respect to any Warrant Shares,
deliver notice to the Company that it wishes to cause the Company to repurchase
this Warrant in exchange for a cash payment to the Registered Holder of its
Proportionate Part (as defined below) of $12,500,000, together with the original
copy of this Warrant, a duly executed written instrument acknowledging that this
Warrant is being so surrendered and that it is thereafter void, and instructions
as to the account to which such payment should be sent by wire transfer. Upon
delivery of any such notice, this Warrant shall immediately terminate and be
void, and the Company shall, within five Business Days thereafter, pay to the
Registered Holder its Proportionate Part of $12,500,000, by wire transfer of
immediately available funds to the account designated by the Registered Holder
in the notice referred to above.

2. As used in this Warrant, the following terms have the following meanings:

(a) "30-Day Average Common Stock Trading Price" means, as of any date, the
average of the closing sale prices for the Common Stock on the New York Stock
Exchange (or, if the Common Stock does not trade on the New York Stock Exchange
during such period, on the primary national securities exchange or another
nationally recognized trading system on which the Common Stock trades during
such period) over the trading days included in the 30 calendar days immediately
preceding such date (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock occurring during such period); provided, however, that if the
Common Stock does not trade on a national securities exchange or another
nationally recognized trading system during such period, the 30-Day Average
Common Stock Trading Price as of such date shall be the Fair Market Value (as
defined below) of the Common Stock as of such date, determined in accordance
with clause (2) of the definition of Fair Market Value set forth below.

(b) "Approval Date" means the date on which the $45,000,000 or $65,000,000
milestone payment is due as a result of achievement of the fourth milestone set
forth in Section 3.2 of the License Agreement (as defined below).

(c) "Business Day" means any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in New York City.

(d) "Determination Date" means the 31st calendar day following the Approval
Date.

(e) "Exercise Period" means the period beginning on the Determination Date and
ending on the Termination Date.

(f) "License Agreement" means the Exclusive License Agreement dated September 4,
2007, between IDEA AG and Alpharma Ireland Limited, an Irish corporation.

(g) "Proportionate Part" means a fraction, the numerator of which is the number
of Warrant Shares purchasable upon the exercise of this Warrant (as of the date
on which the Company repurchases this Warrant pursuant to Section 1, or as of
the date on which this Warrant is exercised, as applicable) by the Registered
Holder (giving effect to any subdivision of this Warrant pursuant to Section 7),
and the denominator of which is the aggregate number of Warrant Shares initially
purchasable by all Registered Holders of this Warrant (as of the date on which
the number of Warrant Shares is fixed, but subject to appropriate adjustment in
the event of any stock dividend, stock split, combination or other similar
recapitalization affecting the Common Stock occurring at any time after such
date).

(h) "Termination Date" means the earliest to occur of (i) the fifth anniversary
of the Determination Date, (ii) the tenth anniversary of the date hereof, (iii)
if the License Agreement terminates prior to Approval Date, the date of such
termination of the License Agreement and (iv) if the Warrant is repurchased by
the Company for $12,500,000 pursuant to Section 1, the date of such repurchase.

3. Exercise.

(a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time, or from time to
time, during the Exercise Period, by surrendering this Warrant, with the
purchase form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full,
in lawful money of the United States, of the Purchase Price payable in respect
of the number of Warrant Shares purchased upon such exercise.

(b) Cashless Exercise.

(i) The Registered Holder may, at its option, elect to exercise this Warrant, in
whole or in part and at any time or from time to time, during the Exercise
Period, on a cashless basis, by surrendering this Warrant, with the purchase
form appended hereto as Exhibit I duly executed by or on behalf of the
Registered Holder, at the principal office of the Company, or at such other
office or agency as the Company may designate, by canceling a portion of this
Warrant in payment of the Purchase Price payable in respect of the number of
Warrant Shares purchased upon such exercise. In the event of an exercise
pursuant to this Section 3(b), the number of Warrant Shares issued to the
Registered Holder shall be determined according to the following formula:

X = Y * (A-B)
          A

Where: X = the number of Warrant Shares that shall be issued to the Registered
Holder;

Y = the number of Warrant Shares for which this Warrant is being exercised
(which shall include both the number of Warrant Shares issued to the Registered
Holder and the number of Warrant Shares subject to the portion of the Warrant
being cancelled in payment of the Purchase Price);

A = the Fair Market Value (as defined below) of one share of Common Stock as of
the Exercise Date (as defined below); and

B = the Purchase Price then in effect.

(ii) The Fair Market Value of any security, cash or other property as of any
date shall be determined as follows:

(1) In the case of a security that is listed on a national securities exchange
or another nationally recognized trading system as of such date, the Fair Market
Value per share of one share (or other unit) of such security shall be deemed to
be the average of the high and low reported sale prices per share (or other
unit) of such security thereon on the trading day immediately preceding such
date (provided that if no such price is reported on such day, the Fair Market
Value per share of such security shall be determined pursuant to clause (2)).

(2) In the case of any security that is not listed on a national securities
exchange or another nationally recognized trading system as of such date, the
Fair Market Value per share (or other unit) as of such date shall be an amount
determined by the Board of Directors of the Company (the "Board") to represent
the fair market value per share (or other unit) of such security, and the
exercise of this Warrant pursuant to this Section 3(b) shall be delayed until
such determination is made and notice thereof is provided to the Registered
Holder (whereupon the Registered Holder will be given at least three Business
Days to determine whether to proceed with an exercise of this warrant pursuant
to this Section 3(b)).

(3) In the case of any property other than any securities or cash, the Fair
Market Value of such property as of such date shall be an amount determined by
the Board to represent the fair market value of such property.

(4) In the case of any cash, the Fair Market Value of such cash as of such date
shall be the amount of such cash.

(c) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in Section 3(a)
or 3(b) above (the "Exercise Date"). At such time, the person or persons in
whose name or names any certificates for Warrant Shares shall be issuable upon
such exercise as provided in Section 3(d) below shall be deemed to have become
the holder or holders of record of the Warrant Shares represented by such
certificates.

(d) Issuance of Common Stock Certificates. As soon as practicable after the
exercise of this Warrant in whole or in part, and in any event within 10 days
thereafter, the Company, at its expense, will cause to be issued in the name of,
and delivered to, the Registered Holder, or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer or withholding
taxes) may direct:

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 5 hereof; and

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to Section 3(b), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

(e) Cash Payment Following Pre-Determination Date Reorganization. If, prior to
the Determination Date, (x) there is consummated any Reorganization, (y) the
Approval Date later occurs and (z) either this Warrant is thereafter exercised
or the Registered Holder requires the Company to repurchase the Warrant for
$12,500,000 pursuant to Section 1(e), then the Company shall pay to the
Registered Holder, within three Business Days following such exercise or
repurchase of this Warrant, its Proportionate Part of an amount in cash equal to
the interest (and, for the avoidance of doubt, only the interest) that would
accrue during the period beginning on the date of consummation of such
Reorganization and ending on the Determination Date (or, if applicable, the date
of consummation of such repurchase of this Warrant), based on:

(i) the annual interest rate publicly announced by Citibank, N.A., New York, New
York, from time to time as its "prime" commercial loan rate, changing as such
rate changes (and compounding annually); and

(ii) a principal amount equal to:

(1) in the case of an exercise of the Warrant, the product of (x) the aggregate
number of Warrant Shares with respect to which this Warrant is exercisable (as
of the Determination Date, prior to giving effect to any exercise of this
Warrant) and (y) the difference between (1) the Fair Market Value, as of the
date of consummation of such Reorganization, of the securities, cash or other
property issuable (pursuant to Section 4(e)) upon exercise of a single share of
this Warrant, minus (2) the higher of (I) the Reorganization Reference Price and
(II) $18.75 (subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization affecting
the Common Stock occurring at any time after the date hereof); and

(2) in the case of a repurchase of the Warrant for $12,500,000 pursuant to
Section 1(e), $12,500,000.

4. Adjustments.

(a) Adjustment for Stock Splits and Combinations. If the Company shall at any
time, or from time to time after the date on which the number of Warrant Shares
is fixed effect a subdivision of the outstanding Common Stock, the Purchase
Price then in effect immediately before that subdivision shall be
proportionately decreased. If the Company shall at any time or from time to time
after the date on which the number of Warrant Shares is fixed combine the
outstanding shares of Common Stock, the Purchase Price then in effect
immediately before the combination shall be proportionately increased. Any
adjustment under this paragraph shall become effective at the close of business
on the date the subdivision or combination becomes effective.

(b) Adjustment for Certain Dividends and Distributions. In the event the Company
shall, at any time or from time to time after the date on which the number of
Warrant Shares is fixed, make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in additional shares of Common Stock, then and in
each such event the Purchase Price then in effect immediately before such event
shall be decreased as of the time of such issuance or, in the event such a
record date shall have been fixed, as of the close of business on such record
date, by multiplying the Purchase Price then in effect by a fraction:

(i) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

(ii) the denominator of which shall be the total number of shares of Common
Stock issued and outstanding immediately prior to the time of such issuance or
the close of business on such record date plus the number of shares of Common
Stock issuable in payment of such dividend or distribution;

provided

, however, that if such record date shall have been fixed and such dividend is
not fully paid or if such distribution is not fully made on the date fixed
therefor, the Purchase Price shall be recomputed accordingly as of the close of
business on such record date and thereafter the Purchase Price shall be adjusted
pursuant to this paragraph as of the time of actual payment of such dividends or
distributions.



(c) Adjustment in Number of Warrant Shares. When any adjustment is required to
be made in the Purchase Price pursuant to Section 4(a) or 4(b) above, the number
of Warrant Shares purchasable upon the exercise of this Warrant shall be changed
to the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.

(d) Adjustments for Other Dividends and Distributions. In the event the Company
shall, at any time or from time to time after the date on which the number of
Warrant Shares is fixed, make or issue, or fix a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in securities of the Company (other than shares of
Common Stock) or in cash or other property (other than regular cash dividends
paid out of earnings or earned surplus, determined in accordance with generally
accepted accounting principles), then and in each such event provision shall be
made so that the Registered Holder shall receive upon exercise hereof, in
addition to the number of shares of Common Stock issuable hereunder, the kind
and amount of securities of the Company, cash or other property which the
Registered Holder would have been entitled to receive had this Warrant been
exercised on the date of such event and had the Registered Holder thereafter,
during the period from the date of such event to and including the Exercise
Date, retained any such securities receivable during such period, giving
application to all adjustments called for during such period under this Section
4 with respect to the rights of the Registered Holder.

(e) Adjustment for Reorganization. If there shall occur any Reorganization,
then, following such Reorganization, the Registered Holder shall receive upon
exercise hereof the kind and amount of securities, cash or other property which
the Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. In any such case, appropriate adjustment (as determined in good
faith by the Board) shall be made in the application of the provisions set forth
herein with respect to the rights and interests thereafter of the Registered
Holder, to the end that the provisions set forth in this Section 4 (including
provisions with respect to changes in and other adjustments of the Purchase
Price) shall thereafter be applicable, as nearly as reasonably may be, in
relation to any securities, cash or other property thereafter deliverable upon
the exercise of this Warrant.

(f) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 4, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than 30 days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 30 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

5. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock as of the Exercise Date.

Investment Representations. The initial Registered Holder represents and
warrants to the Company as follows:

(a) Investment. It is acquiring the Warrant, and (if and when it exercises this
Warrant) it will acquire the Warrant Shares, for its own account for investment
and not with a view to, or for sale in connection with, any distribution thereof
in violation of the Securities Act of 1933, as amended (the "Securities Act"),
nor with any present intention of distributing or selling the same in violation
of the Securities Act; and the Registered Holder has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for the disposition thereof in violation of the Securities Act.

(b) Accredited Investor. The Registered Holder is an "accredited investor" as
defined in Rule 501(a) under the Securities Act.

(c) Experience. The Registered Holder has made such inquiry concerning the
Company and its business and personnel as it has deemed appropriate; and the
Registered Holder has sufficient knowledge and experience in finance and
business that it is capable of evaluating the risks and merits of its investment
in the Company.

7.1 Transfers, etc.

(a) Neither this Warrant nor the Warrant Shares shall be offered or transferred
by sale, assignment, pledge or otherwise unless (i) such offer or transfer is
made pursuant to registration under the Securities Act or (ii) the Company has
received an opinion of counsel, which opinion is satisfactory to the Company, to
the effect that such registration is not required under the Securities Act.
Without limiting the foregoing sentence, this Warrant may not be transferred by
sale, assignment, pledge or otherwise, other than (x) if the Registered Holder
is IDEA AG, by IDEA AG to a single transferee to whom IDEA AG has sold or
assigned its right to receive payments under the License Agreement (such
assignee, the "Payment Assignee"), (y) if the Registered Holder is IDEA AG or
the Payment Assignee, by IDEA AG or the Payment Assignee to up to an aggregate
of 40 transferees and (z) by any transferee referred to in clause (y), to a
single subsequent transferee to whom such first transferee transfers such
Warrant, provided that such subsequent transferee agrees in writing prior to
such transfer (with a copy to the Company) to immediately exercise such Warrant
upon such transfer and to immediately sell all of the underlying Warrant Shares
(and provided that such transferee actually does so). Hedging transactions
involving this Warrant and the Warrant Shares may not be conducted unless in
compliance with the Securities Act.

(b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

"These shares have not been registered under the Securities Act of 1933. They
may not be offered or transferred by sale, assignment, pledge or otherwise
unless (i) such offer or transfer is made pursuant to registration under the
Securities Act or (ii) the corporation has received an opinion of counsel, which
opinion is satisfactory to the corporation, to the effect that such registration
is not required under the Securities Act of 1933. Hedging transactions involving
these shares may not be conducted unless in compliance with the Securities Act
of 1933."

(c) The legend described in Section 7(b) shall be removed, at the request of the
Registered Holder, upon satisfaction of the condition described in clause (i) or
clause (ii) of such legend.

(d) The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

8. Notices of Record Date, etc. In the event that, during the Exercise Period:

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation (other than a consolidation or merger in which the
Company is the surviving entity and its Common Stock is not converted into or
exchanged for any other securities or property), or any transfer of all or
substantially all of the assets of the Company; or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall, unless impracticable, be sent at
least 10 days prior to the record date or effective date for the event specified
in such notice.

9. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

10. Exchange or Replacement of Warrants.

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will, subject to the
provisions of Section 7 hereof, issue and deliver to or upon the order of the
Registered Holder, at the Company's expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer or withholding
taxes) may direct, calling in the aggregate on the face or faces thereof for the
number of shares of Common Stock (or other securities, cash and/or property)
then issuable upon exercise of this Warrant.

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

11. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be in writing and shall be sent
by courier service or personal delivery to the address last furnished to the
Company in writing by the Registered Holder. All notices and other
communications from the Registered Holder to the Company in connection herewith
shall be shall be in writing and shall be sent by courier service or personal
delivery to the Company at its principal office. All such notices and
communications shall be deemed delivered (i) if delivered by personal delivery,
when delivered and (ii) if delivered by courier service guaranteeing a specific
delivery date, the date on which such courier service guarantees such delivery.

12. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company.

13. Amendment or Waiver. Any term of this Warrant may be amended or waived only
by an instrument in writing signed by the party against which enforcement of the
change or waiver is sought. No waivers of any term, condition or provision of
this Warrant, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such term, condition or provision.

14. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.

15. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of Delaware (without reference to any
conflicts of law provisions thereof that would cause the application of the laws
of any other jurisdiction).

16. Currency. All references to "$" in this Warrant refer to United States
dollars.

17. Facsimile Signatures. This Warrant may be executed by facsimile signature.

18. Acceptance by Registered Holder. By acquiring and accepting this Warrant,
the Registered Holder shall be deemed to have agreed and accepted the terms and
conditions of this Warrant.

EXECUTED as of the Date of Issuance indicated above.

ALPHARMA INC.

By:________________________________
Name:
Title:

ACCEPTED AND AGREED:

IDEA AG

By: ______________________
Name:
Title:



EXHIBIT I

PURCHASE FORM

To: Alpharma Inc. Dated:____________

The undersigned Registered Holder, pursuant to the provisions set forth in the
attached Warrant, hereby elects to purchase (check applicable box):

ð ____ shares of the Class A Common Stock of Alpharma Inc. covered by such
Warrant; or

ð ____ shares of Class A Common Stock covered by such Warrant pursuant to the
cashless exercise procedure set forth in Section 3(b).

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant. Such payment takes
the form of (check applicable box or boxes):

ð $______ in lawful money of the United States; and/or

ð the cancellation of such portion of the attached Warrant as is exercisable for
a total of _____ Warrant Shares (using a Fair Market Value of $_____ per share
for purposes of this calculation) ; and/or

ð the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in Section 3(b), to exercise this Warrant
with respect to ____ Warrant Shares purchasable pursuant to the cashless
exercise procedure set forth in Section 3(b).

Signature: ______________________

Address: _______________________

 

 

SCHEDULE I - Registration Rights Agreement

SCHEDULE J - ALPHARMA Operating and Other Requirements

After the Effective Date and through the end of the Royalty Term:

I. ALPHARMA shall be a corporation that is formed under the laws of the Republic
of Ireland, and shall be a resident for tax purposes of either the Republic of
Ireland or Bermuda.

II. ALPHARMA shall (directly or through one or more direct or indirect
subsidiaries):

(a) [**];

(b) [**]; and

(c) [**].

III. ALPHARMA shall sell Licensed Products to end users or distributors in the
United States or to Affiliates of ALPHARMA for resale in the United States and
shall not:

(a) [**]; or

(b) [**].





SCHEDULE K - Section 4.2 Assumptions

[**]

 

 

 

SCHEDULE L - Phase 3 Clinical Trials

Synopsis of Clinical Study [**]

Title / Study Number

[**]

Study Centre(s)

[**]

Study Schedule

[**]

Main Study

[**]

Main Study Objectives

[**]

Number of Subjects

[**]

 

 

Sub-Study

= Celebrex Comparator Sub-Study

Sub-Study Objectives

[**]

Number of Subjects

[**]

Diagnosis / Main Inclusion Criteria

[**]

 

 

Synopsis of Clinical Study [**]

Title / Study Number

[**]

Study Centre(s)

[**]

Study Schedule

[**]

Study

[**]

Study Objectives

[**]

Number of Subjects

[**]

Diagnosis / Main Inclusion Criteria

[**]

** Indicates that material has been omitted and filed separately with the
Securities and Exchange Commission.